EXHIBIT 10.60

 

--------------------------------------------------------------------------------

 

INDENTURE OF TRUST

 

by and between

 

PROVENA FOODS INC.,

a California corporation

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

 

Dated as of December 1, 2003

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENT

 

          Page


--------------------------------------------------------------------------------

     ARTICLE I           DEFINITIONS AND INTERPRETATION     

Section 1.01.

   Definitions    3

Section 1.02.

   Article and Section Headings    12

Section 1.03.

   Interpretation    12      ARTICLE II           AUTHORIZATION AND ISSUANCE OF
BONDS     

Section 2.01.

   Series and Amount of Bonds    13

Section 2.02.

   Issuance of Bonds; Terms of Bonds    13

Section 2.03.

   Forms of Bonds    22

Section 2.04.

   Execution; Nature of Obligation    65

Section 2.05.

   Conditions Precedent to Delivery of Bonds; Authentication    65

Section 2.06.

   Redemption of Bonds During Daily Rate Period or Floating Rate Period    66

Section 2.07.

   Redemption of Bonds During Adjustable Rate Period or Fixed Rate Period    67

Section 2.08.

   Notice of Redemption; Notice of Mandatory Tender    68

Section 2.09.

   Redemption Payments; Effect of Call for Redemption    70

Section 2.10.

   Partial Redemption    70

Section 2.11.

   DTC Book-Entry    71      ARTICLE III           PURCHASE AND REMARKETING OF
BONDS     

Section 3.01.

   Purchase of Tendered Bonds    72

Section 3.02.

   Remarketing of Tendered Bonds; Payment of Purchase Price    74

Section 3.03.

   Funds for Purchase Price of Bonds    77

Section 3.04.

   Delivery of Purchased Bonds    77

Section 3.05.

   Delivery of Proceeds of Sale of Purchased Bonds    78

Section 3.06.

   Custody Fund    78

Section 3.07.

   Special Rate Resetting    80

 



--------------------------------------------------------------------------------

     ARTICLE IV           GENERAL PROVISIONS     

Section 4.01.

   Authorization for Indenture; Indenture to Constitute Contract    80

Section 4.02.

   Payment of Principal, Premium and Interest    81

Section 4.03.

   Performance of Covenants; Corporation Warranties    81

Section 4.04.

   Instruments of Further Assurance    81

Section 4.05.

   Series Letters of Credit; Alternate Series Credit Facilities; Rating
Requirement    82

Section 4.06.

   Registration of Bonds; Trustee Appointed Bond Registrar; Persons Treated as
Owners    84

Section 4.07.

   Cancellation    86

Section 4.08.

   Non-presentment of Bonds    86

Section 4.09.

   Rights Under Certain Agreements and Series Letters of Credit    87

Section 4.10.

   Return of Series Letters of Credit    87

Section 4.11.

   Legal Existence of Corporation    87

Section 4.12.

   Notice to Remarketing Agent and Rating Agencies    87

Section 4.13.

   Diminution of, or Encumbrance on, Trust Estate    87

Section 4.14.

   Books, Records and Accounts    88

Section 4.15.

   Temporary Bonds    88

Section 4.16.

   Mutilated, Lost, Stolen or Destroyed Bonds    88      ARTICLE V          
REPRESENTATIONS AND COVENANTS     

Section 5.01.

   Representations and Covenants of Corporation    89

Section 5.02.

   Administrative Expenses    90

Section 5.03.

   Obligations of Corporation Hereunder Unconditional    90

Section 5.04.

   Release and Indemnification Covenants    91

Section 5.05.

   Corporation to Maintain Existence; Consolidation or Merger    92      ARTICLE
VI           REVENUES AND FUNDS     

Section 6.01.

   Application of Original Proceeds    93

Section 6.02.

   Creation of Bond Fund    93

Section 6.03.

   Payments into Bond Fund    93

Section 6.04.

   Draws on Letters of Credit; Use of Moneys in Series Letter of Credit Accounts
   93

 

ii



--------------------------------------------------------------------------------

Section 6.05.

   Creation of Disbursement Fund; Disbursements    94

Section 6.06.

   Completion Certificates    96

Section 6.07.

   Investment of Moneys    97

Section 6.08.

   Moneys Held in Trust    97

Section 6.09.

   Repayments from Indenture Funds    97

Section 6.10.

   Custody of Funds and Accounts    98      ARTICLE VII           DISCHARGE OF
INDENTURE     

Section 7.01.

   Discharge    98      ARTICLE VIII           EVENTS OF DEFAULT AND REMEDIES   
 

Section 8.01.

   Events of Default    99

Section 8.02.

   Acceleration    99

Section 8.03.

   Other Remedies; Rights of Bond Owners    100

Section 8.04.

   Right of Bond Owners to Direct Proceedings    101

Section 8.05.

   Appointment of Receiver    101

Section 8.06.

   Waiver of Certain Laws    102

Section 8.07.

   Application of Moneys    102

Section 8.08.

   Remedies Vested in Trustee    104

Section 8.09.

   Rights and Remedies of Bond Owners    104

Section 8.10.

   Termination of Proceedings    105

Section 8.11.

   Waivers of Events of Default    105

Section 8.12.

   Notice of Default; Opportunity to Cure Defaults    105

Section 8.13.

   Limitation on Defaults and Remedies    105      ARTICLE IX           THE
TRUSTEE, TENDER AGENT AND REMARKETING AGENT     

Section 9.01.

   Acceptance of Trusts    106

Section 9.02.

   Annual Fees, Charges and Expenses of Trustee and Tender Agent    109

Section 9.03.

   Notice to Bond Owners of Default or Delivery of Alternate Series Credit
Facilities    110

Section 9.04.

   Intervention by Trustee    110

Section 9.05.

   Successor Trustee by Merger or Otherwise    110

Section 9.06.

   Resignation by Trustee    111

Section 9.07.

   Removal of Trustee    111

 

iii



--------------------------------------------------------------------------------

Section 9.08.

   Appointment of Successor Trustee    111

Section 9.09.

   Successor Trustee    111

Section 9.10.

   Appointment of Tender Agent    112

Section 9.11.

   Remarketing Agent    113

Section 9.12.

   Qualifications of Successor Remarketing Agents; Resignation or Removal of
Remarketing Agents    114

Section 9.13.

   Appointment of Separate or Co-Trustee    114

Section 9.14.

   Qualifications    115      ARTICLE X           SUPPLEMENTAL INDENTURES     

Section 10.01.

   Supplemental Indentures Not Requiring Consent of Bond Owners    115

Section 10.02.

   Supplemental Indentures Requiring Consent of Bond Owners    116

Section 10.03.

   Limitation Upon Amendments and Supplements    116

Section 10.04.

   Consent of Credit Banks, Remarketing Agent and Tender Agent Required    117  
   ARTICLE XI           MODIFICATIONS OF LETTERS OF CREDIT     

Section 11.01.

   Modifications of Letters of Credit    117      ARTICLE XII          
MISCELLANEOUS     

Section 12.01.

   Consents of Bond Owners    118

Section 12.02.

   Limitation of Rights    118

Section 12.03.

   Severability    118

Section 12.04.

   Notices    118

Section 12.05.

   Payments or Performance Due on Other than Business Days    119

Section 12.06.

   Execution of Counterparts    119

Section 12.07.

   Applicable Law    120

Section 12.08.

   Disqualified Bonds    120

 

iv



--------------------------------------------------------------------------------

INDENTURE OF TRUST

 

THIS INDENTURE OF TRUST, made and entered into as of December 1, 2003 (this
“Indenture”), between PROVENA FOODS INC., a California corporation (herein
called the “Corporation”), and U.S. BANK NATIONAL ASSOCIATION, a national
banking association organized and existing under the laws of the United States
of America, having a corporate trust office in the City of San Francisco,
California, and being qualified to accept and administer the trusts hereby
created (herein called the “Trustee”),

 

W I T N E S S E T H :

 

WHEREAS, Provena Foods Inc., a California corporation (the “Corporation”), is
authorized by law, and deems it necessary and desirable, to enter into this
Indenture for the purpose of providing for the issuance from time to time by the
Corporation of its Variable/Fixed Rate Demand Bonds (the “Bonds”) in one or more
series (each a “Series”), not limited as to number, in order to obtain financing
or refinancing for its lawful and proper organizational purposes; and

 

WHEREAS, all acts and things necessary to constitute this Indenture a valid
indenture and agreement according to its terms have been done and performed; the
Corporation has duly authorized the execution and delivery of this Indenture;
and the Corporation, in the exercise of the legal right and power vested in it,
has executed this Indenture and proposes to make, execute, issue and deliver one
or more Series of Bonds pursuant to supplements to this Indenture (each a
“Series Supplement”); and

 

WHEREAS, at the time a Series of Bonds is issued by the Corporation, and
authenticated and delivered by the Trustee, in accordance with the provisions of
this Indenture and the Series Supplement creating such Series of Bonds, all acts
and things necessary to authorize such Series of Bonds and to constitute the
Bonds of such Series the valid, binding and legal obligations of the Corporation
will have been done and performed; and

 

WHEREAS, the Corporation has determined that each Series of Bonds shall be
issued in registered form without coupons, and that the forms of Bonds shall be
substantially as set forth in Section 2.03 hereof, with such modifications,
insertions, omissions and changes as are required or permitted by this Indenture
or the Series Supplement establishing such Series of Bonds; and

 

WHEREAS, the Trustee has agreed to accept the trusts herein created upon the
terms herein set forth;

 

NOW, THEREFORE, the Corporation, in consideration of the premises and the
acceptance by the Trustee of the trusts hereby created, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to secure the payment of the principal of, premium,
if any, and interest on the Bonds, according to their tenor and effect, and to
secure the performance and observance by the Corporation of all of the covenants
and obligations expressed or implied herein and in the Bonds, does hereby
irrevocably grant, alienate, bargain, sell, convey, transfer, assign and pledge
unto the Trustee (to the extent of its legal capacity to hold the same for the
purposes hereof), and the successors in

 



--------------------------------------------------------------------------------

trust and assigns of the Trustee, forever (all capitalized terms which follow
being defined in Article I of this Indenture):

 

GRANTING CLAUSE FIRST

 

All right, title and interest of the Corporation in and to any funds, accounts
or property, including all moneys and securities, from time to time held by the
Trustee under the terms of this Indenture in the Series Accounts; and

 

GRANTING CLAUSE SECOND

 

Any and all property, rights and interests of every kind or description which,
from time to time hereafter, are sold, transferred, conveyed, assigned, pledged,
mortgaged or delivered to the Trustee as additional security hereunder (except
amounts and Pledged Bonds held in the Custody Fund pursuant to Section 3.06
hereof);

 

provided, however, that the security described in the Granting Clauses hereof
with respect to each Series of Bonds shall secure only that Series of Bonds and
no other;

 

TO HAVE AND TO HOLD all and singular the Trust Estate, whether now owned or
hereafter acquired, irrevocably unto the Trustee and its successors in trust and
assigns forever;

 

IN TRUST, NEVERTHELESS, upon the terms and trusts herein and in each Series
Supplement set forth for the equal and ratable benefit, security and protection
of all present and future owners of each Series of Bonds issued under and
secured by this Indenture and the related Series Supplement, without privilege,
priority or distinction as to lien or otherwise of any Bond of a Series over any
other Bond of the same Series, except as expressly provided herein, and, subject
to the prior interest of the owners of the Bonds of such Series (should such
Series of Bonds constitute an Enhanced Series), for the benefit, security and
protection of the related Series Credit Bank to the extent of amounts owed by
the Corporation to the related Series Credit Bank under the related Series
Reimbursement Agreement;

 

PROVIDED, HOWEVER, that if the Corporation, its successors or assigns, shall
well and truly pay, or cause to be paid, the principal of the Bonds of a Series,
and the interest and premium, if any, due or to become due thereon, at the times
and in the manner mentioned in the Bonds of such Series according to the true
intent and meaning thereof, and shall cause the payments to be made into the
Bond Fund as required under Article VI hereof, or shall provide, as permitted by
Article VII hereof, for the payment thereof, and shall well and truly keep,
perform and observe all of the covenants and conditions pursuant to the terms of
this Indenture and the related Series Supplement to be kept, performed and
observed by it, and shall pay or cause to be paid to the Trustee all sums of
money due or to become due in accordance with the terms and provisions hereof,
and, should such Series of Bonds constitute an Enhanced Series, if the Trustee
shall have paid all amounts payable to the related Series Credit Bank pursuant
to Section 6.09 hereof and the related Series Letter of Credit shall have been
returned to the related Series Credit Bank for cancellation pursuant to Section
4.10 hereof, then this Indenture and the related Series Supplement and the
rights hereby and thereby granted shall cease and terminate with respect to such
Series of Bonds; otherwise this Indenture and such Series Supplement shall
remain in full force and effect with respect to such Series of Bonds.

 

2



--------------------------------------------------------------------------------

THIS INDENTURE FURTHER WITNESSETH, and it is expressly declared, that all Bonds
issued and secured hereunder are to be issued, authenticated and delivered, and
all said property, rights and interests, including, without limitation, the
amounts hereby assigned, are to be dealt with and disposed of under, upon and
subject to the terms, conditions, stipulations, covenants, agreements, trusts,
uses and purposes hereinafter expressed, and that the Corporation has agreed and
covenanted, and hereby does agree and covenant, with the Trustee and the Owners,
from time to time, of the Bonds and the Credit Banks as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

Section 1.01. Definitions. Each of the following terms shall have the meaning
assigned to it in this Section 1.01 whenever it is used in this Indenture,
unless the context in which it is used clearly requires otherwise:

 

“Accrual Date” shall mean, with respect to each Series of Bonds, (a) the Closing
Date with respect to such Series of Bonds, if such Series of Bonds is issued in
the Daily Rate Mode or the Floating Rate Mode; or (b) the dated date of such
Series of Bonds as set forth in the related Series Supplement, if such Series of
Bonds is issued in the Adjustable Rate Mode or the Fixed Rate Mode.

 

“Act of Bankruptcy” shall mean the dissolution or liquidation of the
Corporation, or the filing of a voluntary petition in bankruptcy by the
Corporation, or the consent to the filing of a bankruptcy petition against the
Corporation, or the failure by the Corporation promptly to institute judicial
proceedings to lift any execution, garnishment or attachment of such consequence
as will materially impair its ability to carry on its operations, or the filing
of a petition by or against the Corporation under the Federal Bankruptcy Code
(11 USC 101, et seq.), or the adjudication of the Corporation as a bankrupt, or
any assignment by the Corporation for the benefit of its creditors, or the
application for, or consent to, the appointment of any receiver, trustee,
custodian or similar officer by the Corporation, or the entry by the Corporation
into an agreement of composition with its creditors, or the approval by a court
of competent jurisdiction of a petition applicable to the Corporation in any
proceeding for its reorganization instituted under the provisions of the Federal
Bankruptcy Code, or under any similar act which may hereafter be enacted;
provided, however, that no involuntary petition in bankruptcy, or appointment of
a trustee, custodian or receiver, without the consent of the Corporation, shall
constitute an Act of Bankruptcy until 60 days shall have elapsed from the date
of filing thereof, during which time the Corporation has been unable to obtain
the dismissal of the petition.

 

“Adjustable Rate” shall mean, with respect to each Series of Bonds, the interest
rate per annum on the Bonds of such Series established in accordance with
Section 2.02(d) hereof.

 

“Adjustable Rate Conversion Date” shall mean, with respect to each Series of
Bonds, the Daily Rate Interest Payment Date or the Floating Rate Interest
Payment Date on which the Bonds of such Series begin to bear interest at an
Adjustable Rate in accordance with the terms hereof.

 

3



--------------------------------------------------------------------------------

“Adjustable Rate Interest Payment Date” shall mean, with respect to each Series
of Bonds, each January 1 and July 1, commencing with the January 1 or July 1
next succeeding an Adjustable Rate Conversion Date with respect to such Series
of Bonds, and the maturity date of the Bonds of such Series (to the extent the
conditions specified in Section 2.02(d) hereof are met and the Bonds of such
Series are in the Adjustable Rate Mode at such time).

 

“Adjustable Rate Mode” shall mean, with respect to each Series of Bonds, the
Mode in which the Bonds of such Series bear interest at an Adjustable Rate.

 

“Adjustable Rate Period” shall mean, with respect to each Series of Bonds, the
period from (a) the Closing Date (if the Bonds of such Series are issued in the
Adjustable Rate Mode), an Adjustable Rate Conversion Date or an Adjustable Rate
Reset Date, as appropriate, with respect to such Series of Bonds; to (b) a
subsequent Conversion Date or Adjustable Rate Reset Date, as appropriate, with
respect to such Series of Bonds, but, subject to the provisions of Section
2.02(d) hereof, in any event a period of not less than six months in duration
which ends on an Adjustable Rate Interest Payment Date.

 

“Adjustable Rate Reset Date” shall mean, with respect to each Series of Bonds,
an Adjustable Rate Interest Payment Date subsequent to an Adjustable Rate
Conversion Date with respect to such Series of Bonds on which the Bonds of such
Series begin to bear interest at a new Adjustable Rate in accordance with the
terms hereof.

 

“Alternate Series Credit Facility” shall mean, with respect to each Enhanced
Series, any letter of credit, bank bond purchase agreement, revolving credit
agreement, surety bond or insurance policy under which any person or entity
(other than the Corporation or a related party) undertakes to make or provide
funds to make payment of the principal or purchase price of, premium, if any,
and interest on the Bonds of such Series, delivered to and received by the
Trustee (a) replacing the then existing Series Letter of Credit; (b) dated as of
a date prior to the expiration of the then existing Series Letter of Credit; (c)
expiring on a date which is at least fifteen days after an Interest Payment
Date; (d) issued on substantially identical terms and conditions as the then
existing Series Letter of Credit, except that the Alternate Series Credit
Facility may expire on a date which is later (but not earlier) than the
expiration date of the then existing Series Letter of Credit, and except that
the stated amount of the Alternate Series Credit Facility shall equal the sum of
(i) the aggregate principal amount of the Bonds of such Series at the time
Outstanding (plus, while the Bonds of such Series are in the Adjustable Rate
Mode or the Fixed Rate Mode, the maximum optional redemption premium thereon);
plus (ii) while the Bonds of such Series are in the Daily Rate Mode or the
Floating Rate Mode, an amount equal to at least 45 days’ interest calculated at
the Maximum Rate (or, while the Bonds of such Series are in the Adjustable Rate
Mode or the Fixed Rate Mode, at least 200 days’ interest calculated at the
applicable Adjustable Rate or Fixed Rate) (or such other number of days as may
be required to obtain a rating on the Bonds of such Series) on all Bonds of such
Series at the time Outstanding; (e) if the Bonds of such Series are then rated,
accompanied by evidence from each Rating Agency then rating the Bonds, to the
effect that the Rating Agency has reviewed the proposed Alternate Series Credit
Facility and that the substitution of the proposed Alternate Series Credit
Facility will not, by itself, result in a reduction of its long term rating on
the Bonds below “A” if the Bonds are rated by Standard & Poor’s Corporation, or
below “A2” if the Bonds are rated by Moody’s Investors Service, Inc. (provided
that the foregoing restriction shall not apply with

 

4



--------------------------------------------------------------------------------

respect to any Alternate Series Credit Facility delivered on a Conversion Date
or an Adjustable Rate Reset Date); and (f) accompanied by an opinion of
Independent Counsel to the effect that the delivery thereof is authorized or
permitted by the terms of this Indenture and the related Series Supplement.
Whenever reference is made in this Indenture to actions occurring or to be taken
under a Series Letter of Credit, such reference shall be deemed to include any
Alternate Series Credit Facility, as appropriate. All references to “Alternate
Series Credit Facility,” as applied to a specific Series of Bonds, shall be of
no effect at any time such Series of Bonds constitutes an Unenhanced Series,
except with respect to vested rights.

 

“Authorized Denomination” shall mean the denomination of $100,000 or any
integral multiple of $5,000 in excess thereof.

 

“Beneficial Owner” or “beneficial owner” is defined in Section 2.11 of this
Indenture.

 

“Bond” shall mean each Variable/Fixed Rate Demand Bond of the Corporation issued
under, and at any time Outstanding pursuant to, this Indenture and a Series
Supplement. If the Bonds of a Series are held in a book-entry-only system, any
reference to the Bonds of such Series shall, if it is appropriate in the context
in which the term is used, be a reference to the beneficial ownership interests
in the Bonds of such Series.

 

“Bond Fund” shall mean the Fund by that name established by the Trustee pursuant
to Section 6.02 of this Indenture.

 

“Bond Owner,” “Bondowner,” “Owner,” “owner,” “Bondholder,” “bondholder,”
“holder” or “owner of the Bonds,” when used with respect to a Bond, shall mean
the person or entity in whose name such Bond shall be registered.

 

“Bond Registrar” shall mean the Trustee.

 

“Business Day” or “business day” shall mean, with respect to each Series of
Bonds, any day which is not (a) a Saturday, a Sunday or, in the City of New
York, New York, or San Francisco (or, if different, in the city in which the
principal corporate trust office of the Trustee, or, should such Series of Bonds
constitute an Enhanced Series, the office of the related Series Credit Bank at
which drawings under the related Series Letter of Credit are to be honored, is
located), a day on which banking institutions are authorized or required by law
or executive order to close; or (b) a day on which the New York Stock Exchange
is closed.

 

“Closing Date” shall have the meaning, with respect to each Series of Bonds,
ascribed to the term “Delivery Date” in the Offering Agreement.

 

“Completion Date” shall mean, with respect to each Series of Bonds, the date
certified in accordance with Section 6.06 hereof.

 

“Conversion Date” shall mean, with respect to each Series of Bonds, a Daily Rate
Conversion Date, an Adjustable Rate Conversion Date, a Floating Rate Conversion
Date or a Fixed Rate Conversion Date, as appropriate.

 

“Corporation” shall mean Provena Foods Inc., a California corporation.

 

5



--------------------------------------------------------------------------------

“Corporation Bond” shall mean a Bond purchased with moneys provided to the
Tender Agent, or a beneficial interest in a Bond purchased with moneys provided
to the Remarketing Agent, pursuant to Section 3.03(c) hereof.

 

“Corporation Representative” shall mean any officer or employee of the
Corporation designated by the directors of the Corporation to act on behalf of
the Corporation pursuant to a written instrument filed with the Trustee, the
Remarketing Agent and the Credit Banks containing the specimen signature of such
person. Such instrument may designate an alternate or alternates.

 

“Credit Banks” shall mean, collectively, the Series Credit Banks. All references
to “Credit Banks,” as applied to a specific Series of Bonds, shall be of no
effect at any time such Series of Bonds constitutes an Unenhanced Series, except
with respect to vested rights.

 

“Custody Fund” shall mean the Fund by that name established by the Trustee or
the Remarketing Agent, as appropriate, pursuant to Section 3.06 hereof.

 

“Daily Rate” shall mean, with respect to each Series of Bonds, the interest rate
per annum on the Bonds of such Series established in accordance with Section
2.02(b) hereof.

 

“Daily Rate Conversion Date” shall mean, with respect to each Series of Bonds,
the Adjustable Rate Interest Payment Date or the Floating Rate Interest Payment
Date on which the Bonds of such Series begin to bear interest at a Daily Rate in
accordance with the terms hereof.

 

“Daily Rate Interest Payment Date” shall mean, with respect to each Series of
Bonds, the first Business Day of each month, commencing with the first Business
Day of the month next succeeding a Daily Rate Conversion Date with respect to
such Series of Bonds, and the maturity date of the Bonds of such Series (to the
extent the Bonds of such Series are in the Daily Rate Mode at such time).

 

“Daily Rate Mode” shall mean, with respect to each Series of Bonds, the Mode in
which the Bonds of such Series bear interest at a Daily Rate.

 

“Daily Rate Period” shall mean, with respect to each Series of Bonds, the period
from the Closing Date (if the Bonds of such Series are issued in the Daily Rate
Mode) or a Daily Rate Conversion Date, as appropriate, with respect to such
Series of Bonds to the earlier of the following Conversion Date with respect to
such Series of Bonds or the maturity date of the Bonds of such Series (to the
extent the Bonds of such Series are in the Daily Rate Mode at such time).

 

“Disbursement Fund” shall mean the Fund by that name established by the Trustee
pursuant to Section 6.05 of this Indenture.

 

“Enhanced Series” shall mean a Series of Bonds that the Corporation elects to
secure with a Series Letter of Credit.

 

“Event of Default” shall mean, with respect to each Series of Bonds, any event
specified in Section 8.01 of this Indenture relating to such Series of Bonds.

 

6



--------------------------------------------------------------------------------

“Expiration of the Term of the Series Letter of Credit” shall mean, with respect
to each Enhanced Series, the expiration of the then existing related Series
Letter of Credit, including extensions thereof in effect with respect of the
Bonds of such Enhanced Series, without provisions being made in accordance with
Section 4.05(c) hereof for the delivery of an Alternate Series Credit Facility
prior to any date upon which the Trustee is required hereunder to give notice of
a redemption of Bonds of such Enhanced Series as a result of such expiration.
For purposes of this definition, no “Expiration of the Term of the Series Letter
of Credit” shall be deemed to occur with respect to an Enhanced Series, and no
Bonds of such Enhanced Series shall be redeemed pursuant to Section 2.06(b) or
Section 2.07(b) hereof, to the extent Section 4.05(e) hereof is complied with
and no Initial Series Letter of Credit is to secure the Bonds of such Enhanced
Series following the mandatory tender thereof on a Conversion Date or an
Adjustable Rate Reset Date relating to such Enhanced Series.

 

“Fixed Rate” shall mean, with respect to each Series of Bonds, the interest rate
per annum on the Bonds of such Series established in accordance with Section
2.02(e) hereof.

 

“Fixed Rate Conversion Date” shall mean, with respect to each Series of Bonds,
the Daily Rate Interest Payment Date, the Floating Rate Interest Payment Date or
the Adjustable Rate Interest Payment Date on which the Bonds of such Series
begin to bear interest at the Fixed Rate in accordance with the terms hereof.

 

“Fixed Rate Interest Payment Date” shall mean, with respect to each Series of
Bonds, each January 1 and July 1, commencing with the January 1 or July 1 next
succeeding the Fixed Rate Conversion Date with respect to such Series of Bonds,
and the maturity date of the Bonds of such Series (to the extent the Bonds of
such Series are in the Fixed Rate Mode at such time).

 

“Fixed Rate Mode” shall mean, with respect to each Series of Bonds, the Mode in
which the Bonds of such Series bear interest at the Fixed Rate.

 

“Fixed Rate Period” shall mean, with respect to each Series of Bonds, the period
from the Fixed Rate Conversion Date with respect to such Series of Bonds to the
maturity date of the Bonds of such Series.

 

“Floating Rate” shall mean, with respect to each Series of Bonds, the interest
rate per annum on the Bonds of such Series established in accordance with
Section 2.02(c) hereof.

 

“Floating Rate Conversion Date” shall mean, with respect to each Series of
Bonds, the Daily Rate Interest Payment Date or the Adjustable Rate Interest
Payment Date on which the Bonds of such Series begin to bear interest at a
Floating Rate in accordance with the terms hereof.

 

“Floating Rate Interest Payment Date” shall mean, with respect to each Series of
Bonds, (a) with respect to a Floating Rate Period commencing on the Closing Date
with respect to such Series of Bonds, the first Business Day of each month,
commencing with the first Business Day of the month next succeeding the Closing
Date, and the maturity date of the Bonds of such Series (to the extent the Bonds
of such Series are in the Floating Rate Mode at such time); and (b) with respect
to each Floating Rate Period commencing after a Daily Rate Period or an
Adjustable Rate Period with respect to such Series of Bonds, the first Business
Day of each month,

 

7



--------------------------------------------------------------------------------

commencing with the first Business Day of the month next succeeding the Floating
Rate Conversion Date with respect to such Series of Bonds, and the maturity date
of the Bonds of such Series (to the extent the Bonds of such Series are in the
Floating Rate Mode at such time).

 

“Floating Rate Mode” shall mean, with respect to each Series of Bonds, the Mode
in which the Bonds of such Series bear interest at a Floating Rate.

 

“Floating Rate Period” shall mean, with respect to each Series of Bonds, the
period from the Closing Date (if the Bonds of such Series are issued in the
Floating Rate Mode) or a Floating Rate Conversion Date, as appropriate, with
respect to such Series of Bonds to the earlier of the following Conversion Date
with respect to such Series of Bonds or the maturity date of the Bonds of such
Series (to the extent the Bonds of such Series are in the Floating Rate Mode at
such time).

 

“Government Obligations” shall mean (a) direct obligations of, or obligations
the timely payment of the principal of and interest on which are fully and
unconditionally guaranteed by, the United States of America; and (b) obligations
issued by any agency controlled or supervised by and acting as an
instrumentality of the United States of America, the payment of the principal of
and interest on which is fully guaranteed as a full faith and credit obligation
of the United States of America.

 

“Indenture” shall mean this Indenture of Trust, as supplemented and amended from
time to time in accordance with the provisions hereof.

 

“Independent Counsel” shall mean an attorney, selected by the Corporation and
acceptable to the Trustee and the Remarketing Agent, who is duly admitted to the
practice of law before the highest court of the state in which such attorney
maintains an office, and who is not a full-time employee of the Corporation, the
Trustee, any Credit Bank, the Tender Agent or the Remarketing Agent.

 

“Initial Series Letter of Credit” shall mean, with respect to a Series of Bonds,
a letter of credit, bank bond purchase agreement, revolving credit agreement,
surety bond or insurance policy (of a person or entity other than the
Corporation or a related party) delivered by the Corporation to the Trustee (a)
on the Closing Date, a Conversion Date, an Adjustable Rate Reset Date or a
Substitution Date with respect to such Series of Bonds; or (b) at any other time
in order to cause such Series of Bonds, if such constitutes an Unenhanced
Series, to become an Enhanced Series upon compliance with the provisions of
Section 4.05(b) hereof, against which letter of credit, bank bond purchase
agreement, revolving credit agreement, surety bond or insurance policy the
Trustee shall be entitled to draw, in accordance with the terms thereof, up to
(i) an amount sufficient to pay (A) the aggregate principal amount of the Bonds
of such Series; or (B) the purchase price or a portion of the purchase price
equal to the aggregate principal amount of Bonds of such Series delivered for
purchase pursuant to Article III of this Indenture; plus (ii) while the Bonds of
such Series are in the Adjustable Rate Mode or the Fixed Rate Mode, the maximum
optional redemption premium payable upon the Bonds of such Series; plus (iii)
while the Bonds of such Series are in the Daily Rate Mode or the Floating Rate
Mode, an amount equal to at least 45-days’ accrued interest on Bonds of such
Series outstanding, calculated at the Maximum Rate (or, while such Bonds of such
Series are in the Adjustable Rate Mode or the

 

8



--------------------------------------------------------------------------------

Fixed Rate Mode, at least 200-days’ accrued interest calculated at the
applicable Adjustable Rate or Fixed Rate).

 

“Interest Payment Date” shall mean a Daily Rate Interest Payment Date, an
Adjustable Rate Interest Payment Date, a Floating Rate Interest Payment Date or
a Fixed Rate Interest Payment Date, as appropriate.

 

“Interest Period” shall mean, with respect to each Series of Bonds, (a) while
the Bonds of such Series are in the Daily Rate Mode, the period from and
including each day which is a Business Day to but excluding the next succeeding
day which is a Business Day; and (b) while the Bonds of such Series are in the
Floating Rate Mode, the period from and including the Closing Date or a Floating
Rate Conversion Date with respect to such Series of Bonds, as appropriate,
through and including the following Wednesday, and, after the first Interest
Period, the period from and including Thursday of each week through and
including the following Wednesday, whether or not such days are Business Days.

 

“Letters of Credit” shall mean, collectively, all Series Letters of Credit
issued by Series Credit Banks with respect to the Bonds. All references to
“Letters of Credit,” as applied to a specific Series of Bonds, shall be of no
effect at any time such Series of Bonds constitutes an Unenhanced Series, except
with respect to vested rights.

 

“Maximum Rate” shall mean 10% per annum.

 

“Mode” shall mean the Daily Rate Mode, the Adjustable Rate Mode, the Floating
Rate Mode or the Fixed Rate Mode, as appropriate.

 

“Offering Agent” shall mean RBC Dain Rauscher Inc., Los Angeles, California.

 

“Offering Agreement” shall mean the Offering and Remarketing Agreement, dated as
of December 1, 2003, among the Corporation, the Offering Agent and the
Remarketing Agent, including all amendments thereof and supplements thereto.

 

“Outstanding” or “outstanding,” at the time in question, shall mean all Bonds
which have been executed and delivered by the Corporation and authenticated by
the Trustee or the Tender Agent under this Indenture and all Series Supplements,
except:

 

(a) Bonds theretofore cancelled by the Trustee or surrendered to the Trustee for
cancellation;

 

(b) Bonds paid or deemed to be paid pursuant to Article VII hereof;

 

(c) Bonds in lieu of or in exchange for which other Bonds shall have been
executed and delivered by the Corporation and authenticated by the Trustee or
the Tender Agent pursuant to Section 2.10, 4.06(b), 4.15 or 4.16 hereof; and

 

(d) Undelivered Bonds.

 

9



--------------------------------------------------------------------------------

“Pledged Bond” shall mean a Bond purchased with moneys provided to the Tender
Agent, or a beneficial interest in a Bond purchased with moneys provided to the
Remarketing Agent, pursuant to Section 3.03(b) hereof. All references to
“Pledged Bond,” as applied to a specific Series of Bonds, shall be of no effect
at any time such Series of Bonds constitutes an Unenhanced Series, except with
respect to vested rights.

 

“Premium” or “premium,” when used with respect to a Bond, shall mean any amount
in addition to the principal of and interest on such Bond that is required to be
paid in the event of the exercise of an option or obligation to pay the
principal of such Bond prior to maturity as permitted or required by this
Indenture.

 

“Purchase Fund” shall mean the Fund by that name established by the Remarketing
Agent or the Tender Agent, as appropriate, pursuant to Section 3.01 of this
Indenture.

 

“Qualified Investments” shall mean (a) with respect to each Series of Bonds,
Government Obligations; and (b) with respect to each Enhanced Series, any other
investments approved in writing by the related Series Credit Bank.

 

“Rating Agencies” shall mean, with respect to each Series of Bonds, Standard &
Poor’s Corporation, a Division of the McGraw Hill Companies, Inc. and/or Moody’s
Investors Service, Inc., according to which of such rating agencies then rates
such Series of Bonds; and provided that if neither of such rating agencies then
rates such Series of Bonds, the term “Rating Agencies” shall refer to any
national rating agency, if any, which provides such rating. Should Section
4.05(f) hereof be complied with respect to a Series of Bonds, all references to
the “Rating Agencies” shall be of no effect with respect to any Daily Rate
Period, Floating Rate Period, Adjustable Rate Period or Fixed Rate Period during
which such Series of Bonds is not rated.

 

“Record Date” shall mean (a) with respect to any Daily Rate Interest Payment
Date or Floating Rate Interest Payment Date, the close of business on the
Business Day next preceding such Interest Payment Date; and (b) with respect to
any Adjustable Rate Interest Payment Date or Fixed Rate Interest Payment Date,
the close of business on the fifteenth day of the calendar month next preceding
such Interest Payment Date.

 

“Registration Books” shall mean the registration records of the Corporation,
maintained by the Trustee, as registrar for the Bonds.

 

“Remarketing Agent” shall mean the Remarketing Agent appointed in accordance
with Section 9.11 hereof, and shall mean initially RBC Dain Rauscher Inc.
“Principal Office” of the Remarketing Agent shall mean the office thereof
designated in writing to the Trustee, the Credit Banks and the Corporation, and
shall mean initially the office of the Remarketing Agent located at 100 Park
Avenue, 30th Floor, New York, New York 10017, Attention: Trading and
Underwriting Department.

 

“Representation Letter” shall mean, with respect to each Series of Bonds, the
Letter of Representations, dated the Closing Date with respect to such Series of
Bonds, among the Corporation, the Remarketing Agent, the Trustee and The
Depository Trust Company, New

 

10



--------------------------------------------------------------------------------

York, New York, substantially in the form attached to the related Series
Supplement as Exhibit B, including all amendments thereof and supplements
thereto.

 

“Series” shall mean each issue of Bonds created under this Indenture and a
Series Supplement.

 

“Series Accounts” shall mean, with respect to each Series of Bonds, the Series
Disbursement Account, the Series Letter of Credit Account and the Series Revenue
Account.

 

“Series Credit Bank” shall mean, with respect to each Enhanced Series, the
issuer of the related Initial Series Letter of Credit or, if an Alternate Series
Credit Facility is issued with respect to such Enhanced Series, the issuer
thereof. All references to “Series Credit Bank,” as applied to a specific Series
of Bonds, shall be of no effect at any time such Series of Bonds constitutes an
Unenhanced Series, except with respect to vested rights.

 

“Series Custody Account” shall mean, with respect to each Enhanced Series, the
Custody Account established in the Custody Fund by the Trustee pursuant to
Section 3.06 of this Indenture with respect to such Enhanced Series. All
references to “Series Custody Account,” as applied to a specific Series of
Bonds, shall be of no effect at any time such Series of Bonds constitutes an
Unenhanced Series, except with respect to vested rights.

 

“Series Designation” shall mean the year and letter designating a particular
Series of Bonds.

 

“Series Disbursement Account” shall mean, with respect to each Series of Bonds,
the Disbursement Account established in the Disbursement Fund by the Trustee
pursuant to Section 6.05 of this Indenture with respect to such Series of Bonds.

 

“Series Letter of Credit” shall mean, with respect to each Enhanced Series, each
Initial Series Letter of Credit and, if an Alternate Series Credit Facility is
issued with respect to such Enhanced Series, each Alternate Series Credit
Facility. All references to “Series Letter of Credit,” as applied to a specific
Series of Bonds, shall be of no effect at any time such Series of Bonds
constitutes an Unenhanced Series, except with respect to vested rights.

 

“Series Letter of Credit Account” shall mean, with respect to each Enhanced
Series, the Letter of Credit Account established in the Bond Fund by the Trustee
pursuant to Section 6.02 of this Indenture with respect to such Enhanced Series.
All references to “Series Letter of Credit Account,” as applied to a specific
Series of Bonds, shall be of no effect at any time such Series of Bonds
constitutes an Unenhanced Series, except with respect to vested rights.

 

“Series Purchase Account” shall mean, with respect to each Series of Bonds, the
Purchase Account established in the Purchase Fund by the Remarketing Agent or
the Tender Agent, as appropriate, pursuant to Section 3.01 of this Indenture
with respect to such Series of Bonds.

 

“Series Reimbursement Agreement” shall mean, with respect to each Enhanced
Series, the agreement pursuant to which such Series Letter of Credit is issued,
including all amendments thereof and supplements thereto. All references to
“Series Reimbursement Agreement,” as

 

11



--------------------------------------------------------------------------------

applied to a specific Series of Bonds, shall be of no effect at any time such
Series of Bonds constitutes an Unenhanced Series, except with respect to vested
rights.

 

“Series Revenue Account” shall mean, with respect to each Series of Bonds, the
Revenue Account established in the Bond Fund by the Trustee pursuant to Section
6.02 of this Indenture with respect to such Series of Bonds.

 

“Series Supplement” shall mean, with respect to each Series of Bonds, the
indenture supplemental to, and authorized and executed pursuant to the terms of,
this Indenture for the purpose of creating such Series of Bonds hereunder.

 

“Substitution Date” shall mean, with respect to each Enhanced Series, the date
an Alternate Credit Series Facility is delivered to the Trustee pursuant to
Section 4.05(c) of this Indenture.

 

“Tender Agent” shall mean the Tender Agent, if any (or any successor to its
interests), appointed in accordance with Section 9.10 hereof. “Principal Office”
of the Tender Agent shall mean the office thereof designated by the Tender Agent
in writing to the Trustee, the Credit Banks, the Remarketing Agent and the
Corporation.

 

“Trustee” shall mean U.S. Bank National Association, a national banking
association, not in its individual capacity but solely as trustee under this
Indenture, or any successor trustee or co-trustee serving as such under this
Indenture. All references in this Indenture to the “principal corporate trust
office” of the Trustee shall mean the office of the Trustee located at the
address set forth in Section 12.04 hereof.

 

“Trust Estate” shall mean, with respect to each Series of Bonds, the property
conveyed to the Trustee pursuant to the Granting Clauses of this Indenture to
secure such Series of Bonds.

 

“Undelivered Bonds” shall have the meaning ascribed to such term in the forms of
Bonds set forth in Section 2.03 hereof.

 

“Unenhanced Series” shall mean a Series of Bonds that the Corporation elects not
to secure with a Series Letter of Credit.

 

Section 1.02. Article and Section Headings. The headings or titles of the
several Articles and Sections of this Indenture, and the Table of Contents
appended hereto, are solely for convenience of reference and shall not affect
the meaning or construction of the provisions hereof.

 

Section 1.03. Interpretation. The singular form of any word used herein shall
include the plural, and vice versa, if applicable. The use of a word of any
gender shall include all genders, if applicable. This Indenture and all of the
terms and provisions hereof shall be construed so as to effectuate the purposes
contemplated hereby and to sustain the validity hereof. All references to any
person or entity defined in Section 1.01 shall be deemed to include any person
or entity succeeding to the rights, duties and obligations of such person or
entity. For purposes of this Indenture the phrase “containing a constant number
of Adjustable Rate Interest Payment Dates” shall be interpreted to mean
“containing the same number of Adjustable Rate

 

12



--------------------------------------------------------------------------------

Interest Payment Dates.” The appending to any defined term hereunder of the
phrase “[Series Designation]” shall mean and refer to the substance of such
defined term as it relates to a particular Series of Bonds and no other.

 

ARTICLE II

 

AUTHORIZATION AND ISSUANCE OF BONDS

 

Section 2.01. Series and Amount of Bonds. The number of Series of Bonds that may
be created under this Indenture is not limited, except as may be set forth in a
Series Supplement. The aggregate principal amount of Bonds of each Series that
may be issued, authenticated and delivered under this Indenture is not limited,
except as may be set forth in the related Series Supplement. Bonds issuable
under this Indenture shall be issued in such Series as may from time to time be
created by Series Supplements permitted by this Indenture. Each Series of Bonds
may be issued, as set forth in the related Series Supplement, as either an
Enhanced Series or an Unenhanced Series; any Enhanced Series may be converted by
the Corporation to an Unenhanced Series upon compliance with the provisions of
Section 4.05(e) hereof; and any Unenhanced Series may be converted by the
Corporation to an Enhanced Series upon compliance with the provisions of Section
4.05(b) hereof. Each Series of Bonds shall bear a Series Designation so as to
differentiate the Bonds of such Series from the Bonds of all other Series. Each
Series of Bonds is hereby authorized to be designated “Provena Foods Inc.
Variable/Fixed Rate Demand Bonds, Series [Series Designation].” The Bonds of
each Series shall be issued for such lawful and proper purposes of the
Corporation as are recited in the related Series Supplement. No Bonds may be
issued pursuant to this Indenture in addition to those authorized by this
Section, except Bonds issued upon transfer or exchange pursuant to Section 4.06
hereof, temporary Bonds issued pursuant to Section 4.15 hereof, replacement
Bonds issued pursuant to Section 4.16 hereof, Bonds issued pursuant to Section
2.10 hereof, and Bonds issued in exchange for Undelivered Bonds. Each Series
Letter of Credit shall secure the related Series of Bonds and no other, unless
approved in writing by the related Rating Agency, if any.

 

Section 2.02. Issuance of Bonds; Terms of Bonds.

 

(a) General Provisions. The Bonds of each Series (i) shall be dated as provided
in paragraph (k) of this Section; (ii) shall be in the aggregate principal
amount authorized under the related Series Supplement; (iii) shall bear interest
as set forth in paragraphs (b) through (e) of this Section, until paid, at the
rates therein provided (computed, while the Bonds of a Series are in the Daily
Rate Mode, on the basis of a 365- or 366-day year, for the actual number of days
elapsed; while the Bonds of a Series are in the Floating Rate Mode, on the basis
of a 360–day year, for the actual number of days elapsed, and, while the Bonds
of a Series are in the Adjustable Rate Mode or the Fixed Rate Mode, on the basis
of a 360-day year, composed of twelve 30-day months), payable on each Interest
Payment Date; (iv) shall be issued in the Mode set forth in the related Series
Supplement, and shall all be in the same Mode at the same time; (v) shall mature
as set forth in the related Series Supplement; and (vi) shall initially
constitute an Enhanced Series or an Unenhanced Series as set forth in the
related Series Supplement.

 

13



--------------------------------------------------------------------------------

(b) Daily Rate Provisions. Bonds of a Series shall bear interest at a Daily Rate
from the Accrual Date (if the Bonds of such Series are issued in the Daily Rate
Mode) or a subsequent Daily Rate Conversion Date relating to such Series of
Bonds to the earlier of their redemption, the following Conversion Date relating
to such Series of Bonds or their maturity date. The Daily Rate for the initial
Interest Period of a Daily Rate Period relating to a Series of Bonds shall be
established by the Remarketing Agent on or prior to the first day of the Daily
Rate Period, in its sole judgment having due regard for prevailing financial
market conditions, at the lowest rate of interest which will permit the Bonds of
such Series to be remarketed at par plus accrued interest, if any, on the first
day of the Daily Rate Period. The Daily Rate for each succeeding Interest Period
during a Daily Rate Period relating to a Series of Bonds shall be the lowest
rate of interest which will, in the sole judgment of the Remarketing Agent
having due regard for prevailing financial market conditions, permit the Bonds
of such Series to be remarketed at par plus accrued interest, if any, on the
first day of such Interest Period. Notwithstanding the foregoing, the Daily Rate
so established shall not be more than the Maximum Rate. In the event no Daily
Rate is determined by the Remarketing Agent for an Interest Period during a
Daily Rate Period relating to a Series of Bonds, the Daily Rate for such Series
of Bonds for such Interest Period shall be the Daily Rate for such Series of
Bonds in effect for the immediately preceding Interest Period during such Daily
Rate Period. Each determination of the Daily Rate for a Series of Bonds by the
Remarketing Agent shall be conclusive and binding upon the Corporation, the
Trustee, the related Series Credit Bank, the Tender Agent and the registered
owners of the Bonds of such Series.

 

By 11:00 a.m., New York Time, on the first day of each Interest Period during a
Daily Rate Period relating to a Series of Bonds, the Remarketing Agent shall
determine the Daily Rate applicable to such Series of Bonds for such Interest
Period. On the Business Day preceding each Daily Rate Interest Payment Date
relating to a Series of Bonds the Remarketing Agent shall furnish to the Trustee
by facsimile transmission, and the Trustee shall furnish to the Corporation, the
related Series Credit Bank and the Tender Agent, the Daily Rates applicable to
the Bonds of such Series for each Interest Period from and including the later
of the Accrual Date (if the Bonds of such Series were issued in the Daily Rate
Mode), the Daily Rate Conversion Date relating to such Series of Bonds or the
immediately preceding Daily Rate Interest Payment Date with respect to such
Series of Bonds through and including the date of transmission. Should any
Bondholder or Beneficial Owner with respect to a Series of Bonds request in
writing the Daily Rate applicable to the Bonds of such Series for any particular
Interest Period during a Daily Rate Period with respect to such Series of Bonds,
the Trustee (if the Bonds of such Series are not held in a book-entry-only
system) or the Remarketing Agent (if the Bonds of such Series are held in a
book-entry-only system) shall furnish notice (by facsimile transmission) of the
Daily Rate for such Series of Bonds for such Interest Period to such requesting
Bondholder or Beneficial Owner, respectively.

 

(c) Floating Rate Provisions. Bonds of a Series shall bear interest at a
Floating Rate from the Accrual Date (if the Bonds of such Series are issued in
the Floating Rate Mode) or a subsequent Floating Rate Conversion Date relating
to such Series of Bonds to the earlier of their redemption, the following
Conversion Date relating

 

14



--------------------------------------------------------------------------------

to such Series of Bonds or their maturity date. The Floating Rate for the
initial Interest Period of a Floating Rate Period relating to a Series of Bonds
shall be established by the Remarketing Agent on or prior to the first day of
the Floating Rate Period, in its sole judgment having due regard for prevailing
financial market conditions, at the lowest rate which will permit the Bonds of
such Series to be sold at par plus accrued interest, if any, on the first day of
the Floating Rate Period. The Floating Rate for each succeeding Interest Period
during a Floating Rate Period relating to a Series of Bonds shall be the lowest
rate of interest which will, in the sole judgment of the Remarketing Agent
having due regard for prevailing financial market conditions, permit the Bonds
of such Series to be remarketed at par plus accrued interest, if any, on the
first day of such Interest Period. Notwithstanding the foregoing, the Floating
Rate so established shall not be more than the Maximum Rate. In the event no
Floating Rate is determined by the Remarketing Agent for an Interest Period
during a Floating Rate Period relating to a Series of Bonds, the Floating Rate
for such Series of Bonds for such Interest Period shall be the Floating Rate for
such Series of Bonds in effect for the immediately preceding Interest Period
during such Floating Rate Period. Each determination of the Floating Rate for a
Series of Bonds by the Remarketing Agent shall be conclusive and binding upon
the Corporation, the Trustee, the related Series Credit Bank, the Tender Agent
and the registered owners of the Bonds of such Series.

 

On Wednesday (unless Wednesday is not a Business Day, then Tuesday; unless
Tuesday and Wednesday are not Business Days, then Thursday, whether or not a
Business Day) of each calendar week during a Floating Rate Period relating to a
Series of Bonds, with respect to each Interest Period after the initial Interest
Period of a Floating Rate Period relating to such Series of Bonds, the
Remarketing Agent shall determine and furnish by 12:00 noon, New York Time, to
the Trustee by facsimile transmission, and the Trustee shall furnish to the
Corporation, the related Series Credit Bank and the Tender Agent, the Floating
Rate applicable to such Series of Bonds for the following or (in the case of
determinations made on Thursday) current Interest Period. Should any Bondholder
or Beneficial Owner with respect to a Series of Bonds request in writing the
Floating Rate applicable to the Bonds of such Series for any particular Interest
Period during a Floating Rate Period with respect to such Series of Bonds, the
Trustee (if the Bonds of such Series are not held in a book-entry-only system)
or the Remarketing Agent (if the Bonds of such Series are held in a
book-entry-only system) shall furnish notice (by first-class mail, postage
prepaid) of the Floating Rate for such Series of Bonds for such Interest Period
to such requesting Bondholder or Beneficial Owner, respectively.

 

(d) Adjustable Rate Provisions. Bonds of a Series shall bear interest at an
Adjustable Rate from the Accrual Date (if the Bonds of such Series are issued in
the Adjustable Rate Mode), a subsequent Adjustable Rate Conversion Date relating
to such Series of Bonds or a subsequent Adjustable Rate Reset Date relating to
such Series of Bonds, as appropriate, to the earlier of their redemption, the
following Conversion Date relating to such Series of Bonds, the following
Adjustable Rate Reset Date relating to such Series of Bonds or their maturity
date (unless and until the Corporation elects and effects a conversion of the
Bonds of such Series from the Adjustable Rate Mode to another Mode, or a change
in the duration of the Adjustable Rate Period relating to such Series of Bonds,
once in the Adjustable Rate Mode, the Bonds of such Series shall

 

15



--------------------------------------------------------------------------------

automatically continue in the Adjustable Rate Mode with Adjustable Rate Periods
containing a constant number of Adjustable Rate Interest Payment Dates; provided
that if the period of time between the applicable Adjustable Rate Reset Date
relating to such Series of Bonds and the maturity date of the Bonds of such
Series contains fewer Adjustable Rate Interest Payment Dates than the
immediately preceding Adjustable Rate Period relating to such Series of Bonds,
the new Adjustable Rate Period relating to such Series of Bonds shall end on the
maturity date of the Bonds of such Series). The Adjustable Rate for a Series of
Bonds shall be established by the Remarketing Agent (and agreed to by the
Corporation) no later than 12:00 noon, New York Time, on (i) the Business Day
next preceding the Closing Date (if the Bonds of such Series are issued in the
Adjustable Rate Mode); or (ii) the fifteenth day prior to the first day of each
Adjustable Rate Period relating to such Series of Bonds (with respect to each
Adjustable Rate Period commencing after the Closing Date) in its sole judgment
having due regard for prevailing financial market conditions at the lowest rate
which will permit the Bonds of such Series to be sold at par plus accrued
interest, if any, on the first day of such Adjustable Rate Period.
Notwithstanding the foregoing, the Adjustable Rate so established shall not be
more than the Maximum Rate. On the date that the Adjustable Rate for a Series of
Bonds is so established, the Remarketing Agent shall furnish to the Trustee by
facsimile transmission, and the Trustee shall furnish to the Corporation, the
related Series Credit Bank and the Tender Agent, the Adjustable Rate to be borne
by the Bonds of such Series for the following Adjustable Rate Period relating to
such Series of Bonds. In the event no Adjustable Rate is determined by the
Remarketing Agent (and agreed to by the Corporation) for a Series of Bonds for
an Adjustable Rate Period relating to such Series of Bonds the duration of which
has been automatically established as provided above, the Adjustable Rate for
such Series of Bonds for such Adjustable Rate Period shall be the Adjustable
Rate for such Series of Bonds in effect for the immediately preceding Adjustable
Rate Period relating to such Series of Bonds. Each determination of an
Adjustable Rate for a Series of Bonds by the Remarketing Agent shall be
conclusive and binding upon the Corporation, the Trustee, the related Series
Credit Bank, the Tender Agent and the registered owners of the Bonds of such
Series.

 

(e) Fixed Rate Provisions. Bonds of a Series shall bear interest at the Fixed
Rate from the Accrual Date (if the Bonds of such Series are issued in the Fixed
Rate Mode) or a subsequent Fixed Rate Conversion Date relating to such Series of
Bonds, as appropriate, to the earlier of their redemption or their maturity
date. The Fixed Rate for a Series of Bonds shall be established by the
Remarketing Agent (and agreed to by the Corporation) no later than 12:00 noon,
New York Time, on (i) the Business Day next preceding the Closing Date (if the
Bonds of such Series are issued in the Fixed Rate Mode); or (ii) the fifteenth
day prior to the Fixed Rate Conversion Date (with respect to a Fixed Rate Period
commencing after the Closing Date) in its sole judgment having due regard for
prevailing financial market conditions at the lowest rate which will permit the
Bonds of such Series to be sold at par plus accrued interest, if any, on the
first day of the Fixed Rate Period. Notwithstanding the foregoing, the Fixed
Rate so established shall not be more than the Maximum Rate. On the date that
the Fixed Rate for a Series of Bonds is so established, the Remarketing Agent
shall furnish to the Trustee by facsimile transmission, and the Trustee shall
furnish to the Corporation, the related Series Credit Bank and the Tender Agent,
the Fixed Rate to be borne by the Bonds of such Series for

 

16



--------------------------------------------------------------------------------

the Fixed Rate Period relating to such Series of Bonds. The determination of the
Fixed Rate for a Series of Bonds by the Remarketing Agent shall be conclusive
and binding upon the Corporation, the Trustee, the related Series Credit Bank,
the Tender Agent and the registered owners of the Bonds of such Series.

 

(f) Conversion Options. Bonds of a Series may be converted independently of
Bonds of any other Series.

 

(i) To Daily Rate Mode. The interest rate on the Bonds of a Series shall be
converted from the Adjustable Rate Mode or the Floating Rate Mode to the Daily
Rate Mode if the Corporation shall notify in writing the Trustee, the Tender
Agent, the related Series Credit Bank and the Remarketing Agent of its
irrevocable election to effect such a conversion, specifying in the notice the
Adjustable Rate Interest Payment Date (which shall be the last Adjustable Rate
Interest Payment Date of the then current Adjustable Rate Period relating to
such Series of Bonds if the conversion is from the Adjustable Rate Mode to the
Daily Rate Mode) or the Floating Rate Interest Payment Date (if the conversion
is from the Floating Rate Mode to the Daily Rate Mode) on which the Daily Rate
Period relating to such Series of Bonds is to commence, and delivering with such
notice an opinion of Independent Counsel (which opinion shall be confirmed on
the Daily Rate Conversion Date relating to such Series of Bonds) stating that
such conversion to the Daily Rate Mode is authorized or permitted by this
Indenture. The Daily Rate Conversion Date relating to a Series of Bonds shall be
the Adjustable Rate Interest Payment Date or the Floating Rate Interest Payment
Date relating to such Series of Bonds, as appropriate, specified by the
Corporation, but, in any event, not less than 45 days succeeding receipt by the
Trustee, the Tender Agent, the related Series Credit Bank and the Remarketing
Agent of such notice of the Corporation’s election to effect such conversion.
The Bonds of a Series shall be subject to mandatory tender and purchase on the
Daily Rate Conversion Date relating to such Series of Bonds. In the event any
condition precedent to conversion of a Series of Bonds to the Daily Rate Mode is
not fulfilled (including, but not limited to, the establishment of a Daily Rate
by the Remarketing Agent for the initial Interest Period of the Daily Rate
Period relating to such Series of Bonds), after the mandatory tender date the
Bonds of such Series shall continue in their then current Mode, for the same
period (in the case where the then current Mode is the Adjustable Rate Mode, and
subject to Section 2.02(d) hereof) and bear the same interest rate as was last
borne by the Bonds of such Series in such Mode; in the event Bonds of such
Series are not remarketed on the mandatory tender date and become Pledged Bonds
or Corporation Bonds, the Remarketing Agent shall be entitled, in accordance
with Section 3.07 hereof, thereafter to reset the Daily Rate, the Floating Rate
or the Adjustable Rate relating to such Series of Bonds, as appropriate (under
the conditions and subject to the limitations provided above), to such higher
rate as is necessary to remarket the Pledged Bonds or Corporation Bonds at par
plus accrued interest, if any.

 

(ii) To Floating Rate Mode. The interest rate on the Bonds of a Series shall be
converted from the Daily Rate Mode or the Adjustable Rate Mode to the

 

17



--------------------------------------------------------------------------------

Floating Rate Mode if the Corporation shall notify in writing the Trustee, the
Tender Agent, the related Series Credit Bank and the Remarketing Agent of its
irrevocable election to effect such a conversion, specifying in the notice the
Daily Rate Interest Payment Date (if the conversion is from the Daily Rate Mode
to the Floating Rate Mode) or the Adjustable Rate Interest Payment Date (which
shall be the last Adjustable Rate Interest Payment Date of the then current
Adjustable Rate Period relating to such Series of Bonds if the conversion is
from the Adjustable Rate Mode to the Floating Rate Mode) on which the Floating
Rate Period relating to such Series of Bonds is to commence, and delivering with
such notice an opinion of Independent Counsel (which opinion shall be confirmed
on the Floating Rate Conversion Date relating to such Series of Bonds) stating
that such conversion to the Floating Rate Mode is authorized or permitted by
this Indenture. The Floating Rate Conversion Date relating to a Series of Bonds
shall be the Daily Rate Interest Payment Date or the Adjustable Rate Interest
Payment Date relating to such Series of Bonds, as appropriate, specified by the
Corporation, but, in any event, not less than 45 days succeeding receipt by the
Trustee, the Tender Agent, the related Series Credit Bank and the Remarketing
Agent of such notice of the Corporation’s election to effect such conversion.
The Bonds of a Series shall be subject to mandatory tender and purchase on the
Floating Rate Conversion Date relating to such Series of Bonds. In the event any
condition precedent to conversion of a Series of Bonds to the Floating Rate Mode
is not fulfilled (including, but not limited to, the establishment of a Floating
Rate by the Remarketing Agent for the initial Interest Period of the Floating
Rate Period relating to such Series of Bonds), after the mandatory tender date
the Bonds of such Series shall continue in their then current Mode, for the same
period (in the case where the then current Mode is the Adjustable Rate Mode, and
subject to Section 2.02(d) hereof) and bear the same interest rate as was last
borne by the Bonds of such Series in such Mode; in the event Bonds of such
Series are not remarketed on the mandatory tender date and become Pledged Bonds
or Corporation Bonds, the Remarketing Agent shall be entitled, in accordance
with Section 3.07 hereof, thereafter to reset the Daily Rate, the Floating Rate
or the Adjustable Rate relating to such Series of Bonds, as appropriate (under
the conditions and subject to the limitations provided above), to such higher
rate as is necessary to remarket the Pledged Bonds or Corporation Bonds at par
plus accrued interest, if any.

 

(iii) To Adjustable Rate Mode or New Adjustable Rate Period. The interest rate
on the Bonds of a Series shall be converted from the Daily Rate Mode or the
Floating Rate Mode to the Adjustable Rate Mode, or from an Adjustable Rate
Period of one duration to an Adjustable Rate Period of another duration, if the
Corporation shall notify in writing the Trustee, the Tender Agent, the related
Series Credit Bank and the Remarketing Agent of its irrevocable election to
effect such a conversion, specifying in the notice the Daily Rate Interest
Payment Date (if the conversion is from the Daily Rate Mode to the Adjustable
Rate Mode), the Floating Rate Interest Payment Date (if the conversion is from
the Floating Rate Mode to the Adjustable Rate Mode) or the Adjustable Rate
Interest Payment Date (which shall be the last Adjustable Rate

 

18



--------------------------------------------------------------------------------

Interest Payment Date of the then current Adjustable Rate Period relating to
such Series of Bonds if the conversion is from an Adjustable Rate Period of one
duration to an Adjustable Rate Period of another duration) on which the
Adjustable Rate Period relating to such Series of Bonds is to commence and the
Adjustable Rate Interest Payment Date on which the Adjustable Rate Period
relating to such Series of Bonds is to terminate, and delivering with such
notice an opinion of Independent Counsel (which opinion shall be confirmed on
the Adjustable Rate Conversion Date or Adjustable Rate Reset Date relating to
such Series of Bonds, as appropriate) stating that such conversion to the
Adjustable Rate Mode or a new Adjustable Rate Period is authorized or permitted
by this Indenture. The Adjustable Rate Conversion Date or Adjustable Rate Reset
Date relating to a Series of Bonds, as appropriate, shall be the Daily Rate
Interest Payment Date, the Floating Rate Interest Payment Date or the Adjustable
Rate Interest Payment Date relating to such Series of Bonds, as appropriate,
specified by the Corporation, but, in any event, not less than 45 days
succeeding receipt by the Trustee, the Tender Agent, the related Series Credit
Bank and the Remarketing Agent of such notice of the Corporation’s election to
effect such conversion. The Bonds of a Series shall be subject to mandatory
tender and purchase on the Adjustable Rate Conversion Date or Adjustable Rate
Reset Date relating to such Series of Bonds, as appropriate. In the event any
condition precedent to conversion of a Series of Bonds to the Adjustable Rate
Mode, or from an Adjustable Rate Period of one duration to an Adjustable Rate
Period of another duration, is not fulfilled (including, but not limited to, the
establishment of an Adjustable Rate by the Remarketing Agent for the Adjustable
Rate Period relating to such Series of Bonds), after the mandatory tender date
the Bonds of such Series shall continue in their then current Mode, for the same
period (in the case where the then current Mode is the Adjustable Rate Mode, and
subject to Section 2.02(d) hereof) and bear the same interest rate as was last
borne by the Bonds of such Series in such Mode; in the event Bonds of such
Series are not remarketed on the mandatory tender date and become Pledged Bonds
or Corporation Bonds, the Remarketing Agent shall be entitled, in accordance
with Section 3.07 hereof, to reset the Daily Rate, the Floating Rate or the
Adjustable Rate relating to such Series of Bonds, as appropriate (under the
conditions and subject to the limitations provided above), to such higher rate
as is necessary to remarket the Pledged Bonds or Corporation Bonds at par plus
accrued interest, if any.

 

(iv) To Fixed Rate Mode. The interest rate on the Bonds of a Series shall be
converted from the Daily Rate Mode, the Floating Rate Mode or the Adjustable
Rate Mode to the Fixed Rate Mode if the Corporation shall notify in writing the
Trustee, the Tender Agent, the related Series Credit Bank and the Remarketing
Agent of its irrevocable election to effect such a conversion, specifying in the
notice the Daily Rate Interest Payment Date (if the conversion is from the Daily
Rate Mode to the Fixed Rate Mode), the Floating Rate Interest Payment Date (if
the conversion is from the Floating Rate Mode to the Fixed Rate Mode) or the
Adjustable Rate Interest Payment Date (which shall be the last Adjustable Rate
Interest Payment Date of the then current Adjustable Rate Period

 

19



--------------------------------------------------------------------------------

relating to such Series of Bonds if the conversion is from the Adjustable Rate
Mode to the Fixed Rate Mode) on which the Fixed Rate Period relating to such
Series of Bonds is to commence, and delivering with such notice an opinion of
Independent Counsel (which opinion shall be confirmed on the Fixed Rate
Conversion Date relating to such Series of Bonds) stating that such conversion
to the Fixed Rate Mode is authorized or permitted by this Indenture. The Fixed
Rate Conversion Date relating to a Series of Bonds shall be the Daily Rate
Interest Payment Date, the Floating Rate Interest Payment Date or the Adjustable
Rate Interest Payment Date relating to such Series of Bonds, as appropriate,
specified by the Corporation, but, in any event, not less than 45 days
succeeding receipt by the Trustee, the Tender Agent, the related Series Credit
Bank and the Remarketing Agent of such notice of the Corporation’s election to
effect such conversion. The Bonds of a Series shall be subject to mandatory
tender and purchase on the Fixed Rate Conversion Date relating to such Series of
Bonds. In the event any condition precedent to conversion of a Series of Bonds
to the Fixed Rate Mode is not fulfilled (including, but not limited to, the
establishment of the Fixed Rate for the Fixed Rate Period relating to such
Series of Bonds), after the mandatory tender date the Bonds of such Series shall
continue in their then current Mode, for the same period (in the case where the
then current Mode is the Adjustable Rate Mode, and subject to Section 2.02(d)
hereof) and bear the same interest rate as was last borne by the Bonds of such
Series in such Mode; in the event Bonds of such Series are not remarketed on the
mandatory tender date and become Pledged Bonds or Corporation Bonds, the
Remarketing Agent shall be entitled, in accordance with Section 3.07 hereof, to
reset the Daily Rate, the Floating Rate, the Adjustable Rate or the Fixed Rate
relating to such Series of Bonds, as appropriate (under the conditions and
subject to the limitations provided above), to such higher rate as is necessary
to remarket the Pledged Bonds or Corporation Bonds at par plus accrued interest,
if any.

 

(v) Conversion Notice. At least 30 days prior to each Conversion Date or
Adjustable Rate Reset Date relating to a Series of Bonds, as appropriate, the
Trustee shall give to each registered owner of Bonds of such Series notice by
certified mail stating: (A) the Conversion Date, Adjustable Rate Reset Date or
the Substitution Date relating to such Series of Bonds, as appropriate; and (B)
that on the Conversion Date, Adjustable Rate Reset Date or the Substitution Date
relating to such Series of Bonds, as appropriate, the Bonds of such Series are
subject to mandatory tender and purchase (or, if the Bonds of such Series are
held in a book-entry-only system, that the beneficial interests in the Bonds of
such Series are subject to mandatory purchase). In addition, if a
book-entry-only system is not in effect with respect to the Bonds of such
Series, the notice shall further state: (1) that all registered owners of Bonds
of such Series who have not tendered their Bonds for purchase on the mandatory
tender date will be deemed to have tendered their Bonds for purchase on such
date; and (2) that any Undelivered Bonds of such Series, for which there has
been irrevocably deposited in trust with the Trustee or the Tender Agent on or
prior to the mandatory tender date an amount of money sufficient to pay the
purchase price of such Undelivered Bonds on the mandatory tender date, shall be
deemed to have been so purchased at the price of

 

20



--------------------------------------------------------------------------------

par plus accrued interest as of such date, and such Undelivered Bonds shall no
longer be considered to be outstanding for purposes of this Indenture and shall
no longer be entitled to the benefits of this Indenture, except for the payment
of the purchase price thereof (and no interest shall accrue thereon subsequent
to the mandatory tender date).

 

(vi) No Conversion After Certain Events. The Bonds of a Series shall not be
converted from one Mode to another Mode, or from an Adjustable Rate Period of
one duration to an Adjustable Rate Period of another duration, if an Event of
Default relating to such Series of Bonds shall have occurred and be continuing
hereunder.

 

(g) Redemption Provisions. The Bonds of each Series are subject to redemption
prior to maturity as set forth in Sections 2.06 and 2.07 hereof.

 

(h) Tender Rights/Obligations. While in the Daily Rate Mode or the Floating Rate
Mode, Bonds may be tendered for purchase as set forth in the forms of Bonds
contained in Section 2.03 hereof. The Bonds of a Series are subject to mandatory
tender for purchase on each Conversion Date and Adjustable Rate Reset Date
relating to such Series of Bonds by the registered owners of such Bonds as set
forth in the forms of Bonds contained in Section 2.03 hereof.

 

(i) Form; Numbering. The Bonds are issuable in the form of registered Bonds
without coupons in any Authorized Denomination. The Bonds of each Series shall
be numbered from one upwards, provided that the number assigned to each
definitive Bond of a Series shall be prefixed by the letter “R.” Temporary Bonds
of a Series shall be prefixed by the letters “TR.” On each Closing Date for a
Series of Bonds, upon compliance with the conditions precedent set forth in
Section 2.05 of this Indenture, the Trustee shall cause to be delivered to the
registered owners of the Bonds of such Series fully executed and authenticated
Bonds in the form applicable to Enhanced Series or Unenhanced Series, as
appropriate. Should any Series of Bonds be converted from an Unenhanced Series
to an Enhanced Series on other than a Conversion Date or an Adjustable Rate
Reset Date, in accordance with the provisions of Section 4.05(b) of this
Indenture, upon written notice from the Trustee of such conversion, the
registered owners of the Bonds of such Series shall surrender their Bonds to the
Trustee, and the Trustee shall exchange fully executed and authenticated Bonds
in the form applicable to an Enhanced Series for the Bonds so surrendered.

 

(j) Payment Terms. Principal of, and premium, if any, on, the Bonds of a Series
shall be payable by the Trustee to the registered owners of the Bonds of such
Series upon presentation and surrender of the Bonds of such Series as the same
become due at the principal corporate trust office of the Trustee. Interest on
the Bonds of a Series shall be paid by the Trustee by check or draft drawn upon
the Trustee and mailed by first-class mail on the respective Interest Payment
Dates to the registered owners of the Bonds of such Series at their addresses
shown on the Registration Books of the Trustee as of the close of business on
the Record Date with respect to such Interest Payment Date, or to such other
addresses as are furnished to the Trustee (in form satisfactory to the

 

21



--------------------------------------------------------------------------------

Trustee) by the registered owners of the Bonds of such Series prior to such
Record Date; provided that payment of interest may be made by the Trustee by
wire transfer to the Owner of $1,000,000 or more in aggregate principal amount
of the Bonds of such Series upon such Owner providing the Trustee with written
wire transfer instructions before the applicable Record Date. Such interest
shall be paid notwithstanding the cancellation of any Bonds upon any exchange or
registration of transfer thereof subsequent to the Record Date and prior to such
Interest Payment Date, except that, if and to the extent there shall be a
default in the payment of the interest due on such Interest Payment Date, such
defaulted interest shall be paid to the Bondholders in whose names such Bonds
(or any Bond or Bonds issued upon registration of transfer or exchange thereof)
are registered at the close of business on the Business Day next preceding the
date of payment of such defaulted interest. Payment of principal or purchase
price of, premium, if any, and interest on the Bonds shall be made in such
lawful money of the United States of America as, at the respective times of
payment, shall be legal tender for the payment of public and private debts.

 

(k) Dating. The Bonds of each Series shall be dated and initially bear interest
from the related Accrual Date, and thereafter shall bear interest from the
Interest Payment Date next preceding the date of authentication, unless (i)
authenticated prior to the first Interest Payment Date, in which event such
Bonds shall bear interest from the related Accrual Date; (ii) authenticated on
an Interest Payment Date, in which event such Bonds shall bear interest from the
date of authentication; or (iii) authenticated after a Record Date and before
the following Interest Payment Date, in which event such Bonds shall bear
interest from the following Interest Payment Date.

 

If, as shown by the records of the Trustee, interest on the Bonds of a Series is
in default, Bonds of such Series issued in exchange for Bonds of such Series
surrendered for registration of transfer or exchange shall bear interest from
the date to which interest has been paid in full on the Bonds of such Series,
or, if no interest has been paid on the Bonds of such Series, from the related
Accrual Date.

 

Section 2.03. Forms of Bonds. The Bonds, the certificates of authentication, the
provision for registration and the forms of assignment shall be in substantially
the forms hereinafter set forth, with such appropriate variations, omissions,
substitutions and insertions as are permitted or required hereby (including
specifically, and without limitation, pursuant to the provisions of Article X
hereof), and may have such letters, numbers or other marks of identification and
such legends and endorsements placed thereon as may be required to comply with
any applicable laws or rules or regulations, or as may, consistently herewith,
be determined by the officers executing such Bonds, as evidenced by their
execution of the Bonds. In the preparation of definitive forms of Bonds relative
to the periods before and after a Conversion Date, pertinent provisions of the
forms of Bonds may be omitted, as appropriate.

 

22



--------------------------------------------------------------------------------

FORM OF BOND (ENHANCED SERIES)

 

[FACE OF BOND (ENHANCED SERIES)]

 

UNITED STATES OF AMERICA

 

No. R- ________    $ ________________

 

PROVENA FOODS INC.

VARIABLE/FIXED RATE DEMAND BOND,

SERIES [SERIES DESIGNATION]

 

Dated Date

--------------------------------------------------------------------------------

 

Maturity Date

--------------------------------------------------------------------------------

 

Initial Mode

--------------------------------------------------------------------------------

 

CUSIP No.

--------------------------------------------------------------------------------

______________   ______________   ______________   ______________ REGISTERED
OWNER:
_________________________________________________________________________________

PRINCIPAL AMOUNT:
______________________________________________________________________
    DOLLARS

 

THIS SERIES [SERIES DESIGNATION] BOND IS SUBJECT TO MANDATORY TENDER FOR
PURCHASE AT THE TIMES AND IN THE MANNER HEREINAFTER DESCRIBED, AND MUST BE SO
TENDERED OR WILL BE DEEMED TO HAVE BEEN SO TENDERED UNDER CERTAIN CIRCUMSTANCES
AS DESCRIBED HEREIN.

 

WHILE IN THE DAILY RATE MODE OR THE FLOATING RATE MODE, THIS SERIES [SERIES
DESIGNATION] BOND SHALL BE PURCHASED ON THE DEMAND OF THE OWNER AT THE TIMES AND
IN THE MANNER HEREINAFTER DESCRIBED.

 

Provena Foods Inc., a California corporation (the “Corporation”), hereby
promises to pay to the Registered Owner specified above, or registered assigns,
the Principal Amount specified above on the Maturity Date specified above (or
earlier as hereinafter provided), and to pay interest on the Principal Amount
hereof from the Dated Date specified above at the rates per annum and on the
dates set forth herein; provided, however, that such principal and interest are
payable in the manner hereinafter described.

 

The principal of, premium, if any, and interest on this Series [Series
Designation] Bond are payable in lawful money of the United States of America.
The principal and premium, if any, payable upon maturity or earlier redemption
of this Series [Series Designation] Bond are payable when due upon the
presentation and surrender hereof at the corporate trust office of U.S. Bank
National Association, in San Francisco, California, as trustee (the “Trustee”),
or any successor. Each payment of interest on this Series [Series Designation]
Bond shall be payable to the Registered Owner hereof as shown on the
registration books kept by the Trustee as bond registrar (the “Bond Registrar”),
at the close of business on the Business Day (but, during an Adjustable Rate
Period or the Fixed Rate Period, the fifteenth day of the calendar month) next
preceding the date on which such interest becomes due and payable (herein, a
“Record Date”). Interest on this Series [Series Designation] Bond shall be
payable to the Registered Owner hereof

 

23



--------------------------------------------------------------------------------

by check or draft mailed by first-class mail on the respective Interest Payment
Dates (as hereinafter defined) to the address of such Registered Owner as shown
on the books kept by the Trustee as Bond Registrar at the close of business on
the relevant Record Date, or to such other address as is furnished in writing to
the Trustee (in form satisfactory to the Trustee) by such Owner prior to such
Record Date. Registered Owners of $1,000,000 or more in aggregate principal
amount of the Series [Series Designation] Bonds shall be entitled to receive
interest payments by wire transfer by providing written wire instructions to the
Trustee before the Record Date.

 

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS SERIES [SERIES
DESIGNATION] BOND SET FORTH ON THE REVERSE SIDE HEREOF, WHICH FURTHER PROVISIONS
SHALL FOR ALL PURPOSES HAVE THE SAME EFFECT AS IF FULLY SET FORTH IN THE TEXT OF
THIS SERIES [SERIES DESIGNATION] BOND WRITTEN ABOVE.

 

This Series [Series Designation] Bond shall not be valid or become obligatory
for any purpose or be entitled to any security or benefit under the Indenture
until the Certificate of Authentication hereon shall have been signed by the
Trustee as Bond Registrar or any successor.

 

IN WITNESS WHEREOF, the Corporation has caused this Series [Series Designation]
Bond to be executed in its name by the [manual/facsimile] signature of its
[Authorized Representative] as of the date first above written.

 

PROVENA FOODS INC.

By

       

--------------------------------------------------------------------------------

   

Authorized Representative

 

24



--------------------------------------------------------------------------------

[FORM OF CERTIFICATE OF AUTHENTICATION]

 

This Series [Series Designation] Bond is hereby authenticated as required by
Section 2.05 of the within-referenced Indenture of Trust.

 

Date of Authentication: ____________________

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

By

       

--------------------------------------------------------------------------------

   

Authorized Signatory

 

[REVERSE OF BOND (ENHANCED SERIES)]

 

This Series [Series Designation] Bond represents one of a duly authorized issue
of Variable/Fixed Rate Demand Bonds (the “Bonds”) of the Corporation, issued
pursuant to an Indenture of Trust, dated as of December 1, 2003, as supplemented
by a Series [Series Designation] Series Supplement, dated as of [Dated Date of
Series Supplement] (collectively, the “Indenture”), between the Corporation and
the Trustee; certain terms used and not defined in this Series [Series
Designation] Bond are defined in the Indenture. This Series [Series Designation]
Bond is one of the Corporation’s duly authorized Variable/Fixed Rate Demand
Bonds, Series [Series Designation] (the “Series [Series Designation] Bonds”),
which Series [Series Designation] Bonds have been issued in the aggregate
principal amount of $[Principal Amount] to provide funds to the Corporation for
its lawful and proper purposes.

 

As security for the payment of the Series [Series Designation] Bonds, the
Corporation has caused to be delivered to the Trustee a [letter of credit/bank
bond purchase agreement/revolving credit agreement/surety bond/insurance policy]
(the “Series [Series Designation] Letter of Credit”) of [Credit Bank Name] (the
“Series [Series Designation] Credit Bank”) [, acting through its [Location]
Branch/Agency,] against which the Trustee shall be entitled to draw, in
accordance with the terms thereof, to pay, when and as due, the principal or
purchase price of, and premium, if any, and interest on, the Series [Series
Designation] Bonds. The Series [Series Designation] Credit Bank has issued the
Series [Series Designation] Letter of Credit pursuant to a [Name of
Reimbursement Agreement], dated as of [Dated Date of Reimbursement Agreement]
(the “Series [Series Designation] Reimbursement Agreement”), between the Series
[Series Designation] Credit Bank and the Corporation. The Trustee is required to
draw moneys under the Series [Series Designation] Letter of Credit, by
presenting drafts and certificates as provided therein in an amount sufficient
to pay the principal or purchase price of the Series [Series Designation] Bonds,
plus an amount equal to the premium, if any, and up to [[45]/200]-days’ accrued
interest thereon. Notwithstanding the foregoing, there shall be no draw upon the
Series [Series Designation] Letter of Credit for payment with respect to any
Pledged Bond. The Series [Series Designation] Letter of Credit will expire on
[LOC Expiration Date], unless earlier terminated or unless extended in
accordance with the terms thereof.

 

25



--------------------------------------------------------------------------------

The Corporation may, upon the conditions specified in the Indenture, provide for
the delivery to the Trustee of an Alternate Series [Series Designation] Credit
Facility to replace the Series [Series Designation] Letter of Credit. The
[Series Designation] Bonds shall be subject to mandatory tender and purchase on
the substitution date relating to the [Series Designation] Bonds. The [Series
Designation] Bonds shall be subject to mandatory tender and purchase on the
substitution date relating to the [Series Designation] Bonds. Thirty days before
any such substitution of an Alternate Series [Series Designation] Credit
Facility for the Series [Series Designation] Letter of Credit, the Trustee shall
send notice to all registered owners of the Series [Series Designation] Bonds
whose names appear on the registration books held by the Trustee stating that
such Alternate Series [Series Designation] Credit Facility will be substituted
for the Series [Series Designation] Letter of Credit. In addition, if a
book-entry-only system is not in effect with respect to the Bonds of such
Series, the notice shall further state: (a) that all registered owners of Bonds
of such Series who have not tendered their Bonds for purchase on the mandatory
tender date will be deemed to have tendered their Bonds for purchase on such
date; and (b) that any Undelivered Bonds of such Series, for which there has
been irrevocably deposited in trust with the Trustee or the Tender Agent on or
prior to the mandatory tender date an amount of money sufficient to pay the
purchase price of such Undelivered Bonds on the mandatory tender date, shall be
deemed to have been so purchased at the price of par plus accrued interest as of
such date, and such Undelivered Bonds shall no longer be considered to be
outstanding for purposes of the Indenture and shall no longer be entitled to the
benefits of this Indenture, except for the payment of the purchase price thereof
(and no interest shall accrue thereon subsequent to the mandatory tender date).

 

Additionally, upon any Conversion Date or Adjustable Rate Reset Date with
respect to the Series [Series Designation] Bonds, the Series [Series
Designation] Bonds may become an Unenhanced Series.

 

The Series [Series Designation] Bonds are all issued under and entitled to the
benefit and security of the Indenture to the extent set forth therein. Pursuant
to the Indenture, the Corporation has pledged and assigned to the Trustee
certain security for its obligation to pay the principal of, premium, if any,
and interest on the Series [Series Designation] Bonds. Reference is made to the
Indenture for a description of the security for the Series [Series Designation]
Bonds and for the provisions thereof with respect to the nature and extent of
the security granted by the Corporation to the Trustee thereunder with respect
to the Series [Series Designation] Bonds, the rights, duties and obligations of
the Corporation and the Trustee, the rights of the registered owners of the
Series [Series Designation] Bonds, and the terms on which the Series [Series
Designation] Bonds are issued and secured, to all of which provisions, and to
all other provisions of the Indenture, the Registered Owner hereof by the
acceptance of this Series [Series Designation] Bond assents.

 

The Series [Series Designation] Bonds shall be general obligations of the
Corporation (ranking pari passu with all other senior unsecured debt of the
Corporation), subject to the provisions of the Indenture pledging particular
moneys, assets or revenues to the payment of particular Series of Bonds.
Additionally, the Series [Series Designation] Bonds shall be secured by the
Series [Series Designation] Letter of Credit. The Series [Series Designation]
Bonds constitute a valid claim of the registered owners thereof against the
Series [Series Designation] Accounts established pursuant to, and the moneys
held by the Trustee under, the Indenture and

 

26



--------------------------------------------------------------------------------

the Series [Series Designation] Series Supplement, which accounts and moneys are
pledged and assigned for the equal and proportionate benefit of the registered
owners of the Series [Series Designation] Bonds and, subject to the prior
interest of the registered owners of the Series [Series Designation] Bonds, for
the repayment to the Series [Series Designation] Credit Bank of all amounts due
and owing to the Series [Series Designation] Credit Bank under the Series
[Series Designation] Reimbursement Agreement, and may be used for no purpose
other than payment of the Series [Series Designation] Bonds, and payment to the
Series [Series Designation] Credit Bank. The obligations of the Corporation to
make the payments required under this Series [Series Designation] Bond shall be
absolute and unconditional, and shall not be subject to any defense or any right
of set-off, counterclaim or recoupment arising out of any breach by the Trustee
or the Series [Series Designation] Credit Bank of any obligation to the
Corporation or otherwise with respect to the Series [Series Designation] Bonds,
or out of any indebtedness or liability at any time owing to the Corporation by
the Trustee or the Series [Series Designation] Credit Bank. Until such time as
all of the Series [Series Designation] Bonds shall have been fully paid or
redeemed, the Corporation will not suspend or discontinue any payments provided
for herein.

 

The Corporation has established a book-entry-only system of registration for the
Series [Series Designation] Bonds. Except as specifically provided otherwise in
the Indenture, an agent will be the registered owner and will hold this Series
[Series Designation] Bond on behalf of the beneficial owners hereof. By
acceptance of a confirmation of purchase, delivery or transfer, the beneficial
owners of this Series [Series Designation] Bond shall be deemed to have agreed
to this arrangement. The agent, as registered owner of this Series [Series
Designation] Bond, shall be treated as the owner hereof for all purposes.

 

THE SERIES [SERIES DESIGNATION] LETTER OF CREDIT SHALL NOT BE AVAILABLE FOR ANY
PAYMENT UNDER THIS SERIES [SERIES DESIGNATION] BOND IF AND FOR SUCH TIME AS THIS
SERIES [SERIES DESIGNATION] BOND IS A PLEDGED BOND WITHIN THE MEANING OF THE
INDENTURE.

 

I - Daily Rate Provisions

 

The provisions of this Part I shall apply during each Daily Rate Period with
respect to the Series [Series Designation] Bonds.

 

During a Daily Rate Period with respect to the Series [Series Designation] Bonds
when the Series [Series Designation] Bonds are held in a book-entry-only system
by a nominee of The Depository Trust Company (“DTC”) or its successor, each
beneficial owner of a beneficial interest in the Series [Series Designation]
Bonds (other than any Pledged Bond or Corporation Bond) may demand the purchase
of such beneficial owner’s beneficial interest (or portion thereof; provided
that the portion thereof tendered is an Authorized Denomination; and provided,
further, that the portion thereof retained is itself an Authorized Denomination)
on any Business Day at a price equal to 100% of the principal amount thereof,
plus accrued and unpaid interest thereon to the date of purchase, upon delivery
to Gates Capital Corporation, as Remarketing Agent (the “Remarketing Agent”), at
its office located at 100 Park Avenue, 30th Floor, New York, New York 10017,
Attention: Trading and Underwriting Department, by 9:00 a.m., New York Time, on
any Business Day, of a written irrevocable notice, which will be effective upon

 

27



--------------------------------------------------------------------------------

receipt, which states (a) the name and address of the beneficial owner; (b) the
principal amount of such beneficial interest (and the portion thereof to be
tendered, if less than the full principal amount thereof is to be tendered); and
(c) the date on which such beneficial interest shall be so purchased, which date
shall be a Business Day (and which date may be the date of the delivery of such
notice to the Remarketing Agent). Such beneficial interest will be deemed to
have been surrendered on the date specified in such notice.

 

During a Daily Rate Period with respect to the Series [Series Designation] Bonds
and when a book-entry-only system is not in effect, any Series [Series
Designation] Bond (other than any Pledged Bond or Corporation Bond) or portion
thereof (provided that the portion thereof tendered is an Authorized
Denomination; and provided, further, that the portion thereof retained is itself
an Authorized Denomination) which is not due shall be purchased on the demand of
the registered owner thereof on any Business Day at a price equal to 100% of the
principal amount thereof, plus accrued and unpaid interest thereon to the date
of purchase, upon delivery to a tender agent appointed by the Trustee upon the
direction of the Corporation (the “Tender Agent”), at the address of the Tender
Agent filed with the Trustee, by 9:00 a.m., New York Time, on any Business Day,
of the following:

 

(a) a written irrevocable notice, which will be effective upon receipt, which
states (i) the name and address of the registered owner; (ii) the principal
amount of such Series [Series Designation] Bond (and the portion thereof to be
tendered, if less than the full principal amount thereof is to be tendered) and
the Series [Series Designation] Bond number; (iii) the date on which such Series
[Series Designation] Bond shall be so purchased, which date shall be a Business
Day (and which date may be the date of the delivery of such notice to the Tender
Agent); and (iv) if the Series [Series Designation] Bond is not delivered with
such notice as permitted in paragraph (b) below, that the registered owner
agrees to deliver the Series [Series Designation] Bond (with all necessary
endorsements and guarantees of signature) as specified in paragraph (b) below;
and

 

(b) such Series [Series Designation] Bond (with all necessary endorsements and
guarantees of signature) attached to the aforesaid notice; provided, however,
that such Series [Series Designation] Bond shall be so purchased only if the
Series [Series Designation] Bond delivered to the Tender Agent shall conform in
all respects to the description thereof in the aforesaid notice; and provided,
further, that if the registered owner of the tendered Series [Series
Designation] Bond is an open-ended diversified management investment company
(registered under the Investment Company Act of 1940, as amended), the delivery
required under this paragraph (b) need not be made until 11:00 a.m., New York
Time, on the date such Series [Series Designation] Bond is to be purchased from
such registered owner. If a registered owner described in the last proviso of
the preceding sentence fails to deliver such Series [Series Designation] Bond as
required therein (an “Undelivered Series [Series Designation] Bond”), such
Series [Series Designation] Bond shall nevertheless be deemed to have been
delivered at the time and on the date required, and shall no longer be
outstanding under the Indenture, and such registered owner thereafter shall be
entitled only to the purchase price payable for such Series [Series Designation]
Bond on such required delivery date, and such purchase price

 

28



--------------------------------------------------------------------------------

shall be paid to such registered owner only upon surrender of such Series
[Series Designation] Bond to the Tender Agent.

 

IN THE EVENT OF A FAILURE BY AN OWNER OF SERIES [SERIES DESIGNATION] BONDS TO
DELIVER ITS SERIES [SERIES DESIGNATION] BONDS ON OR PRIOR TO THE REQUIRED
DELIVERY DATE, SAID OWNER SHALL NOT BE ENTITLED TO ANY PAYMENT (INCLUDING
INTEREST TO ACCRUE SUBSEQUENT TO THE PURCHASE DATE) OTHER THAN THE PURCHASE
PRICE FOR SUCH UNDELIVERED SERIES [SERIES DESIGNATION] BONDS, AND ANY SUCH
UNDELIVERED SERIES [SERIES DESIGNATION] BONDS SHALL NO LONGER BE ENTITLED TO THE
BENEFIT AND SECURITY OF THE INDENTURE, EXCEPT FOR THE PURPOSE OF THE PAYMENT OF
THE PURCHASE PRICE THEREOF; AND THE TRUSTEE WILL NOT REGISTER ANY FURTHER
TRANSFERS OF SUCH UNDELIVERED SERIES [SERIES DESIGNATION] BONDS.

 

While in the Daily Rate Mode, interest on the Series [Series Designation] Bonds
shall be paid on the first Business Day of each month, commencing on the first
Business Day of the month next succeeding the Closing Date (if the Series
[Series Designation] Bonds are issued in the Daily Rate Mode) or a subsequent
Daily Rate Conversion Date, and on the Maturity Date specified above if the
Series [Series Designation] Bonds are in the Daily Rate Mode at such time (each,
a “Daily Rate Interest Payment Date”), and shall be computed on the basis of a
365- or 366-day year for the actual number of days elapsed. Interest on the
Series [Series Designation] Bonds shall accrue from and including the first day
of the Daily Rate Period to and including the day before the first Daily Rate
Interest Payment Date of such Daily Rate Period, and thereafter interest on the
Series [Series Designation] Bonds shall accrue from and including each Daily
Rate Interest Payment Date to and including the day next preceding the next
Daily Rate Interest Payment Date except as otherwise provided in the Indenture.
Interest on the Series [Series Designation] Bonds for each Interest Period shall
be calculated as provided below and in the Indenture. During each Daily Rate
Period, “Interest Period” shall mean the period from and including each day
which is a Business Day to but excluding the next succeeding day which is a
Business Day.

 

By 11:00 a.m., New York Time, on the first day of each Interest Period during a
Daily Rate Period, the Remarketing Agent shall determine the Daily Rate
applicable for such Interest Period. The Daily Rate for each Interest Period of
a Daily Rate Period shall be calculated by the Remarketing Agent as the lowest
rate which, in the sole judgment of the Remarketing Agent, having due regard for
prevailing financial market conditions, is necessary to permit the Series
[Series Designation] Bonds to be sold at a price of par plus accrued interest,
if any, on the first day of the applicable Interest Period; provided that in no
case shall the Daily Rate be more than the Maximum Rate. In the event no Daily
Rate is determined by the Remarketing Agent for an Interest Period during the
Daily Rate Period, the Daily Rate for such Interest Period shall be the Daily
Rate in effect for the immediately preceding Interest Period. Each determination
of a Daily Rate by the Remarketing Agent shall be conclusive and binding upon
the Corporation, the Trustee, the Series [Series Designation] Credit Bank, the
Tender Agent and the registered owners of the Series [Series Designation] Bonds.

 

29



--------------------------------------------------------------------------------

During a Daily Rate Period with respect to the Series [Series Designation]
Bonds, the Series [Series Designation] Bonds shall be subject to redemption by
the Corporation prior to maturity as follows:

 

(a) The Series [Series Designation] Bonds are subject to optional redemption in
whole or in part (and if in part in integral multiples of $5,000; provided that
no Series [Series Designation] Bond may be redeemed in part if the principal
amount to be outstanding following such partial redemption is less than
$100,000) on any Daily Rate Interest Payment Date, upon 45-days’ prior written
notice by the Corporation to the Trustee, the Series [Series Designation] Credit
Bank and the Remarketing Agent, at a redemption price equal to the aggregate
principal amount of the Series [Series Designation] Bonds to be redeemed plus
accrued interest thereon to the redemption date, without premium.

 

(b) The Series [Series Designation] Bonds are subject to mandatory redemption in
whole on the last Daily Rate Interest Payment Date prior to the Expiration of
the Term of the Series [Series Designation] Letter of Credit, at a redemption
price equal to the aggregate principal amount of the Series [Series Designation]
Bonds plus accrued interest thereon to the redemption date, without premium.

 

(c) The Series [Series Designation] Bonds are subject to mandatory redemption in
whole or in part (and if in part in integral multiples of $5,000; provided that
no Series [Series Designation] Bond may be redeemed in part if the principal
amount to be outstanding following such partial redemption shall be less than
$100,000) on the next Daily Rate Interest Payment Date for which timely notice
of redemption can be given by the Trustee following the Completion Date at a
redemption price equal to the aggregate principal amount of the Series [Series
Designation] Bonds to be redeemed plus accrued interest thereon to the
redemption date, without premium, to the extent of any moneys then remaining on
deposit in the Series [Series Designation] Disbursement Account established
under the Indenture and the Series [Series Designation] Series Supplement equal
to an Authorized Denomination.

 

II - Floating Rate Provisions

 

The provisions of this Part II shall apply during each Floating Rate Period.

 

During a Floating Rate Period with respect to the Series [Series Designation]
Bonds when the Series [Series Designation] Bonds are held in a book-entry-only
system by a nominee of DTC or its successor, each beneficial owner of a
beneficial interest in the Series [Series Designation] Bonds (other than Pledged
Bonds or Corporation Bonds) may demand the purchase of such beneficial owner’s
beneficial interest (or portion thereof; provided that the portion thereof
tendered is an Authorized Denomination; and provided, further, that the portion
thereof retained is itself an Authorized Denomination) on any Business Day at a
price equal to 100% of the principal amount thereof, plus accrued and unpaid
interest thereon to the date of purchase, upon delivery to the Remarketing
Agent, at its office located at 100 Park Avenue, 30th Floor, New York, New York
10017, Attention: Trading and Underwriting Department, on any Business Day, of a
written irrevocable notice, which will be effective upon receipt, which states
(a) the

 

30



--------------------------------------------------------------------------------

name and address of the beneficial owner; (b) the principal amount of such
beneficial interest (and the portion thereof to be tendered, if less than the
full principal amount thereof is to be tendered); and (c) the date on which such
beneficial interest shall be so purchased, which date shall be a Business Day
not prior to the seventh day next succeeding the date of the delivery of such
notice to the Remarketing Agent. Such beneficial interest will be deemed to have
been surrendered on the date specified in such notice.

 

During a Floating Rate Period with respect to the Series [Series Designation]
Bonds and when a book-entry-only system is not in effect, any Series [Series
Designation] Bond (other than any Pledged Bond or Corporation Bond) or portion
thereof (provided that the portion thereof tendered is an Authorized
Denomination; and provided, further, that the portion thereof retained is itself
an Authorized Denomination) which is not due shall be purchased on the demand of
the registered owner thereof on any Business Day at a price equal to 100% of the
principal amount thereof, plus accrued and unpaid interest thereon to the date
of purchase, upon delivery to the Tender Agent at the address of the Tender
Agent filed with the Trustee, on any Business Day, of the following:

 

(a) a written irrevocable notice, which will be effective upon receipt, which
states (i) the name and address of the registered owner; (ii) the principal
amount of such Series [Series Designation] Bond (and the portion thereof to be
tendered, if less than the full principal amount thereof is to be tendered) and
the Series [Series Designation] Bond number; (iii) the date on which such Series
[Series Designation] Bond shall be so purchased, which date shall be a Business
Day not prior to the seventh day next succeeding the date of the delivery of
such notice to the Tender Agent; and (iv) if the Series [Series Designation]
Bond is not delivered with such notice as permitted in paragraph (b) below, that
the registered owner agrees to deliver the Series [Series Designation] Bond
(with all necessary endorsements and guarantees of signature) as specified in
paragraph (b) below; and

 

(b) such Series [Series Designation] Bond (with all necessary endorsements and
guarantees of signature) attached to the aforesaid notice; provided, however,
that such Series [Series Designation] Bond shall be so purchased only if the
Series [Series Designation] Bond delivered to the Tender Agent shall conform in
all respects to the description thereof in the aforesaid notice; and provided,
further, that if the registered owner of the tendered Series [Series
Designation] Bond is an open-ended diversified management investment company
(registered under the Investment Company Act of 1940, as amended), the delivery
required under this paragraph (b) need not be made until 11:00 a.m., New York
Time, on the date such Series [Series Designation] Bond is to be purchased from
such registered owner. If a registered owner described in the last provision of
the preceding sentence fails to deliver such Series [Series Designation] Bond as
required therein (an “Undelivered Series [Series Designation] Bond”), such
Series [Series Designation] Bond shall nevertheless be deemed to have been
delivered at the time and on the date required, and shall no longer be
outstanding under the Indenture, and such registered owner thereafter shall be
entitled only to the purchase price payable for such Series [Series Designation]
Bond on such required delivery date, and such purchase price shall be paid to
such registered owner only upon surrender of such Series [Series Designation]
Bond to the Tender Agent.

 

31



--------------------------------------------------------------------------------

IN THE EVENT OF A FAILURE BY AN OWNER OF SERIES [SERIES DESIGNATION] BONDS TO
DELIVER ITS SERIES [SERIES DESIGNATION] BONDS ON OR PRIOR TO THE REQUIRED
DELIVERY DATE, SAID OWNER SHALL NOT BE ENTITLED TO ANY PAYMENT (INCLUDING
INTEREST TO ACCRUE SUBSEQUENT TO THE PURCHASE DATE) OTHER THAN THE PURCHASE
PRICE FOR SUCH UNDELIVERED SERIES [SERIES DESIGNATION] BONDS, AND ANY SUCH
UNDELIVERED SERIES [SERIES DESIGNATION] BONDS SHALL NO LONGER BE ENTITLED TO THE
BENEFIT AND SECURITY OF THE INDENTURE, EXCEPT FOR THE PURPOSE OF THE PAYMENT OF
THE PURCHASE PRICE THEREOF; AND THE TRUSTEE WILL NOT REGISTER ANY FURTHER
TRANSFERS OF SUCH UNDELIVERED SERIES [SERIES DESIGNATION] BONDS.

 

While in the Floating Rate Mode, interest on the Series [Series Designation]
Bonds shall be paid on the first Business Day of each month, commencing on the
first Business Day of the month next succeeding the Closing Date (if the Series
[Series Designation] Bonds are issued in the Floating Rate Mode) or a subsequent
Floating Rate Conversion Date, and on the Maturity Date specified above if the
Series [Series Designation] Bonds are in the Floating Rate Mode at such time
(each, a “Floating Rate Interest Payment Date”), and shall be computed on the
basis of a 360-day year for the actual number of days elapsed. Interest on the
Series [Series Designation] Bonds shall accrue from and including the first day
of the Floating Rate Period to and including the day before the first Floating
Rate Interest Payment Date of such Floating Rate Period, and thereafter interest
on the Series [Series Designation] Bonds shall accrue from and including each
Floating Rate Interest Payment Date to and including the day next preceding the
next Floating Rate Interest Payment Date except as otherwise provided in the
Indenture. The Floating Rate for the initial Interest Period of a Floating Rate
Period shall be calculated by the Remarketing Agent on or prior to the first day
of the Floating Rate Period as provided below and in the Indenture. Interest on
the Series [Series Designation] Bonds for each Interest Period subsequent to the
initial Interest Period during a Floating Rate Period shall be calculated as
provided below and in the Indenture. During each Floating Rate Period, “Interest
Period” shall mean the period from and including the first day of the Floating
Rate Period through and including the following Wednesday, and, after the first
Interest Period of each Floating Rate Period, from and including Thursday of
each week through and including the following Wednesday, whether or not such
days are Business Days.

 

On Wednesday (unless Wednesday is not a Business Day, then Tuesday; unless
Tuesday and Wednesday are not Business Days, then Thursday, whether or not a
Business Day) of each week during a Floating Rate Period, with respect to each
Interest Period after the initial Interest Period, the Remarketing Agent shall
determine the Floating Rate for the following or (in the case of determinations
made on Thursday) current Interest Period. The Floating Rate for each Interest
Period of a Floating Rate Period shall be calculated by the Remarketing Agent as
the lowest rate which, in the sole judgment of the Remarketing Agent, having due
regard for prevailing financial market conditions, is necessary to permit the
Series [Series Designation] Bonds to be sold at a price of par plus accrued
interest, if any, on the first day of the applicable Interest Period; provided
that in no case shall the Floating Rate be more than the Maximum Rate. In the
event no Floating Rate is determined by the Remarketing Agent for an Interest
Period, the Floating Rate for such Interest Period shall be the Floating Rate in
effect for the immediately preceding Interest Period. Each determination of a
Floating Rate by the Remarketing Agent shall be conclusive and

 

32



--------------------------------------------------------------------------------

binding upon the Corporation, the Trustee, the Series [Series Designation]
Credit Bank, the Tender Agent and the registered owners of the Series [Series
Designation] Bonds.

 

During a Floating Rate Period with respect to the Series [Series Designation]
Bonds, the Series [Series Designation] Bonds shall be subject to redemption by
the Corporation prior to maturity as follows:

 

(a) The Series [Series Designation] Bonds are subject to optional redemption in
whole or in part (and if in part in integral multiples of $5,000; provided that
no Series [Series Designation] Bond may be redeemed in part if the principal
amount to be outstanding following such partial redemption is less than
$100,000) on any Floating Rate Interest Payment Date, upon 45-days’ prior
written notice by the Corporation to the Trustee, the Series [Series
Designation] Credit Bank and the Remarketing Agent, at a redemption price equal
to the aggregate principal amount of the Series [Series Designation] Bonds to be
redeemed plus accrued interest thereon to the redemption date, without premium.

 

(b) The Series [Series Designation] Bonds are subject to mandatory redemption in
whole on the last Floating Rate Interest Payment Date prior to the Expiration of
the Term of the Series [Series Designation] Letter of Credit at a redemption
price equal to the aggregate principal amount of the Series [Series Designation]
Bonds plus accrued interest thereon to the redemption date, without premium.

 

(c) The Series [Series Designation] Bonds are subject to mandatory redemption in
whole or in part (and if in part in integral multiples of $5,000; provided that
no Series [Series Designation] Bond may be redeemed in part if the principal
amount to be outstanding following such partial redemption shall be less than
$100,000) on the next Floating Rate Interest Payment Date for which timely
notice of redemption can be given by the Trustee following the Completion Date
at a redemption price equal to the aggregate principal amount of the Series
[Series Designation] Bonds to be redeemed plus accrued interest thereon to the
redemption date, without premium, to the extent of any moneys then remaining on
deposit in the Series [Series Designation] Disbursement Account established
under the Indenture and the Series [Series Designation] Series Supplement equal
to an Authorized Denomination.

 

III - Adjustable Rate Provisions

 

The provisions of this Part III shall apply during each Adjustable Rate Period
with respect to the Series [Series Designation] Bonds.

 

From and after each Adjustable Rate Conversion Date or Adjustable Rate Reset
Date with respect to the Series [Series Designation] Bonds, the interest rate on
the Series [Series Designation] Bonds shall be an Adjustable Rate as provided
hereafter. Unless and until the Corporation elects and effects a conversion of
the Series [Series Designation] Bonds from the Adjustable Rate Mode to another
Mode, or a change in the duration of the Adjustable Rate Period with respect to
the Series [Series Designation] Bonds, the Series [Series Designation] Bonds
shall automatically continue in the Adjustable Rate Mode with Adjustable Rate
Periods

 

33



--------------------------------------------------------------------------------

containing a constant number of Adjustable Rate Interest Payment Dates; provided
that if the period of time between the applicable Adjustable Rate Reset Date
with respect to the Series [Series Designation] Bonds and the maturity date of
the Series [Series Designation] Bonds contains fewer Adjustable Rate Interest
Payment Dates than the immediately preceding Adjustable Rate Period with respect
to the Series [Series Designation] Bonds, the new Adjustable Rate Period with
respect to the Series [Series Designation] Bonds shall end on the Maturity Date
specified above. Upon conversion of the Series [Series Designation] Bonds to the
Adjustable Rate Mode on an Adjustable Rate Conversion Date, or the setting of a
new Adjustable Rate with respect to the Series [Series designation] Bonds on an
Adjustable Rate Reset Date, the Adjustable Rate with respect to the Series
[Series Designation] Bonds shall equal the lowest rate, which the Remarketing
Agent, having due regard for prevailing financial market conditions, shall
determine will permit the remarketing of the Series [Series Designation] Bonds
on the Adjustable Rate Conversion Date or Adjustable Rate Reset Date with
respect to the Series [Series Designation] Bonds, as appropriate, at par plus
accrued interest, if any, which interest rate shall be established by the
Remarketing Agent (and agreed to by the Corporation) no later than 12:00 noon,
New York Time, on the fifteenth day prior to the Adjustable Rate Conversion Date
or Adjustable Rate Reset Date with respect to the Series [Series Designation]
Bonds, as appropriate; provided, however, that in no event shall the Adjustable
Rate be more than the Maximum Rate. In the event no Adjustable Rate is
determined by the Remarketing Agent (and agreed to by the Corporation) for an
Adjustable Rate Period with respect to the Series [Series Designation] Bonds the
duration of which has been automatically established as provided above, the
Adjustable Rate for such Adjustable Rate Period with respect to the Series
[Series Designation] Bonds shall be the Adjustable Rate in effect for the
immediately preceding Adjustable Rate Period with respect to the Series [Series
Designation] Bonds. The Remarketing Agent shall notify the Tender Agent, the
Trustee, the Series [Series Designation] Credit Bank and the Corporation of the
Adjustable Rate with respect to the Series [Series Designation] Bonds, and such
Adjustable Rate shall be conclusive and binding upon the Tender Agent, the
Corporation, the Trustee, the Series [Series Designation] Credit Bank and the
Series [Series Designation] Bondholders.

 

While in the Adjustable Rate Mode, interest on the Series [Series Designation]
Bonds shall be paid on each January 1 and July 1 and the Maturity Date specified
above (if the conditions specified in Section 2.02(d) of the Indenture are met
and the Series [Series Designation] Bonds are in the Adjustable Rate Mode at
such time) (each, an “Adjustable Rate Interest Payment Date”), commencing on the
January 1 or July 1 next succeeding the Adjustable Rate Conversion Date with
respect to the Series [Series Designation] Bonds, and shall be computed on the
basis of a 360-day year consisting of twelve 30-day months.

 

During an Adjustable Rate Period with respect to the Series [Series Designation]
Bonds, no Series [Series Designation] Bondholders shall have the right to tender
Series [Series Designation] Bonds for optional purchase pursuant to Article III
of the Indenture.

 

34



--------------------------------------------------------------------------------

During an Adjustable Rate Period with respect to the Series [Series Designation]
Bonds, the Series [Series Designation] Bonds shall be subject to redemption by
the Corporation prior to maturity only as follows:

 

(a) The Series [Series Designation] Bonds are subject to optional redemption in
whole or in part (and if in part in integral multiples of $5,000; provided that
no Series [Series Designation] Bond may be redeemed in part if the principal
amount to be outstanding following such partial redemption is less than
$100,000) on any Adjustable Rate Interest Payment Date, upon 45-days’ prior
written notice by the Corporation to the Trustee, the Series [Series
Designation] Credit Bank and the Remarketing Agent, as set forth below, at the
applicable redemption price (expressed as a percentage of the principal amount
to be redeemed) set forth below, plus accrued interest thereon to the date of
redemption:

 

Length of Period

(Expressed in Whole Years) *

--------------------------------------------------------------------------------

  

Dates on Which Redemption is Allowed

and Redemption Prices **

--------------------------------------------------------------------------------

Greater Than 17

  

After 10 Years at 102%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 17 and Greater Than 10

  

After 6 Years at 102%, Declining By ½ of 1% Annually to 100%

Less Than or Equal to 10 and Greater Than 6

  

After 3 Years at 101½%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 6 and Greater Than 4

  

After 2 Years at 101%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 4 and Greater Than 3

  

After 2 Years At 100½%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 3 and Greater Than 2

  

After 1 Year at 100½%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 2

  

After 1 Year, and on the Last Adjustable Rate Interest Payment Date of the
Adjustable Rate Period, at 100%

--------------------------------------------------------------------------------

* The Adjustable Rate Period shall be rounded up to the next whole year if
otherwise a partial year.

 

** Measured from the start of the Adjustable Rate Period.

 

(b) The Series [Series Designation] Bonds are subject to mandatory redemption in
whole on the last Adjustable Rate Interest Payment Date prior to the Expiration
of the Term of the Series [Series Designation] Letter of Credit, at a redemption
price equal to the aggregate principal amount of the Series [Series Designation]
Bonds plus accrued interest thereon to the redemption date, without premium.

 

(c) The Series [Series Designation] Bonds are subject to mandatory redemption in
whole or in part (and if in part in integral multiples of $5,000; provided that
no Series [Series Designation] Bond may be redeemed in part if the principal
amount to be outstanding following such partial redemption shall be less than
$100,000) on the next Adjustable Rate Interest Payment Date for which timely
notice of redemption can be given by the Trustee following the Completion Date
at a redemption price equal to the

 

35



--------------------------------------------------------------------------------

aggregate principal amount of the Series [Series Designation] Bonds to be
redeemed plus accrued interest thereon to the redemption date, without premium,
to the extent of any moneys then remaining on deposit in the Series [Series
Designation] Disbursement Account established under the Indenture and the Series
[Series Designation] Series Supplement equal to an Authorized Denomination.

 

IV - Fixed Rate Provisions

 

The provisions of this Part IV shall apply during the Fixed Rate Period.

 

From and after the Fixed Rate Conversion Date with respect to the Series [Series
Designation] Bonds, the interest rate on the Series [Series Designation] Bonds
shall be the Fixed Rate as provided hereafter. Upon conversion to the Fixed
Rate, the Fixed Rate with respect to the Series [Series Designation] Bonds shall
be equal to the lowest rate, which the Remarketing Agent, having due regard for
prevailing financial market conditions, shall determine will permit the
remarketing of the Series [Series Designation] Bonds on the Fixed Rate
Conversion Date with respect to the Series [Series Designation] Bonds at par
plus accrued interest, if any, which interest rate shall be established by the
Remarketing Agent (and agreed to by the Corporation) no later than 12:00 noon,
New York Time, on the fifteenth day prior to the Fixed Rate Conversion Date with
respect to the Series [Series Designation] Bonds; provided, however, that in no
event shall the Fixed Rate be more than the Maximum Rate. The Remarketing Agent
shall notify the Tender Agent, the Trustee, the Series [Series Designation]
Credit Bank and the Corporation of the Fixed Rate with respect to the Series
[Series Designation] Bonds, and such Fixed Rate shall be conclusive and binding
upon the Tender Agent, the Corporation, the Trustee, the Series [Series
Designation] Credit Bank and the Series [Series Designation] Bondholders.

 

While in the Fixed Rate Mode, interest on the Series [Series Designation] Bonds
shall be paid on each January 1 and July 1 and the Maturity Date specified above
(each, a “Fixed Rate Interest Payment Date”), commencing on the January 1 or
July 1 next succeeding the Fixed Rate Conversion Date with respect to the Series
[Series Designation] Bonds, and shall be computed on the basis of a 360-day year
consisting of twelve 30-day months.

 

During the Fixed Rate Period with respect to the Series [Series Designation]
Bonds, no Series [Series Designation] Bondholders shall have the right to tender
Series [Series Designation] Bonds for optional purchase pursuant to Article III
of the Indenture.

 

During the Fixed Rate Period with respect to the Series [Series Designation]
Bonds, the Series [Series Designation] Bonds shall be subject to redemption by
the Corporation prior to maturity only as follows:

 

(a) The Series [Series Designation] Bonds are subject to optional redemption in
whole or in part (and if in part in integral multiples of $5,000; provided that
no Series [Series Designation] Bond may be redeemed in part if the principal
amount to be outstanding following such partial redemption is less than
$100,000) on any Fixed Rate Interest Payment Date, upon 45-days’ prior written
notice by the Corporation to the Trustee and the Series [Series Designation]
Credit Bank, as set forth below, at the

 

36



--------------------------------------------------------------------------------

applicable redemption price (expressed as a percentage of the principal amount
to be redeemed) set forth below, plus accrued interest thereon to the date of
redemption:

 

Length of Period (Expressed in Whole Years) *

--------------------------------------------------------------------------------

  

Dates on Which Redemption is Allowed and Redemption Prices **

--------------------------------------------------------------------------------

Greater Than 17

  

After 10 Years at 102%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 17 and Greater Than 10

  

After 6 Years at 102%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 10 and Greater Than 6

  

After 3 Years at 101½%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 6 and Greater Than 4

  

After 2 Years at 101%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 4 and Greater Than 3

  

After 2 Years At 100½%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 3 and Greater Than 2

  

After 1 Year at 100½%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 2

  

After 1 Year at 100%

--------------------------------------------------------------------------------

* The Fixed Rate Period shall be rounded up to the next whole year if otherwise
a partial year.

 

** Measured from the start of the Fixed Rate Period.

 

(b) The Series [Series Designation] Bonds are subject to mandatory redemption in
whole on the last Fixed Rate Interest Payment Date prior to the Expiration of
the Term of the Series [Series Designation] Letter of Credit at a redemption
price equal to the aggregate principal amount of the Series [Series Designation]
Bonds plus accrued interest thereon to the redemption date, without premium.

 

(c) The Series [Series Designation] Bonds are subject to mandatory redemption in
whole or in part (and if in part in integral multiples of $5,000; provided that
no Series [Series Designation] Bond may be redeemed in part if the principal
amount to be outstanding following such partial redemption shall be less than
$100,000) on the next Fixed Rate Interest Payment Date for which timely notice
of redemption can be given by the Trustee following the Completion Date at a
redemption price equal to the aggregate principal amount of the Series [Series
Designation] Bonds to be redeemed plus accrued interest thereon to the
redemption date, without premium, to the extent of any moneys then remaining on
deposit in the Series [Series Designation] Disbursement Account established
under the Indenture and the Series [Series Designation] Series Supplement equal
to an Authorized Denomination.

 

V - Conversion Provisions

 

The provisions of this Part V shall apply with respect to (a) conversion of the
Series [Series Designation] Bonds from the Daily Rate Mode to the Adjustable
Rate Mode, the Floating

 

37



--------------------------------------------------------------------------------

Rate Mode or the Fixed Rate Mode; (b) conversion of the Series [Series
Designation] Bonds from the Floating Rate Mode to the Daily Rate Mode, the
Adjustable Rate Mode or the Fixed Rate Mode; (c) conversion of the Series
[Series Designation] Bonds from the Adjustable Rate Mode to the Daily Rate Mode,
the Floating Rate Mode or the Fixed Rate Mode; or (d) conversion from an
Adjustable Rate Period of one duration to an Adjustable Rate Period of another
duration within the Adjustable Rate Mode. The Series [Series Designation] Bonds
shall not be converted from one Mode to another Mode, or from an Adjustable Rate
Period of one duration to an Adjustable Rate Period of another duration, if an
Event of Default with respect to the Series [Series Designation] Bonds shall
have occurred and be continuing under the Indenture.

 

The interest rate on the Series [Series Designation] Bonds shall be converted
from one Mode to another Mode, or from an Adjustable Rate Period of one duration
to an Adjustable Rate Period of another duration within the Adjustable Rate
Mode, if the Corporation shall notify the Trustee, the Tender Agent, the Series
[Series Designation] Credit Bank and the Remarketing Agent of its irrevocable
election to effect such conversion, and together with such notice specifies the
Interest Payment Date on which such conversion is to take place, and, if such
conversion is to or within the Adjustable Rate Mode, the Adjustable Rate
Interest Payment Date upon which such Adjustable Rate Period is to terminate
(which Adjustable Rate Period shall be of at least six months duration), and
delivers an opinion of Independent Counsel (which opinion shall be confirmed on
the Conversion Date or Adjustable Rate Reset Date with respect to the Series
[Series Designation] Bonds, as appropriate) stating that such conversion is
authorized or permitted by the Indenture. If the conversion is from the Daily
Rate Mode or the Floating Rate Mode, the conversion date shall be the next Daily
Rate Interest Payment Date or Floating Rate Interest Payment Date with respect
to the Series [Series Designation] Bonds, as appropriate, not less than 45 days
succeeding receipt by the Trustee, the Series [Series Designation] Credit Bank,
the Tender Agent and the Remarketing Agent of such notice of the Corporation’s
election to effect such conversion. If the conversion is from or within the
Adjustable Rate Mode, the conversion date shall be the Adjustable Rate Interest
Payment Date upon which the then current Adjustable Rate Period with respect to
the Series [Series Designation] Bonds is to terminate; provided that the
Corporation has given the Trustee, the Tender Agent, the Series [Series
Designation] Credit Bank and the Remarketing Agent 45-days’ notice of its
election to effect such conversion. The Series [Series Designation] Bonds shall
be subject to mandatory tender and purchase on each Conversion Date or
Adjustable Rate Reset Date with respect to the Series [Series Designation]
Bonds, as appropriate.

 

In the event any condition precedent to the conversion of the Series [Series
Designation] Bonds from one Mode to another Mode, or from an Adjustable Rate
Period of one duration to an Adjustable Rate Period of another duration, is not
fulfilled (including, but not limited to, the establishment of the appropriate
interest rate for such Mode or Adjustable Rate Period), after the mandatory
tender date with respect to the Series [Series Designation] Bonds the Series
[Series Designation] Bonds shall continue in their then current Mode for the
same period (in the case where the then current Mode is the Adjustable Rate
Mode, and subject to Section 2.02(d) of the Indenture) and bear the same
interest rate as was last borne by the Series [Series Designation] Bonds in such
Mode. In the event Series [Series Designation] Bonds are not remarketed on the
mandatory tender date and become Pledged Bonds or Corporation Bonds, the
Remarketing Agent shall be entitled to determine a new and higher Daily Rate,
Floating Rate, Adjustable Rate or Fixed Rate with respect to the Series [Series
Designation] Bonds, as appropriate (under the

 

38



--------------------------------------------------------------------------------

conditions and subject to the limitations provided above), effective on such
date as the Remarketing Agent is able to remarket the Pledged Bonds or
Corporation Bonds in whole at a price of par plus accrued interest to such
delivery date; but in any event such new rate shall not be in excess of the
Maximum Rate. The determination of the new Daily Rate, Floating Rate, Adjustable
Rate or Fixed Rate, as appropriate, by the Remarketing Agent shall be conclusive
and binding on the Corporation, the Trustee, the Series [Series Designation]
Credit Bank, the Tender Agent and the Series [Series Designation] Bondholders.

 

Unless the Corporation shall have complied with Section 4.05(e) of the Indenture
with respect to a Conversion Date or an Adjustable Rate Reset Date with respect
to the Series [Series Designation] Bonds, the Corporation shall cause to be
delivered to the Trustee, on each Conversion Date or Adjustable Rate Reset Date
with respect to the Series [Series Designation] Bonds, as appropriate, an
Initial Series Letter of Credit which shall comply with the provisions of
Section 4.05 of the Indenture. The Initial Series Letter of Credit shall require
the issuer thereof to pay, upon presentation of drafts and certificates required
therein, to the Trustee, in accordance with the terms thereof, up to (a) an
amount equal to the aggregate principal amount of Series [Series Designation]
Bonds then outstanding, whether at maturity, upon redemption or otherwise; plus
(b) during an Adjustable Rate Period or the Fixed Rate Period with respect to
such Series [Series Designation] Bonds, as appropriate, the maximum optional
redemption premium payable with respect to the Series [Series Designation]
Bonds; plus (c) an amount equal to at least 45-days’ accrued and unpaid interest
on all outstanding Series [Series Designation] Bonds during the Daily Rate
Period or Floating Rate Period with respect to the Series [Series Designation]
Bonds, as appropriate, at the rate of 10% per annum, and at least 200-days’
accrued and unpaid interest on all outstanding Series [Series Designation] Bonds
during the Adjustable Rate Period or the Fixed Rate Period with respect to the
Series [Series Designation] Bonds, as appropriate, at the rate to be borne by
the Series [Series Designation] Bonds after the Adjustable Rate Conversion Date,
Adjustable Rate Reset Date or Fixed Rate Conversion Date.

 

At least 30 days prior to each Conversion Date or Adjustable Rate Reset Date
with respect to the Series [Series Designation] Bonds, as appropriate, the
Trustee shall give to each Series [Series Designation] Bondholder notice by
certified mail stating: (a) the Conversion Date or Adjustable Rate Reset Date
with respect to the Series [Series Designation] Bonds, as appropriate; and (b)
that on the Conversion Date or Adjustable Rate Reset Date, as appropriate, the
Series [Series Designation] Bonds are subject to mandatory tender and purchase
(or, if the Series [Series Designation] Bonds are held in a book-entry-only
system, that the beneficial interests in the Series [Series Designation] Bonds
are subject to mandatory purchase). In addition, if a book-entry-only system is
not in effect with respect to the Series [Series Designation] Bonds, the notice
shall further state: (i) that all owners who have not tendered Series [Series
Designation] Bonds for purchase on the mandatory tender date will be deemed to
have tendered their Series [Series Designation] Bonds for purchase on such date;
and (ii) that any Series [Series Designation] Bonds not delivered to the Tender
Agent on or prior to the mandatory tender date (“Undelivered Series [Series
Designation] Bonds”), for which there has been irrevocably deposited in trust
with the Trustee or the Tender Agent on or prior to the mandatory tender date an
amount of money sufficient to pay the purchase price of such Undelivered Series
[Series Designation] Bonds on the mandatory tender date, shall be deemed to have
been so purchased at the price of par plus accrued interest as of such date, and
such Series [Series Designation] Bonds shall no longer be considered to be
outstanding for purposes of the

 

39



--------------------------------------------------------------------------------

Indenture and shall no longer be entitled to the benefits of the Indenture,
except for the payment of the purchase price thereof (and no interest shall
accrue thereon subsequent to the mandatory tender date). IN THE EVENT OF A
FAILURE BY AN OWNER OF SERIES [SERIES DESIGNATION] BONDS TO DELIVER ITS SERIES
[SERIES DESIGNATION] BONDS ON OR PRIOR TO THE CONVERSION DATE OR ADJUSTABLE RATE
RESET DATE WITH RESPECT TO THE SERIES [SERIES DESIGNATION] BONDS, AS
APPROPRIATE, SAID OWNER SHALL NOT BE ENTITLED TO ANY PAYMENT (INCLUDING ANY
INTEREST TO ACCRUE SUBSEQUENT TO THE CONVERSION DATE OR ADJUSTABLE RATE RESET
DATE WITH RESPECT TO THE SERIES [SERIES DESIGNATION] BONDS, AS APPROPRIATE)
OTHER THAN THE PURCHASE PRICE FOR SUCH UNDELIVERED SERIES [SERIES DESIGNATION]
BONDS, AND ANY UNDELIVERED SERIES [SERIES DESIGNATION] BONDS SHALL NO LONGER BE
ENTITLED TO THE BENEFIT AND SECURITY OF THE INDENTURE, EXCEPT FOR THE PURPOSE OF
THE PAYMENT OF THE PURCHASE PRICE THEREOF; AND THE TRUSTEE WILL NOT REGISTER ANY
FURTHER TRANSFERS OF SUCH UNDELIVERED SERIES [SERIES DESIGNATION] BONDS.

 

VI - General Provisions

 

The provisions of this Part VI shall apply at all times from and after the date
of issuance of this Series [Series Designation] Bond.

 

Except during such period of time as the Series [Series Designation] Bonds are
held under the Corporation’s book-entry-only system, or as described above with
respect to demands for purchase during a Daily Rate Period or a Floating Rate
Period with respect to the Series [Series Designation] Bonds, the ownership of
this Series [Series Designation] Bond may be transferred (in an amount which is
an Authorized Denomination; provided that the portion thereof retained is itself
an Authorized Denomination) only upon presentation and surrender of this Series
[Series Designation] Bond at the principal corporate trust office of the Trustee
as Bond Registrar, together with an assignment duly executed by the Registered
Owner hereof or its duly authorized attorney-in-fact in such form as shall be
satisfactory to the Trustee, and subject to the provisions made therefor in the
Indenture. Series [Series Designation] Bonds may be exchanged at the principal
corporate trust office of the Trustee for a like aggregate principal amount of
Series [Series Designation] Bonds of Authorized Denominations. The Trustee shall
not be required to make any such transfer or exchange of any Series [Series
Designation] Bond during the 10 Business Days immediately preceding the
selection of Series [Series Designation] Bonds for redemption or, with respect
to a Series [Series Designation] Bond, after such Series [Series Designation]
Bond or any portion thereof has been selected for redemption.

 

Not less than 30 nor more than 45 days prior to any redemption date with respect
to the Series [Series Designation] Bonds, the Trustee shall cause notice of the
call for redemption, identifying each Series [Series Designation] Bond or
portion thereof to be redeemed, given in the name of the Corporation, to be sent
by first-class mail, postage prepaid, to the registered owner of each Series
[Series Designation] Bond to be redeemed at the address of such registered owner
shown on the books kept by the Trustee as Bond Registrar. Failure to give such
notice or any defect therein shall not affect the validity of any proceedings
for the redemption of the Series [Series Designation] Bonds. By the date fixed
for any such redemption, due provision shall be

 

40



--------------------------------------------------------------------------------

made with the Trustee for the payment of the principal of, premium, if any, and
interest on the Series [Series Designation] Bonds to be redeemed on the date of
redemption. If notice of redemption is given and if due provision for payment of
the redemption price is made, all as provided in the Indenture (including under
the Series [Series Designation] Letter of Credit), the Series [Series
Designation] Bonds or portions thereof which are to be redeemed shall not bear
interest after the date fixed for redemption, and shall not be entitled to any
benefit or security under the Indenture, except for the right of the registered
owner to receive the principal thereof, and premium and accrued interest
thereon, out of the funds provided for such payment.

 

The Indenture permits the issuance of additional Series of Bonds, all of which,
regardless of the times of issue or maturity, are to be of equal rank without
preference, priority or distinction of any Bond of any Series issued under the
Indenture over any other such Bond, except with respect to the Series Letters of
Credit and Series Accounts held under the Indenture, which Series Letters of
Credit and Series Accounts secure only the Series of Bonds to which they relate.
No additional Series of Bonds may be issued under the Indenture if such issuance
would result, by itself, in a reduction or withdrawal of the then current
rating, if any, on the Series [Series Designation] Bonds.

 

Provisions may be made for the payment of amounts represented by the Series
[Series Designation] Bonds as provided in the Indenture, in which event all
liability of the Corporation to the owners of the Series [Series Designation]
Bonds for the payment of such Series [Series Designation] Bonds shall forthwith
cease, terminate and be completely discharged, and thereupon it shall be the
duty of the Trustee to hold such funds (but only for the period specified and as
provided in the Indenture), without liability for interest thereon, for the
benefit of the owners of the Series [Series Designation] Bonds, who shall
thereafter be restricted exclusively to such funds for any claims of whatever
nature under the Indenture or on, or with respect to, the Series [Series
Designation] Bonds.

 

It is hereby certified and covenanted that this Series [Series Designation] Bond
has been duly and validly authorized, issued and delivered; that all acts,
conditions and things required or proper to be performed, exist and be done
precedent to or in the authorization, issuance and delivery of this Series
[Series Designation] Bond have been performed, existed and done in accordance
with law; that the Series [Series Designation] Bonds are authorized general
obligations of the Corporation (ranking pari passu with all other senior
unsecured debt of the Corporation) secured by the Series [Series Designation]
Letter of Credit and the Series [Series Designation] Series Accounts; and that
the principal of, premium, if any, and interest on the Series [Series
Designation] Bonds are payable additionally from and secured by any additional
properties, revenues and receipts that constitute a part of the Trust Estate;
provided, however, that Pledged Bonds shall not be payable from or secured by
the Series [Series Designation] Letter of Credit.

 

The Series [Series Designation] Bonds are secured by the Indenture, whereunder
the Trustee undertakes to enforce the rights of the owners of the Series [Series
Designation] Bonds and to perform other duties to the extent and under the
conditions stated in the Indenture. In case an Event of Default with respect to
the Series [Series Designation] Bonds shall occur, the principal of and interest
on the Series [Series Designation] Bonds then outstanding may, and, under
certain circumstances, shall, be declared to be due and payable immediately upon
the

 

41



--------------------------------------------------------------------------------

conditions and in the manner provided in the Indenture; and no interest shall
accrue on this Bond from and after the date of such acceleration. Under the
circumstances provided in the Indenture, the Trustee may in its discretion, with
the written consent of the Series [Series Designation] Credit Bank, and upon
written request of the registered owners of a majority in aggregate principal
amount of the Series [Series Designation] Bonds then outstanding, with the
written consent of the Series [Series Designation] Credit Bank, shall, waive any
Event of Default with respect to the Series [Series Designation] Bonds and its
consequences; provided, however, that an Event of Default with respect to the
Series [Series Designation] Bonds arising from (a) a default in the payment of
the principal of, premium, if any, or interest on the Series [Series
Designation] Bonds; (b) a failure to reinstate the Series [Series Designation]
Letter of Credit; or (c) notice by the Series [Series Designation] Credit Bank
to the Trustee of an event of default under the Series [Series Designation]
Reimbursement Agreement may not be so waived by the Trustee without the written
consent of the registered owners of all of the Series [Series Designation] Bonds
then outstanding, and the full reinstatement of amounts available to be drawn
under the Series [Series Designation] Letter of Credit. The registered owners of
the Series [Series Designation] Bonds shall have no right to institute any
action, suit or proceeding at law or in equity to enforce the Indenture, except
as provided in the Indenture; provided, however, that nothing in the Indenture
shall affect or impair the right of the registered owner of any Series [Series
Designation] Bond to enforce the payment of the principal of, premium, if any,
and interest on such Series [Series Designation] Bond from the source and in the
manner herein expressed.

 

The Corporation has reserved the right to amend the Indenture and the Series
Supplements, with the consent of those Credit Banks affected thereby; under some
(but not all) circumstances, amendments thereto must also be approved by the
owners of at least 51% or 100% in aggregate principal amount of the outstanding
Bonds of each Series affected thereby.

 

42



--------------------------------------------------------------------------------

[FORM OF REGISTRATION INFORMATION (ENHANCED SERIES)]

 

REGISTRATION INFORMATION

 

Under the terms of the Indenture, the Trustee will register a Series [Series
Designation] Bond in the name of a transferee only if the owner of such Series
[Series Designation] Bond (or its duly authorized representative) provides as
much of the information requested below as is applicable to such owner prior to
submitting this Series [Series Designation] Bond for transfer.

 

Name: ______________________________________________________________________________________________________

 

Address: ____________________________________________________________________________________________________

 

Social Security or Employer Identification
Number: _________________________________________________________________

 

If a Trust, Name and Address of Trustee(s) and Date of
Trust: _________________________________________________________

 

                                                                               
                                        
                                        
                                        
                                                            

 

43



--------------------------------------------------------------------------------

[FORM OF ASSIGNMENT (ENHANCED SERIES)]

 

ASSIGNMENT

 

For value received, the undersigned hereby sells, assigns and transfers unto
                                              the within Series [Series
Designation] Bond, and does hereby irrevocably constitute and appoint
                                                      attorney to transfer such
Series [Series Designation] Bond on the books kept for registration and transfer
of the within Series [Series Designation] Bond, with full power of substitution
in the premises.

 

Dated: _____________________      
___________________________________________________         NOTICE: The
signature to this Assignment must correspond with the name as it appears upon
the face of the within Series [Series Designation] Bond in every particular,
without enlargement or alteration or any change whatsoever.         Signature
guaranteed by:          ___________________________________________________    
    NOTICE: The signature to this Assignment must be guaranteed by a financial
institution that is a member of the Securities Transfer Agents Medallion Program
(“STAMP”), the Stock Exchange Medallion Program (“SEMP”) or the New York Stock
Exchange, Inc. Medallion Signature Program (“MSP”).

 

44



--------------------------------------------------------------------------------

FORM OF BOND (UNENHANCED SERIES)

 

[FACE OF BOND (UNENHANCED SERIES)]

 

UNITED STATES OF AMERICA

 

No. R-                    $                    

 

PROVENA FOODS INC.

VARIABLE/FIXED RATE DEMAND BOND,

SERIES [SERIES DESIGNATION]

 

Dated Date

--------------------------------------------------------------------------------

 

Maturity Date

--------------------------------------------------------------------------------

 

Initial Mode

--------------------------------------------------------------------------------

 

CUSIP No.

--------------------------------------------------------------------------------

______________   ______________   ______________   ______________

 

REGISTERED OWNER:
______________________________________________________________________________________

 

PRINCIPAL AMOUNT:
_____________________________________________________________________________DOLLARS

 

THIS SERIES [SERIES DESIGNATION] BOND IS SUBJECT TO MANDATORY TENDER FOR
PURCHASE AT THE TIMES AND IN THE MANNER HEREINAFTER DESCRIBED, AND MUST BE SO
TENDERED OR WILL BE DEEMED TO HAVE BEEN SO TENDERED UNDER CERTAIN CIRCUMSTANCES
AS DESCRIBED HEREIN.

 

WHILE IN THE DAILY RATE MODE OR THE FLOATING RATE MODE, THIS SERIES [SERIES
DESIGNATION] BOND SHALL BE PURCHASED ON THE DEMAND OF THE OWNER AT THE TIMES AND
IN THE MANNER HEREINAFTER DESCRIBED.

 

Provena Foods Inc., a California corporation (the “Corporation”), hereby
promises to pay to the Registered Owner specified above, or registered assigns,
the Principal Amount specified above on the Maturity Date specified above (or
earlier as hereinafter provided), and to pay interest on the Principal Amount
hereof from the Dated Date specified above at the rates per annum and on the
dates set forth herein; provided, however, that such principal and interest are
payable in the manner hereinafter described.

 

The principal of, premium, if any, and interest on this Series [Series
Designation] Bond are payable in lawful money of the United States of America.
The principal and premium, if any, payable upon maturity or earlier redemption
of this Series [Series Designation] Bond are payable when due upon the
presentation and surrender hereof at the principal corporate trust office of
U.S. Bank National Association, in San Francisco, California, as trustee (the
“Trustee”), or any successor. Each payment of interest on this Series [Series
Designation] Bond shall be payable to the Registered Owner hereof as shown on
the registration books kept by the Trustee as bond registrar (the “Bond
Registrar”), at the close of business on the Business Day (but, during an
Adjustable Rate Period or the Fixed Rate Period, the fifteenth day of the
calendar month) next preceding the date on which such interest becomes due and
payable (herein, a

 

45



--------------------------------------------------------------------------------

“Record Date”). Interest on this Series [Series Designation] Bond shall be
payable to the Registered Owner hereof by check or draft mailed by first-class
mail on the respective Interest Payment Dates (as hereinafter defined) to the
address of such Registered Owner as shown on the books kept by the Trustee as
Bond Registrar at the close of business on the relevant Record Date, or to such
other address as is furnished in writing to the Trustee (in form satisfactory to
the Trustee) by such Owner prior to such Record Date. Registered Owners of
$1,000,000 or more in aggregate principal amount of the Series [Series
Designation] Bonds shall be entitled to receive interest payments by wire
transfer by providing written wire instructions to the Trustee before the Record
Date.

 

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS SERIES [SERIES
DESIGNATION] BOND SET FORTH ON THE REVERSE SIDE HEREOF, WHICH FURTHER PROVISIONS
SHALL FOR ALL PURPOSES HAVE THE SAME EFFECT AS IF FULLY SET FORTH IN THE TEXT OF
THIS SERIES [SERIES DESIGNATION] BOND WRITTEN ABOVE.

 

This Series [Series Designation] Bond shall not be valid or become obligatory
for any purpose or be entitled to any security or benefit under the Indenture
until the Certificate of Authentication hereon shall have been signed by the
Trustee as Bond Registrar[, the Tender Agent as Co-Authenticating Agent] or any
successor.

 

IN WITNESS WHEREOF, the Corporation has caused this Series [Series Designation]
Bond to be executed in its name by the [manual/facsimile] signature of its
[Authorized Representative] as of the date first above written.

 

PROVENA FOODS INC. By        

--------------------------------------------------------------------------------

   

Authorized Representative

 

46



--------------------------------------------------------------------------------

[FORM OF CERTIFICATE OF AUTHENTICATION]

 

This Series [Series Designation] Bond is hereby authenticated as required by
Section 2.05 of the within-referenced Indenture of Trust.

 

Date of Authentication:                             

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee By        

--------------------------------------------------------------------------------

   

Authorized Representative

 

[REVERSE OF BOND (UNENHANCED SERIES)]

 

This Series [Series Designation] Bond represents one of a duly authorized issue
of Variable/Fixed Rate Demand Bonds (the “Bonds”) of the Corporation, issued
pursuant to an Indenture of Trust, dated as of December 1, 2003, as supplemented
by a Series [Series Designation] Series Supplement, dated as of [Dated Date of
Series Supplement] (collectively, the “Indenture”), between the Corporation and
the Trustee; certain terms used and not defined in this Series [Series
Designation] Bond are defined in the Indenture. This Series [Series Designation]
Bond is one of the Corporation’s duly authorized Variable/Fixed Rate Demand
Bonds, Series [Series Designation] (the “Series [Series Designation] Bonds”),
which Series [Series Designation] Bonds have been issued in the aggregate
principal amount of $[Principal Amount] to provide funds to the Corporation for
its lawful and proper purposes.

 

Upon compliance with the conditions precedent specified in the Indenture, the
Corporation may cause to be delivered to the Trustee, subsequent to the Closing
Date for the Series [Series Designation] Bonds, a letter of credit, bank bond
purchase agreement, revolving credit agreement, surety bond or insurance policy
(the “Initial Series Letter of Credit”), against which the Trustee shall be
entitled to draw, in accordance with the terms thereof, to pay, when and as due,
the principal or purchase price of, and premium, if any, and interest on, the
Series [Series Designation] Bonds. Should the Corporation so cause the Series
[Series Designation] Bonds to become an Enhanced Series subsequent to the
Closing Date for the Series [Series Designation] Bonds, the Corporation may,
upon compliance with the conditions precedent specified in the Indenture,
provide for the delivery to the Trustee of an Alternate Series Credit Facility
to replace the Initial Series Letter of Credit. Should the Series [Series
Designation] Bonds be converted from an Unenhanced Series to an Enhanced Series
on other than a Conversion Date or an Adjustable Rate Reset Date, in accordance
with the provisions of Section 4.05(b) of the Indenture, upon written notice
from the Trustee of such conversion, the registered owner of this Series [Series
Designation] Bond shall surrender this Series [Series Designation] Bond to the
Trustee, and the Trustee shall exchange a fully executed and authenticated
Series [Series Designation] Bond in the form applicable to an Enhanced Series
for this Series [Series Designation] Bond. Additionally, upon any Conversion
Date or Adjustable

 

47



--------------------------------------------------------------------------------

Rate Reset Date with respect to the Series [Series Designation] Bonds, the
Series [Series Designation] Bonds may, once again, become an Unenhanced Series.

 

The Series [Series Designation] Bonds are all issued under and entitled to the
benefit and security of the Indenture to the extent set forth therein. Pursuant
to the Indenture, the Corporation has pledged and assigned to the Trustee
certain security for its obligation to pay the principal of, premium, if any,
and interest on the Series [Series Designation] Bonds. Reference is made to the
Indenture for a description of the security for the Series [Series Designation]
Bonds and for the provisions thereof with respect to the nature and extent of
the security granted by the Corporation to the Trustee thereunder with respect
to the Series [Series Designation] Bonds, the rights, duties and obligations of
the Corporation and the Trustee, the rights of the registered owners of the
Series [Series Designation] Bonds, and the terms on which the Series [Series
Designation] Bonds are issued and secured, to all of which provisions, and to
all other provisions of the Indenture, the Registered Owner hereof by the
acceptance of this Series [Series Designation] Bond assents.

 

The Series [Series Designation] Bonds shall be general obligations of the
Corporation (ranking pari passu with all other senior unsecured debt of the
Corporation), subject to the provisions of the Indenture pledging particular
moneys, assets or revenues to the payment of particular Series of Bonds. The
Series [Series Designation] Bonds constitute a valid claim of the registered
owners thereof against the Series [Series Designation] Accounts established
pursuant to, and the moneys held by the Trustee under, the Indenture and the
Series [Series Designation] Series Supplement, which accounts and moneys are
pledged and assigned for the equal and proportionate benefit of the registered
owners of the Series [Series Designation] Bonds, and may be used for no purpose
other than payment of the Series [Series Designation] Bonds. The obligations of
the Corporation to make the payments required under this Series [Series
Designation] Bond shall be absolute and unconditional, and shall not be subject
to any defense or any right of set-off, counterclaim or recoupment arising out
of any breach by the Trustee of any obligation to the Corporation or otherwise
with respect to the Series [Series Designation] Bonds, or out of any
indebtedness or liability at any time owing to the Corporation by the Trustee.
Until such time as all of the Series [Series Designation] Bonds shall have been
fully paid or redeemed, the Corporation will not suspend or discontinue any
payments provided for herein.

 

The Corporation has established a book-entry-only system of registration for the
Series [Series Designation] Bonds. Except as specifically provided otherwise in
the Indenture, an agent will be the registered owner and will hold this Series
[Series Designation] Bond on behalf of the beneficial owners hereof. By
acceptance of a confirmation of purchase, delivery or transfer, the beneficial
owners of this Series [Series Designation] Bond shall be deemed to have agreed
to this arrangement. The agent, as registered owner of this Series [Series
Designation] Bond, shall be treated as the owner hereof for all purposes.

 

I - Daily Rate Provisions

 

The provisions of this Part I shall apply during each Daily Rate Period with
respect to the Series [Series Designation] Bonds.

 

48



--------------------------------------------------------------------------------

During a Daily Rate Period with respect to the Series [Series Designation] Bonds
when the Series [Series Designation] Bonds are held in a book-entry-only system
by a nominee of The Depository Trust Company (“DTC”) or its successor, each
beneficial owner of a beneficial interest in the Series [Series Designation]
Bonds (other than any Corporation Bond) may demand the purchase of such
beneficial owner’s beneficial interest (or portion thereof; provided that the
portion thereof tendered is an Authorized Denomination; and provided, further,
that the portion thereof retained is itself an Authorized Denomination) on any
Business Day at a price equal to 100% of the principal amount thereof, plus
accrued and unpaid interest thereon to the date of purchase, upon delivery to
Gates Capital Corporation, as Remarketing Agent (the “Remarketing Agent”), at
its office located at 100 Park Avenue, 30th Floor, New York, New York 10017,
Attention: Trading and Underwriting Department, by 9:00 a.m., New York Time, on
any Business Day, of a written irrevocable notice, which will be effective upon
receipt, which states (a) the name and address of the beneficial owner; (b) the
principal amount of such beneficial interest (and the portion thereof to be
tendered, if less than the full principal amount thereof is to be tendered); and
(c) the date on which such beneficial interest shall be so purchased, which date
shall be a Business Day (and which date may be the date of the delivery of such
notice to the Remarketing Agent). Such beneficial interest will be deemed to
have been surrendered on the date specified in such notice.

 

During a Daily Rate Period with respect to the Series [Series Designation] Bonds
and when a book-entry-only system is not in effect, any Series [Series
Designation] Bond (other than any Corporation Bond) or portion thereof (provided
that the portion thereof tendered is an Authorized Denomination; and provided,
further, that the portion thereof retained is itself an Authorized Denomination)
which is not due shall be purchased on the demand of the registered owner
thereof on any Business Day at a price equal to 100% of the principal amount
thereof, plus accrued and unpaid interest thereon to the date of purchase, upon
delivery to a tender agent appointed by the Trustee upon the direction of the
Corporation (the “Tender Agent”), at the address of the Tender Agent filed with
the Trustee, by 9:00 a.m., New York Time, on any Business Day, of the following:

 

(a) a written irrevocable notice, which will be effective upon receipt, which
states (i) the name and address of the registered owner; (ii) the principal
amount of such Series [Series Designation] Bond (and the portion thereof to be
tendered, if less than the full principal amount thereof is to be tendered) and
the Series [Series Designation] Bond number; (iii) the date on which such Series
[Series Designation] Bond shall be so purchased, which date shall be a Business
Day (and which date may be the date of the delivery of such notice to the Tender
Agent); and (iv) if the Series [Series Designation] Bond is not delivered with
such notice as permitted in paragraph (b) below, that the registered owner
agrees to deliver the Series [Series Designation] Bond (with all necessary
endorsements and guarantees of signature) as specified in paragraph (b) below;
and

 

(b) such Series [Series Designation] Bond (with all necessary endorsements and
guarantees of signature) attached to the aforesaid notice; provided, however,
that such Series [Series Designation] Bond shall be so purchased only if the
Series [Series Designation] Bond delivered to the Tender Agent shall conform in
all respects to the description thereof in the aforesaid notice; and provided,
further, that if the registered

 

49



--------------------------------------------------------------------------------

owner of the tendered Series [Series Designation] Bond is an open-ended
diversified management investment company (registered under the Investment
Company Act of 1940, as amended), the delivery required under this paragraph (b)
need not be made until 11:00 a.m., New York Time, on the date such Series
[Series Designation] Bond is to be purchased from such registered owner. If a
registered owner described in the last proviso of the preceding sentence fails
to deliver such Series [Series Designation] Bond as required therein (an
“Undelivered Series [Series Designation] Bond”), such Series [Series
Designation] Bond shall nevertheless be deemed to have been delivered at the
time and on the date required, and shall no longer be outstanding under the
Indenture, and such registered owner thereafter shall be entitled only to the
purchase price payable for such Series [Series Designation] Bond on such
required delivery date, and such purchase price shall be paid to such registered
owner only upon surrender of such Series [Series Designation] Bond to the Tender
Agent.

 

IN THE EVENT OF A FAILURE BY AN OWNER OF SERIES [SERIES DESIGNATION] BONDS TO
DELIVER ITS SERIES [SERIES DESIGNATION] BONDS ON OR PRIOR TO THE REQUIRED
DELIVERY DATE, SAID OWNER SHALL NOT BE ENTITLED TO ANY PAYMENT (INCLUDING
INTEREST TO ACCRUE SUBSEQUENT TO THE PURCHASE DATE) OTHER THAN THE PURCHASE
PRICE FOR SUCH UNDELIVERED SERIES [SERIES DESIGNATION] BONDS, AND ANY SUCH
UNDELIVERED SERIES [SERIES DESIGNATION] BONDS SHALL NO LONGER BE ENTITLED TO THE
BENEFIT AND SECURITY OF THE INDENTURE, EXCEPT FOR THE PURPOSE OF THE PAYMENT OF
THE PURCHASE PRICE THEREOF; AND THE TRUSTEE WILL NOT REGISTER ANY FURTHER
TRANSFERS OF SUCH UNDELIVERED SERIES [SERIES DESIGNATION] BONDS.

 

While in the Daily Rate Mode, interest on the Series [Series Designation] Bonds
shall be paid on the first Business Day of each month, commencing on the first
Business Day of the month next succeeding the Closing Date (if the Series
[Series Designation] Bonds are issued in the Daily Rate Mode) or a subsequent
Daily Rate Conversion Date, and on the Maturity Date specified above if the
Series [Series Designation] Bonds are in the Daily Rate Mode at such time (each,
a “Daily Rate Interest Payment Date”), and shall be computed on the basis of a
365- or 366-day year for the actual number of days elapsed. Interest on the
Series [Series Designation] Bonds shall accrue from and including the first day
of the Daily Rate Period to and including the day before the first Daily Rate
Interest Payment Date of such Daily Rate Period, and thereafter interest on the
Series [Series Designation] Bonds shall accrue from and including each Daily
Rate Interest Payment Date to and including the day next preceding the next
Daily Rate Interest Payment Date except as otherwise provided in the Indenture.
Interest on the Series [Series Designation] Bonds for each Interest Period shall
be calculated as provided below and in the Indenture. During each Daily Rate
Period, “Interest Period” shall mean the period from and including each day
which is a Business Day to but excluding the next succeeding day which is a
Business Day.

 

By 11:00 a.m., New York Time, on the first day of each Interest Period during a
Daily Rate Period, the Remarketing Agent shall determine the Daily Rate
applicable for such Interest Period. The Daily Rate for each Interest Period of
a Daily Rate Period shall be calculated by the Remarketing Agent as the lowest
rate which, in the sole judgment of the Remarketing Agent,

 

50



--------------------------------------------------------------------------------

having due regard for prevailing financial market conditions, is necessary to
permit the Series [Series Designation] Bonds to be sold at a price of par plus
accrued interest, if any, on the first day of the applicable Interest Period;
provided that in no case shall the Daily Rate be more than the Maximum Rate. In
the event no Daily Rate is determined by the Remarketing Agent for an Interest
Period during the Daily Rate Period, the Daily Rate for such Interest Period
shall be the Daily Rate in effect for the immediately preceding Interest Period.
Each determination of a Daily Rate by the Remarketing Agent shall be conclusive
and binding upon the Corporation, the Trustee, the Tender Agent and the
registered owners of the Series [Series Designation] Bonds.

 

During a Daily Rate Period with respect to the Series [Series Designation]
Bonds, the Series [Series Designation] Bonds shall be subject to redemption by
the Corporation prior to maturity as follows:

 

(a) The Series [Series Designation] Bonds are subject to optional redemption in
whole or in part (and if in part in integral multiples of $5,000; provided that
no Series [Series Designation] Bond may be redeemed in part if the principal
amount to be outstanding following such partial redemption is less than
$100,000) on any Daily Rate Interest Payment Date, upon 45-days’ prior written
notice by the Corporation to the Trustee and the Remarketing Agent, at a
redemption price equal to the aggregate principal amount of the Series [Series
Designation] Bonds to be redeemed plus accrued interest thereon to the
redemption date, without premium.

 

(b) The Series [Series Designation] Bonds are subject to mandatory redemption in
whole or in part (and if in part in integral multiples of $5,000; provided that
no Series [Series Designation] Bond may be redeemed in part if the principal
amount to be outstanding following such partial redemption shall be less than
$100,000) on the next Daily Rate Interest Payment Date for which timely notice
of redemption can be given by the Trustee following the Completion Date at a
redemption price equal to the aggregate principal amount of the Series [Series
Designation] Bonds to be redeemed plus accrued interest thereon to the
redemption date, without premium, to the extent of any moneys then remaining on
deposit in the Series [Series Designation] Disbursement Account established
under the Indenture and the Series [Series Designation] Series Supplement equal
to an Authorized Denomination.

 

II - Floating Rate Provisions

 

The provisions of this Part II shall apply during each Floating Rate Period.

 

During a Floating Rate Period with respect to the Series [Series Designation]
Bonds when the Series [Series Designation] Bonds are held in a book-entry-only
system by a nominee of DTC or its successor, each beneficial owner of a
beneficial interest in the Series [Series Designation] Bonds (other than
Corporation Bonds) may demand the purchase of such beneficial owner’s beneficial
interest (or portion thereof; provided that the portion thereof tendered is an
Authorized Denomination; and provided, further, that the portion thereof
retained is itself an Authorized Denomination) on any Business Day at a price
equal to 100% of the principal amount thereof, plus accrued and unpaid interest
thereon to the date of purchase, upon delivery to the Remarketing Agent, at its
office located at 100 Park Avenue, 30th Floor, New York, New

 

51



--------------------------------------------------------------------------------

York 10017, Attention: Trading and Underwriting Department, on any Business Day,
of a written irrevocable notice, which will be effective upon receipt, which
states (a) the name and address of the beneficial owner; (b) the principal
amount of such beneficial interest (and the portion thereof to be tendered, if
less than the full principal amount thereof is to be tendered); and (c) the date
on which such beneficial interest shall be so purchased, which date shall be a
Business Day not prior to the seventh day next succeeding the date of the
delivery of such notice to the Remarketing Agent. Such beneficial interest will
be deemed to have been surrendered on the date specified in such notice.

 

During a Floating Rate Period with respect to the Series [Series Designation]
Bonds and when a book-entry-only system is not in effect, any Series [Series
Designation] Bond (other than any Corporation Bond) or portion thereof (provided
that the portion thereof tendered is an Authorized Denomination; and provided,
further, that the portion thereof retained is itself an Authorized Denomination)
which is not due shall be purchased on the demand of the registered owner
thereof on any Business Day at a price equal to 100% of the principal amount
thereof, plus accrued and unpaid interest thereon to the date of purchase, upon
delivery to a tender agent appointed by the Trustee upon the direction of the
Corporation (the “Tender Agent”) at the address of the Tender Agent filed with
the Trustee, on any Business Day, of the following:

 

(a) a written irrevocable notice, which will be effective upon receipt, which
states (i) the name and address of the registered owner; (ii) the principal
amount of such Series [Series Designation] Bond (and the portion thereof to be
tendered, if less than the full principal amount thereof is to be tendered) and
the Series [Series Designation] Bond number; (iii) the date on which such Series
[Series Designation] Bond shall be so purchased, which date shall be a Business
Day not prior to the seventh day next succeeding the date of the delivery of
such notice to the Tender Agent; and (iv) if the Series [Series Designation]
Bond is not delivered with such notice as permitted in paragraph (b) below, that
the registered owner agrees to deliver the Series [Series Designation] Bond
(with all necessary endorsements and guarantees of signature) as specified in
paragraph (b) below; and

 

(b) such Series [Series Designation] Bond (with all necessary endorsements and
guarantees of signature) attached to the aforesaid notice; provided, however,
that such Series [Series Designation] Bond shall be so purchased only if the
Series [Series Designation] Bond delivered to the Tender Agent shall conform in
all respects to the description thereof in the aforesaid notice; and provided,
further, that if the registered owner of the tendered Series [Series
Designation] Bond is an open-ended diversified management investment company
(registered under the Investment Company Act of 1940, as amended), the delivery
required under this paragraph (b) need not be made until 11:00 a.m., New York
Time, on the date such Series [Series Designation] Bond is to be purchased from
such registered owner. If a registered owner described in the last proviso of
the preceding sentence fails to deliver such Series [Series Designation] Bond as
required therein (an “Undelivered Series [Series Designation] Bond”), such
Series [Series Designation] Bond shall nevertheless be deemed to have been
delivered at the time and on the date required, and shall no longer be
outstanding under the Indenture, and such registered owner thereafter shall be
entitled only to the purchase price payable for such on such required delivery
date, and such purchase price shall be paid to such registered

 

52



--------------------------------------------------------------------------------

owner only upon surrender of such Series [Series Designation] Bond to the Tender
Agent.

 

IN THE EVENT OF A FAILURE BY AN OWNER OF SERIES [SERIES DESIGNATION] BONDS TO
DELIVER ITS SERIES [SERIES DESIGNATION] BONDS ON OR PRIOR TO THE REQUIRED
DELIVERY DATE, SAID OWNER SHALL NOT BE ENTITLED TO ANY PAYMENT (INCLUDING
INTEREST TO ACCRUE SUBSEQUENT TO THE PURCHASE DATE) OTHER THAN THE PURCHASE
PRICE FOR SUCH UNDELIVERED SERIES [SERIES DESIGNATION] BONDS, AND ANY SUCH
UNDELIVERED SERIES [SERIES DESIGNATION] BONDS SHALL NO LONGER BE ENTITLED TO THE
BENEFIT AND SECURITY OF THE INDENTURE, EXCEPT FOR THE PURPOSE OF THE PAYMENT OF
THE PURCHASE PRICE THEREOF; AND THE TRUSTEE WILL NOT REGISTER ANY FURTHER
TRANSFERS OF SUCH UNDELIVERED SERIES [SERIES DESIGNATION] BONDS.

 

While in the Floating Rate Mode, interest on the Series [Series Designation]
Bonds shall be paid on the first Business Day of each month, commencing on the
first Business Day of the month next succeeding the Closing Date (if the Series
[Series Designation] Bonds are issued in the Floating Rate Mode) or a subsequent
Floating Rate Conversion Date, and on the Maturity Date specified above if the
Series [Series Designation] Bonds are in the Floating Rate Mode at such time
(each, a “Floating Rate Interest Payment Date”), and shall be computed on the
basis of a 360-day year for the actual number of days elapsed. Interest on the
Series [Series Designation] Bonds shall accrue from and including the first day
of the Floating Rate Period to and including the day before the first Floating
Rate Interest Payment Date of such Floating Rate Period, and thereafter interest
on the Series [Series Designation] Bonds shall accrue from and including each
Floating Rate Interest Payment Date to and including the day next preceding the
next Floating Rate Interest Payment Date except as otherwise provided in the
Indenture. The Floating Rate for the initial Interest Period of a Floating Rate
Period shall be calculated by the Remarketing Agent on or prior to the first day
of the Floating Rate Period as provided below and in the Indenture. Interest on
the Series [Series Designation] Bonds for each Interest Period subsequent to the
initial Interest Period during a Floating Rate Period shall be calculated as
provided below and in the Indenture. During each Floating Rate Period, “Interest
Period” shall mean the period from and including the first day of the Floating
Rate Period through and including the following Wednesday, and, after the first
Interest Period of each Floating Rate Period, from and including Thursday of
each week through and including the following Wednesday, whether or not such
days are Business Days.

 

On Wednesday (unless Wednesday is not a Business Day, then Tuesday; unless
Tuesday and Wednesday are not Business Days, then Thursday, whether or not a
Business Day) of each week during a Floating Rate Period, with respect to each
Interest Period after the initial Interest Period, the Remarketing Agent shall
determine the Floating Rate for the following or (in the case of determinations
made on Thursday) current Interest Period. The Floating Rate for each Interest
Period of a Floating Rate Period shall be calculated by the Remarketing Agent as
the lowest rate which, in the sole judgment of the Remarketing Agent, having due
regard for prevailing financial market conditions, is necessary to permit the
Series [Series Designation] Bonds to be sold at a price of par plus accrued
interest, if any, on the first day of the applicable Interest Period; provided
that in no case shall the Floating Rate be more than the Maximum Rate. In the
event no

 

53



--------------------------------------------------------------------------------

Floating Rate is determined by the Remarketing Agent for an Interest Period, the
Floating Rate for such Interest Period shall be the Floating Rate in effect for
the immediately preceding Interest Period. Each determination of a Floating Rate
by the Remarketing Agent shall be conclusive and binding upon the Corporation,
the Trustee, the Tender Agent and the registered owners of the Series [Series
Designation] Bonds.

 

During a Floating Rate Period with respect to the Series [Series Designation]
Bonds, the Series [Series Designation] Bonds shall be subject to redemption by
the Corporation prior to maturity as follows:

 

(a) The Series [Series Designation] Bonds are subject to optional redemption in
whole or in part (and if in part in integral multiples of $5,000; provided that
no Series [Series Designation] Bond may be redeemed in part if the principal
amount to be outstanding following such partial redemption is less than
$100,000) on any Floating Rate Interest Payment Date, upon 45-days’ prior
written notice by the Corporation to the Trustee and the Remarketing Agent, at a
redemption price equal to the aggregate principal amount of the Series [Series
Designation] Bonds to be redeemed plus accrued interest thereon to the
redemption date, without premium.

 

(b) The Series [Series Designation] Bonds are subject to mandatory redemption in
whole or in part (and if in part in integral multiples of $5,000; provided that
no Series [Series Designation] Bond may be redeemed in part if the principal
amount to be outstanding following such partial redemption shall be less than
$100,000) on the next Floating Rate Interest Payment Date for which timely
notice of redemption can be given by the Trustee following the Completion Date
at a redemption price equal to the aggregate principal amount of the Series
[Series Designation] Bonds to be redeemed plus accrued interest thereon to the
redemption date, without premium, to the extent of any moneys then remaining on
deposit in the Series [Series Designation] Disbursement Account established
under the Indenture and the Series [Series Designation] Series Supplement equal
to an Authorized Denomination.

 

III - Adjustable Rate Provisions

 

The provisions of this Part III shall apply during each Adjustable Rate Period
with respect to the Series [Series Designation] Bonds.

 

From and after each Adjustable Rate Conversion Date or Adjustable Rate Reset
Date with respect to the Series [Series Designation] Bonds, the interest rate on
the Series [Series Designation] Bonds shall be an Adjustable Rate as provided
hereafter. Unless and until the Corporation elects and effects a conversion of
the Series [Series Designation] Bonds from the Adjustable Rate Mode to another
Mode, or a change in the duration of the Adjustable Rate Period with respect to
the Series [Series Designation] Bonds, the Series [Series Designation] Bonds
shall automatically continue in the Adjustable Rate Mode with Adjustable Rate
Periods containing a constant number of Adjustable Rate Interest Payment Dates;
provided that if the period of time between the applicable Adjustable Rate Reset
Date with respect to the Series [Series Designation] Bonds and the maturity date
of the Series [Series Designation] Bonds contains fewer Adjustable Rate Interest
Payment Dates than the immediately preceding

 

54



--------------------------------------------------------------------------------

Adjustable Rate Period with respect to the Series [Series Designation] Bonds,
the new Adjustable Rate Period with respect to the Series [Series Designation]
Bonds shall end on the Maturity Date specified above. Upon conversion of the
Series [Series Designation] Bonds to the Adjustable Rate Mode on an Adjustable
Rate Conversion Date, or the setting of a new Adjustable Rate with respect to
the Series [Series designation] Bonds on an Adjustable Rate Reset Date, the
Adjustable Rate with respect to the Series [Series Designation] Bonds shall
equal the lowest rate, which the Remarketing Agent, having due regard for
prevailing financial market conditions, shall determine will permit the
remarketing of the Series [Series Designation] Bonds on the Adjustable Rate
Conversion Date or Adjustable Rate Reset Date with respect to the Series [Series
Designation] Bonds, as appropriate, at par plus accrued interest, if any, which
interest rate shall be established by the Remarketing Agent (and agreed to by
the Corporation) no later than 12:00 noon, New York Time, on the fifteenth day
prior to the Adjustable Rate Conversion Date or Adjustable Rate Reset Date with
respect to the Series [Series Designation] Bonds, as appropriate; provided,
however, that in no event shall the Adjustable Rate be more than the Maximum
Rate. In the event no Adjustable Rate is determined by the Remarketing Agent
(and agreed to by the Corporation) for an Adjustable Rate Period with respect to
the Series [Series Designation] Bonds the duration of which has been
automatically established as provided above, the Adjustable Rate for such
Adjustable Rate Period with respect to the Series [Series Designation] Bonds
shall be the Adjustable Rate in effect for the immediately preceding Adjustable
Rate Period with respect to the Series [Series Designation] Bonds. The
Remarketing Agent shall notify the Tender Agent, the Trustee and the Corporation
of the Adjustable Rate with respect to the Series [Series Designation] Bonds,
and such Adjustable Rate shall be conclusive and binding upon the Tender Agent,
the Corporation, the Trustee and the Series [Series Designation] Bondholders.

 

While in the Adjustable Rate Mode, interest on the Series [Series Designation]
Bonds shall be paid on each January 1 and July 1 and the Maturity Date specified
above (if the conditions specified in Section 2.02(d) of the Indenture are met
and the Series [Series Designation] Bonds are in the Adjustable Rate Mode at
such time) (each, an “Adjustable Rate Interest Payment Date”), commencing on the
January 1 or July 1 next succeeding the Adjustable Rate Conversion Date with
respect to the Series [Series Designation] Bonds, and shall be computed on the
basis of a 360-day year consisting of twelve 30-day months.

 

During an Adjustable Rate Period with respect to the Series [Series Designation]
Bonds, no Series [Series Designation] Bondholders shall have the right to tender
Series [Series Designation] Bonds for optional purchase pursuant to Article III
of the Indenture.

 

During an Adjustable Rate Period with respect to the Series [Series Designation]
Bonds, the Series [Series Designation] Bonds shall be subject to redemption by
the Corporation prior to maturity only as follows:

 

(a) The Series [Series Designation] Bonds are subject to optional redemption in
whole or in part (and if in part in integral multiples of $5,000; provided that
no Series [Series Designation] Bond may be redeemed in part if the principal
amount to be outstanding following such partial redemption is less than
$100,000) on any Adjustable Rate Interest Payment Date, upon 45-days’ prior
written notice by the Corporation to the Trustee and the Remarketing Agent, as
set forth below, at the applicable redemption price

 

55



--------------------------------------------------------------------------------

(expressed as a percentage of the principal amount to be redeemed) set forth
below, plus accrued interest thereon to the date of redemption:

 

Length of Period
(Expressed in Whole Years) *

--------------------------------------------------------------------------------

  

Dates on Which Redemption is Allowed
and Redemption Prices **

--------------------------------------------------------------------------------

Greater Than 17

  

After 10 Years at 102%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 17 and Greater Than 10

  

After 6 Years at 102%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 10 and Greater Than 6

  

After 3 Years at 101½%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 6 and Greater Than 4

  

After 2 Years at 101%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 4 and Greater Than 3

  

After 2 Years At 100½%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 3 and Greater Than 2

  

After 1 Year at 100½%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 2

  

After 1 Year, and on the Last Adjustable Rate Interest Payment Date of the
Adjustable Rate Period, at 100%

--------------------------------------------------------------------------------

* The Adjustable Rate Period shall be rounded up to the next whole year if
otherwise a partial year.

 

** Measured from the start of the Adjustable Rate Period.

 

(b) The Series [Series Designation] Bonds are subject to mandatory redemption in
whole or in part (and if in part in integral multiples of $5,000; provided that
no Series [Series Designation] Bond may be redeemed in part if the principal
amount to be outstanding following such partial redemption shall be less than
$100,000) on the next Adjustable Rate Interest Payment Date for which timely
notice of redemption can be given by the Trustee following the Completion Date
at a redemption price equal to the aggregate principal amount of the Series
[Series Designation] Bonds to be redeemed plus accrued interest thereon to the
redemption date, without premium, to the extent of any moneys then remaining on
deposit in the Series [Series Designation] Disbursement Account established
under the Indenture and the Series [Series Designation] Series Supplement equal
to an Authorized Denomination.

 

IV - Fixed Rate Provisions

 

The provisions of this Part IV shall apply during the Fixed Rate Period.

 

From and after the Fixed Rate Conversion Date with respect to the Series [Series
Designation] Bonds, the interest rate on the Series [Series Designation] Bonds
shall be the Fixed Rate as provided hereafter. Upon conversion to the Fixed
Rate, the Fixed Rate with respect to the Series [Series Designation] Bonds shall
be equal to the lowest rate, which the Remarketing

 

56



--------------------------------------------------------------------------------

Agent, having due regard for prevailing financial market conditions, shall
determine will permit the remarketing of the Series [Series Designation] Bonds
on the Fixed Rate Conversion Date with respect to the Series [Series
Designation] Bonds at par plus accrued interest, if any, which interest rate
shall be established by the Remarketing Agent (and agreed to by the Corporation)
no later than 12:00 noon, New York Time, on the fifteenth day prior to the Fixed
Rate Conversion Date with respect to the Series [Series Designation] Bonds;
provided, however, that in no event shall the Fixed Rate be more than the
Maximum Rate. The Remarketing Agent shall notify the Tender Agent, the Trustee
and the Corporation of the Fixed Rate with respect to the Series [Series
Designation] Bonds, and such Fixed Rate shall be conclusive and binding upon the
Tender Agent, the Corporation, the Trustee and the Series [Series Designation]
Bondholders.

 

While in the Fixed Rate Mode, interest on the Series [Series Designation] Bonds
shall be paid on each January 1 and July 1 and the Maturity Date specified above
(each, a “Fixed Rate Interest Payment Date”), commencing on the January 1 or
July 1 next succeeding the Fixed Rate Conversion Date with respect to the Series
[Series Designation] Bonds, and shall be computed on the basis of a 360-day year
consisting of twelve 30-day months.

 

During the Fixed Rate Period with respect to the Series [Series Designation]
Bonds, no Series [Series Designation] Bondholders shall have the right to tender
Series [Series Designation] Bonds for optional purchase pursuant to Article III
of the Indenture.

 

57



--------------------------------------------------------------------------------

During the Fixed Rate Period with respect to the Series [Series Designation]
Bonds, the Series [Series Designation] Bonds shall be subject to redemption by
the Corporation prior to maturity only as follows:

 

(a) The Series [Series Designation] Bonds are subject to optional redemption in
whole or in part (and if in part in integral multiples of $5,000; provided that
no Series [Series Designation] Bond may be redeemed in part if the principal
amount to be outstanding following such partial redemption is less than
$100,000) on any Fixed Rate Interest Payment Date, upon 45-days’ prior written
notice by the Corporation to the Trustee, as set forth below, at the applicable
redemption price (expressed as a percentage of the principal amount to be
redeemed) set forth below, plus accrued interest thereon to the date of
redemption:

 

Length of Period
(Expressed in Whole Years) *

--------------------------------------------------------------------------------

  

Dates on Which Redemption is Allowed

and Redemption Prices **

--------------------------------------------------------------------------------

Greater Than 17

  

After 10 Years at 102%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 17 and Greater Than 10

  

After 6 Years at 102%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 10 and Greater Than 6

  

After 3 Years at 101½%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 6 and Greater Than 4

  

After 2 Years at 101%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 4 and Greater Than 3

  

After 2 Years At 100½%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 3 and Greater Than 2

  

After 1 Year at 100½%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 2

  

After 1 Year at 100%

--------------------------------------------------------------------------------

* The Fixed Rate Period shall be rounded up to the next whole year if otherwise
a partial year.

 

** Measured from the start of the Fixed Rate Period.

 

(b) The Series [Series Designation] Bonds are subject to mandatory redemption in
whole or in part (and if in part in integral multiples of $5,000; provided that
no Series [Series Designation] Bond may be redeemed in part if the principal
amount to be outstanding following such partial redemption shall be less than
$100,000) on the next Fixed Rate Interest Payment Date for which timely notice
of redemption can be given by the Trustee following the Completion Date at a
redemption price equal to the aggregate principal amount of the Series [Series
Designation] Bonds to be redeemed plus accrued interest thereon to the
redemption date, without premium, to the extent of any moneys then remaining on
deposit in the Series [Series Designation] Disbursement Account established
under the Indenture and the [Series Designation] Series Supplement equal to an
Authorized Denomination.

 

V – Conversion Provisions

 

The provisions of this Part V shall apply with respect to (a) conversion of the
Series [Series Designation] Bonds from the Daily Rate Mode to the Adjustable
Rate Mode, the Floating Rate Mode or the Fixed Rate Mode; (b) conversion of the
Series [Series Designation] Bonds from the Floating Rate Mode to the Daily Rate
Mode, the Adjustable Rate Mode or the Fixed Rate Mode; (c) conversion of the
Series [Series Designation] Bonds from the Adjustable Rate Mode to the Daily
Rate Mode, the Floating Rate Mode or the Fixed Rate Mode; or (d) conversion from
an Adjustable Rate Period of one duration to an Adjustable Rate Period of
another duration within the Adjustable Rate Mode. The Series [Series
Designation] Bonds shall not be converted from one Mode to another Mode, or from
an Adjustable Rate Period of one duration to an Adjustable Rate Period of
another duration, if an Event of Default with respect to the Series [Series
Designation] Bonds shall have occurred and be continuing under the Indenture.

 

58



--------------------------------------------------------------------------------

The interest rate on the Series [Series Designation] Bonds shall be converted
from one Mode to another Mode, or from an Adjustable Rate Period of one duration
to an Adjustable Rate Period of another duration within the Adjustable Rate
Mode, if the Corporation shall notify the Trustee, the Tender Agent and the
Remarketing Agent of its irrevocable election to effect such conversion, and
together with such notice specifies the Interest Payment Date on which such
conversion is to take place, and, if such conversion is to or within the
Adjustable Rate Mode, the Adjustable Rate Interest Payment Date upon which such
Adjustable Rate Period is to terminate (which Adjustable Rate Period shall be of
at least six months duration), and delivers an opinion of Independent Counsel
(which opinion shall be confirmed on the Conversion Date or Adjustable Rate
Reset Date with respect to the Series [Series Designation] Bonds, as
appropriate) stating that such conversion is authorized or permitted by the
Indenture. If the conversion is from the Daily Rate Mode or the Floating Rate
Mode, the conversion date shall be the next Daily Rate Interest Payment Date or
Floating Rate Interest Payment Date with respect to the Series [Series
Designation] Bonds, as appropriate, not less than 45 days succeeding receipt by
the Trustee, the Tender Agent and the Remarketing Agent of such notice of the
Corporation’s election to effect such conversion. If the conversion is from or
within the Adjustable Rate Mode, the conversion date shall be the Adjustable
Rate Interest Payment Date upon which the then current Adjustable Rate Period
with respect to the Series [Series Designation] Bonds is to terminate; provided
that the Corporation has given the Trustee, the Tender Agent and the Remarketing
Agent 45-days’ notice of its election to effect such conversion. The Series
[Series Designation] Bonds shall be subject to mandatory tender and purchase on
each Conversion Date or Adjustable Rate Reset Date with respect to the Series
[Series Designation] Bonds, as appropriate.

 

In the event any condition precedent to the conversion of the Series [Series
Designation] Bonds from one Mode to another Mode, or from an Adjustable Rate
Period of one duration to an Adjustable Rate Period of another duration, is not
fulfilled (including, but not limited to, the establishment of the appropriate
interest rate for such Mode or Adjustable Rate Period), after the mandatory
tender date with respect to the Series [Series Designation] Bonds the Series
[Series Designation] Bonds shall continue in their then current Mode for the
same period (in the case where the then current Mode is the Adjustable Rate
Mode, and subject to Section 2.02(d) of the Indenture) and bear the same
interest rate as was last borne by the Series [Series Designation] Bonds in such
Mode. In the event Series [Series Designation] Bonds are not remarketed on the
mandatory tender date and become Corporation Bonds, the Remarketing Agent shall
be entitled to determine a new and higher Daily Rate, Floating Rate, Adjustable
Rate or Fixed Rate with respect to the Series [Series Designation] Bonds, as
appropriate (under the conditions and subject to the limitations provided
above), effective on such date as the Remarketing Agent is able to remarket the
Corporation Bonds in whole at a price of par plus accrued interest to such
delivery date; but in any event such new rate shall not be in excess of the
Maximum Rate. The determination of the new Daily Rate, Floating Rate, Adjustable
Rate or Fixed Rate, as appropriate, by the Remarketing Agent shall be conclusive
and binding on the Corporation, the Trustee, the Tender Agent and the Series
[Series Designation] Bondholders.

 

At least 30 days prior to each Conversion Date or Adjustable Rate Reset Date
with respect to the Series [Series Designation] Bonds, as appropriate, the
Trustee shall give to each Series [Series Designation] Bondholder notice by
certified mail stating: (a) the Conversion Date or Adjustable Rate Reset Date
with respect to the Series [Series Designation] Bonds, as appropriate; and (b)
that on the Conversion Date or Adjustable Rate Reset Date, as appropriate,

 

59



--------------------------------------------------------------------------------

the Series [Series Designation] Bonds are subject to mandatory tender and
purchase (or, if the Series [Series Designation] Bonds are held in a
book-entry-only system, that the beneficial interests in the Series [Series
Designation] Bonds are subject to mandatory purchase). In addition, if a
book-entry-only system is not in effect with respect to the Series [Series
Designation] Bonds, the notice shall further state: (i) that all owners who have
not tendered Series [Series Designation] Bonds for purchase on the mandatory
tender date will be deemed to have tendered their Series [Series Designation]
Bonds for purchase on such date; and (ii) that any Series [Series Designation]
Bonds not delivered to the Tender Agent on or prior to the mandatory tender date
(“Undelivered Series [Series Designation] Bonds”), for which there has been
irrevocably deposited in trust with the Trustee or the Tender Agent on or prior
to the mandatory tender date an amount of money sufficient to pay the purchase
price of such Undelivered Series [Series Designation] Bonds on the mandatory
tender date, shall be deemed to have been so purchased at the price of par plus
accrued interest as of such date, and such Series [Series Designation] Bonds
shall no longer be considered to be outstanding for purposes of the Indenture
and shall no longer be entitled to the benefits of the Indenture, except for the
payment of the purchase price thereof (and no interest shall accrue thereon
subsequent to the mandatory tender date). IN THE EVENT OF A FAILURE BY AN OWNER
OF SERIES [SERIES DESIGNATION] BONDS TO DELIVER ITS SERIES [SERIES DESIGNATION]
BONDS ON OR PRIOR TO THE CONVERSION DATE OR ADJUSTABLE RATE RESET DATE WITH
RESPECT TO THE SERIES [SERIES DESIGNATION] BONDS, AS APPROPRIATE, SAID OWNER
SHALL NOT BE ENTITLED TO ANY PAYMENT (INCLUDING ANY INTEREST TO ACCRUE
SUBSEQUENT TO THE CONVERSION DATE OR ADJUSTABLE RATE RESET DATE WITH RESPECT TO
THE SERIES [SERIES DESIGNATION] BONDS, AS APPROPRIATE) OTHER THAN THE PURCHASE
PRICE FOR SUCH UNDELIVERED SERIES [SERIES DESIGNATION] BONDS, AND ANY
UNDELIVERED SERIES [SERIES DESIGNATION] BONDS SHALL NO LONGER BE ENTITLED TO THE
BENEFIT AND SECURITY OF THE INDENTURE, EXCEPT FOR THE PURPOSE OF THE PAYMENT OF
THE PURCHASE PRICE THEREOF; AND THE TRUSTEE WILL NOT REGISTER ANY FURTHER
TRANSFERS OF SUCH UNDELIVERED SERIES [SERIES DESIGNATION] BONDS.

 

VI – General Provisions

 

The provisions of this Part VI shall apply at all times from and after the date
of issuance of this Series [Series Designation] Bond.

 

Except during such period of time as the Series [Series Designation] Bonds are
held under the Corporation’s book-entry-only system, or as described above with
respect to demands for purchase during a Daily Rate Period or a Floating Rate
Period with respect to the Series [Series Designation] Bonds, the ownership of
this Series [Series Designation] Bond may be transferred (in an amount which is
an Authorized Denomination; provided that the portion thereof retained is itself
an Authorized Denomination) only upon presentation and surrender of this Series
[Series Designation] Bond at the principal corporate trust office of the Trustee
as Bond Registrar, together with an assignment duly executed by the Registered
Owner hereof or its duly authorized attorney-in-fact in such form as shall be
satisfactory to the Trustee, and subject to the provisions made therefor in the
Indenture. Series [Series Designation] Bonds may be exchanged at the principal
corporate trust office of the Trustee for a like aggregate principal

 

60



--------------------------------------------------------------------------------

amount of Series [Series Designation] Bonds of Authorized Denominations. The
Trustee shall not be required to make any such transfer or exchange of any
Series [Series Designation] Bond during the 10 Business Days immediately
preceding the selection of Series [Series Designation] Bonds for redemption or,
with respect to a Series [Series Designation] Bond, after such Series [Series
Designation] Bond or any portion thereof has been selected for redemption.

 

Not less than 30 nor more than 45 days prior to any redemption date with respect
to the Series [Series Designation] Bonds, the Trustee shall cause notice of the
call for redemption, identifying each Series [Series Designation] Bond or
portion thereof to be redeemed, given in the name of the Corporation, to be sent
by first-class mail, postage prepaid, to the registered owner of each Series
[Series Designation] Bond to be redeemed at the address of such registered owner
shown on the books kept by the Trustee as Bond Registrar. Failure to give such
notice or any defect therein shall not affect the validity of any proceedings
for the redemption of the Series [Series Designation] Bonds. By the date fixed
for any such redemption, due provision shall be made with the Trustee for the
payment of the principal of, premium, if any, and interest on the Series [Series
Designation] Bonds to be redeemed on the date of redemption. If notice of
redemption is given and if due provision for payment of the redemption price is
made, all as provided in the Indenture, the Series [Series Designation] Bonds or
portions thereof which are to be redeemed shall not bear interest after the date
fixed for redemption, and shall not be entitled to any benefit or security under
the Indenture, except for the right of the registered owner to receive the
principal thereof, and premium and accrued interest thereon, out of the funds
provided for such payment.

 

The Indenture permits the issuance of additional Series of Bonds, all of which,
regardless of the times of issue or maturity, are to be of equal rank without
preference, priority or distinction of any Bond of any Series issued under the
Indenture over any other such Bond, except with respect to the Series Letters of
Credit and Series Accounts held under the Indenture, which Series Letters of
Credit and Series Accounts secure only the Series of Bonds to which they relate.
No additional Series of Bonds may be issued under the Indenture if such issuance
would result, by itself, in a reduction or withdrawal of the then current
rating, if any, on the Series [Series Designation] Bonds.

 

Provisions may be made for the payment of amounts represented by the Series
[Series Designation] Bonds as provided in the Indenture, in which event all
liability of the Corporation to the owners of the Series [Series Designation]
Bonds for the payment of such Series [Series Designation] Bonds shall forthwith
cease, terminate and be completely discharged, and thereupon it shall be the
duty of the Trustee to hold such funds (but only for the period specified and as
provided in the Indenture), without liability for interest thereon, for the
benefit of the owners of the Series [Series Designation] Bonds, who shall
thereafter be restricted exclusively to such funds for any claims of whatever
nature under the Indenture or on, or with respect to, the Series [Series
Designation] Bonds.

 

It is hereby certified and covenanted that this Series [Series Designation] Bond
has been duly and validly authorized, issued and delivered; that all acts,
conditions and things required or proper to be performed, exist and be done
precedent to or in the authorization, issuance and delivery of this Series
[Series Designation] Bond have been performed, existed and done in accordance
with law; that the Series [Series Designation] Bonds are authorized general

 

61



--------------------------------------------------------------------------------

obligations of the Corporation (ranking pari passu with all other senior
unsecured debt of the Corporation) secured by the Series [Series Designation]
Series Accounts; and that the principal of, premium, if any, and interest on the
Series [Series Designation] Bonds are payable additionally from and secured by
any additional properties, revenues and receipts that constitute a part of the
Trust Estate.

 

The Series [Series Designation] Bonds are secured by the Indenture, whereunder
the Trustee undertakes to enforce the rights of the owners of the Series [Series
Designation] Bonds and to perform other duties to the extent and under the
conditions stated in the Indenture. In case an Event of Default with respect to
the Series [Series Designation] Bonds shall occur, the principal of and interest
on the Series [Series Designation] Bonds then outstanding may, and, under
certain circumstances, shall, be declared to be due and payable immediately upon
the conditions and in the manner provided in the Indenture. Under the
circumstances provided in the Indenture, the Trustee may in its discretion, and
upon written request of the registered owners of a majority in aggregate
principal amount of the Series [Series Designation] Bonds then outstanding
shall, waive any Event of Default with respect to the Series [Series
Designation] Bonds and its consequences; provided, however, that an Event of
Default with respect to the Series [Series Designation] Bonds arising from a
default in the payment of the principal of, premium, if any, or interest on the
Series [Series Designation] Bonds may not be so waived by the Trustee without
the written consent of the registered owners of all of the Series [Series
Designation] Bonds then outstanding. The registered owners of the Series [Series
Designation] Bonds shall have no right to institute any action, suit or
proceeding at law or in equity to enforce the Indenture, except as provided in
the Indenture; provided, however, that nothing in the Indenture shall affect or
impair the right of the registered owner of any Series [Series Designation] Bond
to enforce the payment of the principal of, premium, if any, and interest on
such Series [Series Designation] Bond from the source and in the manner herein
expressed.

 

The Corporation has reserved the right to amend the Indenture and the Series
Supplements, with the consent of those Credit Banks affected thereby; under some
(but not all) circumstances, amendments thereto must also be approved by the
owners of at least 51% or 100% in aggregate principal amount of the outstanding
Bonds of each Series affected thereby.

 

62



--------------------------------------------------------------------------------

[FORM OF REGISTRATION INFORMATION (UNENHANCED SERIES)]

 

REGISTRATION INFORMATION

 

Under the terms of the Indenture, the Trustee will register a Series [Series
Designation] Bond in the name of a transferee only if the owner of such Series
[Series Designation] Bond (or its duly authorized representative) provides as
much of the information requested below as is applicable to such owner prior to
submitting this Series [Series Designation] Bond for transfer.

 

Name:______________________________________________________________________________________________________

 

Address:____________________________________________________________________________________________________

 

Social Security or Employer Identification
Number:________________________________________________________________

 

If a Trust, Name and Address of Trustee(s) and Date of
Trust:_______________________________________________________

 

                                                                               
                                        
                                        
                                        
                                                            

 

63



--------------------------------------------------------------------------------

[FORM OF ASSIGNMENT (UNENHANCED SERIES)]

 

ASSIGNMENT

 

For value received, the undersigned hereby sells, assigns and transfers unto
                     the within Series [Series Designation] Bond, and does
hereby irrevocably constitute and appoint                      attorney to
transfer such Series [Series Designation] Bond on the books kept for
registration and transfer of the within Series [Series Designation] Bond, with
full power of substitution in the premises.

 

Dated:

                 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

            NOTICE: The signature to this Assignment must correspond with the
name as it appears upon the face of the within Series [Series Designation] Bond
in every particular, without enlargement or alteration or any change whatsoever.
              Signature guaranteed by:                             

--------------------------------------------------------------------------------

            NOTICE: The signature to this Assignment must be guaranteed by a
financial institution that is a member of the Securities Transfer Agents
Medallion Program (“STAMP”), the Stock Exchange Medallion Program (“SEMP”) or
the New York Stock Exchange, Inc. Medallion Signature Program (“MSP”).

 

64



--------------------------------------------------------------------------------

Section 2.04. Execution; Nature of Obligation. The Bonds shall be executed on
behalf of the Corporation with the manual or facsimile signature of its
Corporation Representative. All authorized facsimile signatures shall have the
same force and effect as manual signatures. In case any officer of the
Corporation whose signature or a facsimile thereof appears on a Bond shall cease
to be such officer before the delivery of such Bond, such signature or such
facsimile shall nevertheless be valid and sufficient for all purposes, the same
as if such officer had remained an officer until delivery.

 

The Bonds shall be general obligations of the Corporation (ranking pari passu
with all other senior unsecured debt of the Corporation), subject to the
provisions hereof and of the Series Supplements pledging particular moneys,
assets or revenues to the payment of particular Series of Bonds. Additionally,
each Series of Bonds may be secured by a Series Letter of Credit; any Enhanced
Series may become an Unenhanced Series upon compliance with the provisions of
Section 4.05(e) hereof; and any Unenhanced Series may become an Enhanced Series
upon compliance with the provisions of Section 4.05(b) hereof. The Bonds of each
Series constitute a valid claim of the registered owners thereof against the
related Series Accounts established pursuant to, and the moneys held by the
Trustee in the related Series Accounts under, the Indenture and the related
Series Supplement, which accounts and moneys are pledged and assigned for the
equal and proportionate benefit of the registered owners of the Bonds of such
Series and, subject to the prior interest of the registered owners of the Bonds
of such Series if such Series of Bonds constitutes an Enhanced Series, for the
repayment to the related Series Credit Bank of all amounts due and owing to such
Series Credit Bank under the related Series Reimbursement Agreement, and may be
used for no purpose other than payment of the Bonds of such Series, and payment
to such Series Credit Bank. The obligations of the Corporation to make the
payments required under the Bonds shall be absolute and unconditional, and shall
not be subject to any defense or any right of set-off, counterclaim or
recoupment arising out of any breach by the Trustee or the Credit Banks of any
obligation to the Corporation or otherwise with respect to the Bonds, or out of
any indebtedness or liability at any time owing to the Corporation by the
Trustee or the Credit Banks. Until such time as all of the Bonds shall have been
fully paid or redeemed, the Corporation will not suspend or discontinue any
payments provided for herein.

 

Section 2.05. Conditions Precedent to Delivery of Bonds; Authentication. The
Corporation shall execute and deliver the Bonds of any Series to the Trustee,
and the Trustee shall, upon receipt by the Trustee of the purchase price for the
Bonds of such Series, authenticate the Bonds of such Series and deliver them to
the initial purchasers thereof. Bonds may be issued for any lawful and proper
purposes of the Corporation. Prior to and as a condition precedent to the
authentication and delivery of the Bonds of each Series there shall be filed
with and delivered to the Trustee:

 

(a) copies, duly certified by an authorized representative of the Corporation,
of the resolutions adopted by the board of directors of the Corporation
authorizing the execution and delivery of this Indenture, the Offering
Agreement, the related Series Supplement, the related Series Reimbursement
Agreement, if any, the related Representation Letter and the related Offering
Memorandum, and the issuance of the related Series of Bonds;

 

65



--------------------------------------------------------------------------------

(b) original executed counterparts of the related Series Supplement, the related
Series of Bonds and the related Series Letter of Credit, if any;

 

(c) certified copies of executed counterparts of this Indenture, the Offering
Agreement, the related Series Reimbursement Agreement, if any, the related
Representation Letter and the related Offering Memorandum;

 

(d) a written order of the Corporation, directed to the Trustee, instructing the
Trustee to authenticate the related Series of Bonds and to make them available
for delivery to the initial purchasers thereof upon payment to the Trustee for
the account of the Corporation of the sum specified in such written order;

 

(e) an opinion of Independent Counsel substantially to the effect that (a) the
related Series of Bonds is not subject to registration under the Securities Act
of 1933, as amended (the “1933 Act”), or has been registered pursuant to the
1933 Act; and (b) this Indenture and the related Series Supplement are not
subject to qualification under the Trust Indenture Act of 1939, as amended (the
“1939 Act”), or have been qualified pursuant to the 1939 Act;

 

(f) certificates of the Corporation and the related Series Credit Bank, if any,
substantially in the forms required by the Offering Agreement;

 

(g) evidence that the issuance of such Series of Bonds will not result, by
itself, in a reduction or withdrawal of the then current rating, if any, on any
other Series of Bonds; and

 

(h) opinions of counsel to the Corporation and the related Series Credit Bank,
if any, substantially in the forms attached to the related Offering Memorandum.

 

No Bond shall be valid or obligatory for any purpose or entitled to any security
or benefit under this Indenture unless and until a certificate of authentication
on such Bond shall have been duly executed by the Trustee. Such executed
certificate of authentication of the Trustee upon any such Bond shall be
conclusive evidence that such Bond has been authenticated and delivered under
this Indenture. The certificate of authentication on any Bond shall be deemed to
have been executed by the Trustee if signed by an authorized officer or
signatory of the Trustee, but it shall not be necessary that the same officer or
signatory sign the certificates of authentication on all Bonds issued hereunder.

 

Section 2.06. Redemption of Bonds During Daily Rate Period or Floating Rate
Period. The Bonds of a Series shall be subject to redemption by the Corporation
prior to maturity during a Daily Rate Period or a Floating Rate Period relating
to the Bonds of such Series only as follows:

 

(a) The Bonds of such Series are subject to optional redemption in whole or in
part (and if in part in integral multiples of $5,000; provided that no Bond may
be redeemed in part if the principal amount to be outstanding following such
partial redemption is less than $100,000) on any Daily Rate Interest Payment
Date or Floating Rate Interest Payment Date, as appropriate, upon 45-days’ prior
written notice by the

 

66



--------------------------------------------------------------------------------

Corporation to the Trustee, the related Series Credit Bank (if such Series of
Bonds constitutes an Enhanced Series) and the Remarketing Agent, at a redemption
price equal to the aggregate principal amount of the Bonds of such Series to be
redeemed plus accrued interest thereon to the redemption date, without premium.

 

(b) The Bonds of such Series, if such Series of Bonds constitutes an Enhanced
Series, are subject to mandatory redemption in whole on the last Daily Rate
Interest Payment Date or Floating Rate Interest Payment Date, as appropriate,
prior to the Expiration of the Term of the Series Letter of Credit, at a
redemption price equal to the aggregate principal amount of the Bonds of such
Series plus accrued interest thereon to the redemption date, without premium.

 

(c) The Bonds of such Series are subject to mandatory redemption in whole or in
part (and if in part in integral multiples of $5,000; provided that no Bond may
be redeemed in part if the principal amount to be outstanding following such
partial redemption is less than $100,000) on the next Daily Rate Interest
Payment Date or Floating Rate Interest Payment Date, as appropriate, for which
timely notice of redemption can be given by the Trustee following the Completion
Date with respect to the Bonds of such Series at a redemption price equal to the
aggregate principal amount of the Bonds of such Series to be redeemed plus
accrued interest thereon to the redemption date, without premium, to the extent
of any moneys then remaining on deposit in the related Series Disbursement
Account established under the Indenture and the Series Supplement equal to an
Authorized Denomination.

 

67



--------------------------------------------------------------------------------

Section 2.07. Redemption of Bonds During Adjustable Rate Period or Fixed Rate
Period. The Bonds of a Series shall be subject to redemption by the Corporation
prior to maturity during an Adjustable Rate Period or the Fixed Rate Period
relating to the Bonds of such Series only as follows:

 

(a) The Bonds of such Series are subject to optional redemption in whole or in
part (and if in part in integral multiples of $5,000; provided that no Bond may
be redeemed in part if the principal amount to be outstanding following such
partial redemption is less than $100,000) on any Adjustable Rate Interest
Payment Date or Fixed Rate Interest Payment Date, as appropriate, upon 45-days’
prior written notice by the Corporation to the Trustee, the related Series
Credit Bank (if such Series of Bonds constitutes an Enhanced Series) and (during
an Adjustable Rate Period with respect to the Bonds of such Series) the
Remarketing Agent, as set forth below at the applicable redemption price
(expressed as a percentage of the principal amount to be redeemed) set forth
below, plus accrued interest thereon to the date of redemption:

 

Length of Period

(Expressed in Whole Years) *

--------------------------------------------------------------------------------

  

Dates on Which Redemption is Allowed

and Redemption Prices **

--------------------------------------------------------------------------------

Greater Than 17

  

After 10 Years at 102%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 17 and Greater Than 10

  

After 6 Years at 102%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 10 and Greater Than 6

  

After 3 Years at 101½%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 6 and Greater Than 4

  

After 2 Years at 101%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 4 and Greater Than 3

  

After 2 Years At 100½%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 3 and Greater Than 2

  

After 1 Year at 100½%, Declining by ½ of 1% Annually to 100%

Less Than or Equal to 2

  

After 1 Year, and on the Last Adjustable Rate Interest Payment Date of the
Adjustable Rate Period, at 100%

--------------------------------------------------------------------------------

* The Adjustable Rate Period shall be rounded up to the next whole year if
otherwise a partial year.

 

** Measured from the start of the Adjustable Rate Period.

 

(b) The Bonds of such Series, if such Series of Bonds constitutes an Enhanced
Series, are subject to mandatory redemption in whole on the last Adjustable Rate
Interest Payment Date or Fixed Rate Interest Payment Date, as appropriate, prior
to the Expiration of the Term of the Series Letter of Credit, at a redemption
price equal to the aggregate principal amount of the Bonds of such Series plus
accrued interest thereon to the redemption date, without premium.

 

(c) The Bonds of such Series are subject to mandatory redemption in whole or in
part (and if in part in integral multiples of $5,000; provided that no Bond may
be redeemed in part if the principal amount to be outstanding following such
partial redemption is less than $100,000) on the next Adjustable Rate Interest
Payment Date or Fixed Rate Interest Payment Date, as appropriate, for which
timely notice of redemption can be given by the Trustee following the Completion
Date relating to the Bonds of such Series at a redemption price equal to the
aggregate principal amount of the Bonds of such Series to be redeemed plus
accrued interest to the redemption date, without premium, to the extent of any
moneys then remaining on deposit in the related Series Disbursement Account
established under the Indenture and the related Series Supplement equal to an
Authorized Denomination.

 

Section 2.08. Notice of Redemption; Notice of Mandatory Tender.

 

(a) To exercise a right of optional redemption reserved to the Corporation under
Section 2.06(a) or 2.07(a) of this Indenture, on or before the Business Day
before

 

68



--------------------------------------------------------------------------------

the forty-fifth day next preceding any date set for the redemption of a Series
of Bonds, the Corporation shall give written notice (which notice shall be
countersigned by the related Series Credit Bank if such Series of Bonds
constitutes an Enhanced Series) to the Trustee of its intention to redeem the
Bonds of such Series in whole or in part on such date, and shall specify therein
the principal amount of Bonds of such Series to be redeemed. Upon the exercise
of such option, the Corporation shall direct the Trustee to redeem Bonds of such
Series in the principal amount and on the date specified in the notice referred
to in the preceding sentence, and shall arrange for the Trustee to give the
required notice of redemption of Bonds of such Series. The amount to be paid by
the Corporation to the Trustee with respect to such redemption shall be the sum
of (i) the redemption price (including any applicable redemption premium) then
in effect for the Bonds of such Series to be redeemed; (ii) accrued interest
thereon to the redemption date; and (iii) all fees and expenses of the Trustee
and the Tender Agent relating to the Bonds of such Series to be redeemed accrued
and to accrue through such redemption date.

 

By 12:00 noon, New York Time, on the Business Day before each redemption date
with respect to a Series of Bonds, the Corporation shall pay to the Trustee, for
deposit in the related Series Revenue Account of the Bond Fund, the amount set
forth in the prior paragraph in immediately available funds. If such Series of
Bonds constitutes an Enhanced Series, the Corporation directs the Trustee to
apply such amounts, to the extent the related Series Credit Bank is not in
default under the related Series Letter of Credit, to reimburse the related
Series Credit Bank for amounts drawn under the related Series Letter of Credit
to make such payments; however, if such Series of Bonds constitutes an Enhanced
Series and the related Series Credit Bank is in default under the related Series
Letter of Credit, or if such Series of Bonds constitutes an Unenhanced Series,
the Corporation directs the Trustee to apply such amounts to pay the principal
of, premium, if any, and interest on the Bonds of such Series so as to assure
timely payment to the registered owners of the Bonds of such Series thereof on
the date due. If such Series of Bonds constitutes an Enhanced Series, the
Corporation hereby authorizes and directs the Trustee to draw moneys under the
related Series Letter of Credit to pay the redemption price of Bonds of such
Series to be redeemed.

 

Not less than 30 nor more than 45 days prior to any redemption date, the Trustee
shall cause notice of the call for redemption, identifying each Bond or portion
thereof to be redeemed, given in the name of the Corporation, to be sent by
first-class mail, postage prepaid, to the Tender Agent, the related Series
Credit Bank if such Series of Bonds constitutes an Enhanced Series, the
Remarketing Agent and the Owner of each Bond to be redeemed at the address of
such Owner shown on the Registration Books; provided, however, that neither the
failure to give any such notice nor any defect in any notice so given shall
affect the sufficiency or the validity of any proceedings for the redemption of
the Bonds; and provided, further, that if such notice by mail shall not have
been given with respect to a Bond delivered pursuant to Section 3.01 hereof and
if such Bond shall be deemed to have been selected for redemption pursuant to
Section 2.10 hereof, such notice may be given by the Trustee by telephone,
telecopy (receipt confirmed by telephone) or telegram, confirmed in writing, as
promptly as practicable to the Owner of such Bond, but failure to duly give such
notice by telephone, telecopy or telegram or any defect therein shall not affect
the validity of proceedings for the redemption of Bonds.

 

69



--------------------------------------------------------------------------------

Each official notice of redemption shall state: (a) the redemption date; (b) the
redemption price; (c) the CUSIP numbers of all Bonds being redeemed; (d) if less
than all outstanding Bonds are to be redeemed, the identification (and, in the
case of partial redemption, the respective principal amounts) of the Bonds to be
redeemed; (e) a statement that on the redemption date the redemption price will
become due and payable upon each such Bond or portion thereof called for
redemption, and that interest thereon shall cease to accrue from and after such
date; and (f) the place where such Bonds are to be surrendered for payment of
the redemption price, which place of payment shall be the principal corporate
trust office of the Trustee.

 

(b) In addition to the official notice of redemption, if the Bonds of a Series
are not then held under the Corporation’s book-entry-only system, further notice
shall be given by the Trustee in the name of the Corporation as set out below;
provided, however, that neither the failure to give any such notice nor any
defect in any notice so given shall affect the sufficiency or validity of any
proceedings for the redemption of the Bonds. Each further notice of redemption
given hereunder shall contain the information required for an official notice of
redemption plus: (i) the CUSIP numbers of all Bonds being redeemed; (ii) the
date of issue of the Bonds as originally issued; (iii) the rate of interest
borne by each Bond being redeemed; (iv) the maturity date of each Bond being
redeemed; and (v) any other descriptive information needed to identify
accurately the Bonds being redeemed.

 

Each further notice of redemption shall be sent at least 35 days before the
redemption date by first-class mail or overnight delivery service to all
registered securities depositories then in the business of holding substantial
amounts of obligations of the type comprising the Bonds (such depositories now
being The Depository Trust Company of New York, New York) and to one or more
national information services, chosen in the discretion of the Trustee, that
disseminate notice of redemption of obligations such as the Bonds.

 

(c) The Bonds of a Series shall be subject to mandatory tender and purchase on
each Conversion Date, Adjustable Rate Reset Date and Substitution Date relating
to such Series of Bonds. The Trustee shall, not later than 30 days prior to each
Conversion Date, Adjustable Rate Reset Date and the Substitution Date with
respect to a Series of Bonds, give the notice required by Sections 2.02(f)(v)
and 4.05(c) hereof.

 

Section 2.09. Redemption Payments; Effect of Call for Redemption. On the date
fixed for redemption of any Bond, funds for the payment thereof shall be on
deposit in the Bond Fund representing (a) with respect to Enhanced Series, in
the related Series Letter of Credit Account, the proceeds of draws under the
Letter of Credit; or (b) in the related Series Revenue Account, moneys deposited
by the Corporation with the Trustee. On the date so designated for redemption,
notice having been given in the manner and under the conditions hereinabove
provided, any Bond or portion thereof so called for redemption shall become and
be due and payable at the redemption price provided for herein.

 

Section 2.10. Partial Redemption. If fewer than all of the Bonds of a Series
shall be called for redemption, the portion of Bonds of such Series to be
redeemed shall be selected by lot

 

70



--------------------------------------------------------------------------------

by the Trustee from among all Outstanding Bonds of such Series, and, for this
purpose, each $5,000 increment of principal amount represented by any Bond of
such Series shall be considered a separate Bond for purposes of selecting the
Bonds of such Series to be redeemed; provided, however, that no Bond may be
redeemed in part if the principal amount to be Outstanding following such
partial redemption is not an Authorized Denomination. If it is determined that
one or more, but not all, of the $5,000 increments of principal amount
represented by any Bond is to be called for redemption, then, upon notice of
intention to redeem such $5,000 increments of principal amount of such Bond, the
Owner of such Bond, upon surrender of such Bond to the Trustee for payment to
such Owner of the redemption price or the principal amount of such Bond called
for redemption, shall be entitled to receive a new Bond or Bonds of the same
Series in the aggregate principal amount of the unredeemed balance of the
principal amount of such Bond. New Bonds representing the unredeemed balance of
the principal amount of such Bonds shall be issued to the Owner thereof without
charge therefor.

 

If the owner of any Bond of a denomination greater than $100,000 shall fail to
present such Bond to the Trustee for payment and exchange as aforesaid, such
Bond shall, nevertheless, become due and payable on the date fixed for
redemption to the extent of the $5,000 increments of principal amount called for
redemption (and to that extent only).

 

Notwithstanding the foregoing provisions, the Trustee shall first redeem Pledged
Bonds and Corporation Bonds (in that order) of the Series of Bonds being called
for redemption.

 

While the Bonds of a Series are held in a book-entry-only system, it shall be
the duty of the Remarketing Agent to effect a partial redemption of the
beneficial interests in the Bonds of such Series in accordance with the
foregoing provisions.

 

Section 2.11. DTC Book-Entry. The Bonds of each Series shall be initially issued
in the name of “Cede & Co.,” as nominee for The Depository Trust Company
(“DTC”), as registered owner of the Bonds of such Series, and held in the
custody of DTC. A single Bond certificate with respect to each Series will be
issued and delivered to DTC. The actual purchasers of the Bonds of such Series
(the “Beneficial Owners”) will not receive physical delivery of Bond
certificates except as provided herein. For as long as DTC shall continue to
serve as securities depository for the Bonds of a Series as provided herein, all
transfers of beneficial ownership interests will be made by book-entry only, and
no investor or other party purchasing, selling or otherwise transferring
beneficial ownership of Bonds of such Series is to receive, hold or deliver any
Bond certificate.

 

For every transfer and exchange of Bonds of a Series held in the Corporation’s
book-entry-only system, the Beneficial Owner may be charged a sum sufficient to
cover such Beneficial Owner’s allocable share of any tax, fee or other
governmental charge that may be imposed in relation thereto.

 

Bond certificates are required to be delivered to and registered in the name of
the Beneficial Owner under the following circumstances:

 

(a) DTC determines to discontinue providing its service with respect to the
Bonds of a Series. Such a determination may be made at any time by giving
30-days’

 

71



--------------------------------------------------------------------------------

notice to the Corporation and the Trustee and discharging its responsibilities
with respect thereto under any applicable law; or

 

(b) the Corporation determines to discontinue the system of book-entry transfers
with respect to a Series of Bonds through DTC (or a successor securities
depository).

 

The Corporation and the Trustee will recognize DTC or its nominee as the
Bondowner for all purposes, including notices and voting.

 

Whenever, during the term of the Bonds of a Series, beneficial ownership thereof
is determined by a book entry at DTC, the requirements in this Indenture of
holding, delivering or transferring Bonds shall be deemed modified to require
the appropriate person to meet the requirements of DTC as to registering or
transferring the book entry to produce the same effect.

 

The Corporation, with the consent of the Trustee and the Remarketing Agent, may
from time to time appoint a successor securities depository and enter into an
agreement with such successor securities depository to establish procedures with
respect to the Bonds not inconsistent with the provisions of this Indenture. Any
successor securities depository shall be a “clearing agency” registered under
Section 17A of the Securities Exchange Act of 1934.

 

Notwithstanding anything in this Indenture to the contrary, the Corporation and
the Trustee hereby agree as follows with respect to the Bonds of each Series
held in the Corporation’s book-entry-only system, if and to the extent any Bond
of such Series is registered in the name of “Cede & Co.” as nominee of DTC: (a)
the Trustee shall give DTC all special notices required by the related
Representation Letter at the times, in the forms and by the means required by
such Representation Letter; (b) the Trustee shall make payments to Cede & Co. at
the times and by the means specified in the related Representation Letter; (c)
Cede & Co. shall not be required to surrender Bonds which have been partially
paid or prepaid to the extent permitted by the related Representation Letter;
and (d) the Trustee shall set a special record date (and shall notify the
registered owners of the Bonds thereof in writing) prior to soliciting any
Bondholder consent or vote, such notice to be given not less than 15 calendar
days prior to such record date (any Bond transferred by a registered owner
subsequent to the establishment of the special record date and prior to
obtaining such consent or vote shall have attached to it a copy of the notice to
Bondholders by the Trustee).

 

If at any time DTC ceases to hold the Bonds of a Series, all references herein
to DTC with respect to the Bonds of such Series shall be of no further force or
effect.

 

ARTICLE III

 

PURCHASE AND REMARKETING OF BONDS

 

Section 3.01. Purchase of Tendered Bonds.

 

(a) In performing its duties hereunder, the Remarketing Agent or the Tender
Agent, as the case may be, shall act as a conduit and not be considered to be
purchasing Bonds or beneficial interests in Bonds for its own account and, in
the absence of written

 

72



--------------------------------------------------------------------------------

notification from the Trustee, shall be entitled to assume that any Bond
tendered or deemed tendered to the Tender Agent, or any beneficial interest in
any Bond tendered or deemed tendered to the Remarketing Agent, for purchase is
entitled under this Indenture to be so purchased. No acceptance of Bonds by the
Tender Agent hereunder, and no acceptance of a direction to tender beneficial
interests in Bonds by the Remarketing Agent hereunder, shall effect any merger
or discharge of the indebtedness of the Corporation evidenced by the Bonds. The
Tender Agent shall accept all Bonds properly tendered to it for purchase, and
the Remarketing Agent shall accept all properly given directions to tender
beneficial interests in Bonds, in accordance with the provisions of the Bonds as
set forth in this Indenture; provided, however, that the Tender Agent shall not
accept any Bonds tendered, and the Remarketing Agent shall not accept any
directions to tender any beneficial interests in any Bonds, if at the time of
the tender the principal of the Bonds of the related Series shall have been
accelerated pursuant to Section 8.02 of this Indenture.

 

(b) The Remarketing Agent shall establish a separate and segregated trust fund
to be designated the “Provena Foods Inc. Variable/Fixed Rate Demand
Bonds-Purchase Fund” (the “Purchase Fund”). Upon the issuance of a Series of
Bonds, the Remarketing Agent shall establish within the Purchase Fund, with
respect to such Series of Bonds, a separate and segregated trust account to be
designated the “Provena Foods Inc. Variable/Fixed Rate Demand Bonds-Series
[Series Designation] Purchase Account (the “Series Purchase Account”). The
Remarketing Agent shall hold all moneys delivered to it for the purchase of
beneficial interests in Bonds of a Series in the related Series Purchase Account
in trust and without investment, solely for the benefit of the persons
delivering such moneys, until the beneficial interests in such Bonds purchased
with such moneys have been designated by the Remarketing Agent as being held for
the account of such persons.

 

In the event that the Bonds of a Series are no longer held in a book-entry-only
system, the Tender Agent shall establish and hold the Purchase Fund and the
Series Purchase Accounts. The Tender Agent shall hold all Bonds of a Series
delivered to it in trust for the benefit of the respective Owners of Bonds
delivering such Bonds until moneys representing the purchase price of such Bonds
have been delivered to or for the account of such Owners of Bonds. The Tender
Agent shall hold all moneys delivered to it for the purchase of Bonds of a
Series in the related Series Purchase Account in trust and without investment,
solely for the benefit of the persons delivering such moneys, until the Bonds
purchased with such moneys have been delivered to or for the account of such
persons.

 

The agent then holding the Purchase Fund (i.e., the Remarketing Agent or the
Tender Agent, as the case may be), shall withdraw sufficient funds from the
appropriate Series Purchase Account to pay the purchase price of tendered
beneficial interests in Bonds or Bonds of such Series, as the case may be, as
the same becomes due and payable.

 

(c) While the Bonds of a Series are held in a book-entry-only system, beneficial
interests in the Bonds of such Series may be optionally tendered (or, if the

 

73



--------------------------------------------------------------------------------

Bonds of such Series are no longer held in a book-entry-only system, the Bonds
of such Series may be optionally tendered) for purchase during a Daily Rate
Period or a Floating Rate Period with respect to such Series, and shall be
deemed tendered for purchase on each Conversion Date, Adjustable Rate Reset Date
and the Substitution Date with respect to such Series, as set forth in Sections
2.02 and 4.05(c) hereof and the forms of Bonds contained in Section 2.03 hereof.

 

Section 3.02. Remarketing of Tendered Bonds; Payment of Purchase Price.

 

(a) The Remarketing Agent shall use its best efforts to remarket (i) optionally
tendered beneficial interests in Bonds, of which it has received notice of
tender from a beneficial owner; (ii) optionally tendered Bonds, of which it has
received notice of tender from the Tender Agent pursuant to subsection (b) of
this Section; or (iii) mandatorily tendered beneficial interests in Bonds (if
the Bonds are held in a book-entry-only system) or Bonds (if the Bonds are no
longer held in a book-entry-only system), in each case at a price equal to 100%
of the principal amount thereof plus accrued interest to the purchase date.

 

(b) Upon receipt of a duly tendered written notice of an optional tender of
beneficial interest in Bonds or of an optional tender of Bonds, in each case
conforming to the requirements in Section 2.02 hereof and the forms of Bonds set
forth in Section 2.03 hereof, the Remarketing Agent or the Tender Agent, as
applicable, shall notify the Remarketing Agent (if applicable), the Corporation,
the related Series Credit Bank, if any, and the Trustee of the principal amount
of Bonds (or beneficial interests therein) tendered and the date fixed for
purchase, which date (i) shall be a Business Day (and may be the date of receipt
of such notice) during a Daily Rate Period with respect to the related Series of
Bonds; and (ii) shall be a Business Day not less than seven days from the date
of receipt of such notice by the Tender Agent or the Remarketing Agent, as the
case may be, during a Floating Rate Period with respect to the related Series of
Bonds.

 

(c) By 11:30 a.m., New York Time, on each purchase date (whether optional or
mandatory) during a Daily Rate Period with respect to a Series of Bonds, the
Remarketing Agent shall give notice to the Tender Agent, the Corporation, the
related Series Credit Bank, if any, and the Trustee of the principal amount of
Bonds of such Series (or beneficial interest therein) remarketed, and, if the
Bonds of such Series are no longer held in a book-entry-only system, the names,
addresses and taxpayer identification numbers of the purchasers and the
denominations in which the Bonds of such Series are to be issued to each
purchaser. If less than all of the Bonds of a Series (or beneficial interests
therein) to be tendered on such purchase date have been remarketed, the
Remarketing Agent shall, in addition, notify the Trustee, the Tender Agent, the
related Series Credit Bank, if any, and the Corporation by 11:30 a.m., New York
Time, on each purchase date (whether optional or mandatory ) during a Daily Rate
Period with respect to such Series of Bonds of the principal amount of Bonds of
such Series (or beneficial interests therein) which have not been remarketed and
the amount of accrued interest to be paid on such Bonds (or beneficial interests
therein) on such purchase date. Purchasers of Bonds (or beneficial interests
therein) which have been remarketed shall be required to

 

74



--------------------------------------------------------------------------------

deliver the purchase price thereof directly to the Remarketing Agent (if the
Bonds are held in a book-entry-only system) or to the Tender Agent (if the Bonds
are no longer held in a book-entry-only system), as the case may be, for deposit
in the appropriate Series Purchase Account of the Purchase Fund not later than
11:30 a.m., New York Time, on each purchase date (whether optional or mandatory)
during a Daily Rate Period with respect to such Bonds. By 11:30 a.m., New York
Time, on each purchase date (whether optional or mandatory) during a Daily Rate
Period with respect to a Series of Bonds, the Remarketing Agent (if the Bonds of
such Series are held in a book-entry system) or the Tender Agent (if the Bonds
of such Series are no longer held in a book-entry-only system), as the case may
be, shall notify the Trustee, the Remarketing Agent, the related Series Credit
Bank, if any, and the Corporation of any Bonds of such Series (or beneficial
interests therein) which have been remarketed for which payment has not been
received. If the foregoing notices with respect to a Series of Bonds have not
been received by the Trustee by 11:30 a.m., New York Time, on the applicable
purchase date with respect to such Series of Bonds, the Trustee shall presume
that no Bonds of such Series (or beneficial interests therein) have been
remarketed for purposes of the second paragraph of Section 6.04 hereof.

 

(d) By 5:00 p.m., New York Time, on the Business Day next preceding each
purchase date (whether optional or mandatory) during a Floating Rate Period or
an Adjustable Rate Period with respect to a Series of Bonds, the Remarketing
Agent shall give notice to the Tender Agent, the related Series Credit Bank, if
any, the Corporation and the Trustee of the principal amount of the Bonds of
such Series (or beneficial interests therein) remarketed, and, if the Bonds of
such Series are no longer held in a book-entry-only system, the names, addresses
and taxpayer identification numbers of the purchasers and the denominations in
which the Bonds of such Series are to be issued to each purchaser. If less than
all of the Bonds of a Series (or beneficial interests therein) to be tendered on
such purchase date have been remarketed, the Remarketing Agent shall, in
addition, notify the Trustee, the Tender Agent, the related Series Credit Bank,
if any, and the Corporation by 5:00 p.m., New York Time, on the Business Day
next preceding the purchase date (whether optional or mandatory), of the
principal amount of Bonds of such Series (or beneficial interests therein) which
have not been remarketed and the amount of accrued interest to be paid on such
Bonds (or beneficial interests therein) on such purchase date. Purchasers of
Bonds of a Series (or beneficial interests therein) which have been remarketed
shall be required to deliver the purchase price thereof directly to the
Remarketing Agent (if the Bonds of such Series are held in a book-entry-only
system) or to the Tender Agent (if the Bonds of such Series are no longer held
in a book-entry-only system), as the case may be, for deposit in related Series
Purchase Account of the Purchase Fund not later than 10:00 a.m., New York Time,
on each purchase date (whether optional or mandatory) during a Floating Rate
Period or an Adjustable Rate Period with respect to such Series of Bonds. By
10:30 a.m., New York Time, on each purchase date (whether optional or mandatory)
during a Floating Rate Period or an Adjustable Rate Period with respect to a
Series of Bonds, the Remarketing Agent (if the Bonds of such Series are held in
a book-entry-only system) or the Tender Agent (if the Bonds of such Series are
no longer held in a book-entry-only system), as the case may be, shall notify
the Trustee, the Remarketing Agent (if applicable), the related Series Credit
Bank, if any, and the Corporation of any Bonds of such Series (or beneficial

 

75



--------------------------------------------------------------------------------

interests therein) which have been remarketed for which payment has not been
received. If by 5:00 p.m., New York Time, on the Business Day next preceding a
purchase date with respect to a Series of Bonds during a Floating Rate Period or
an Adjustable Rate Period with respect to such Series of Bonds, the Trustee does
not receive the notice referred to in the first sentence of this Section 3.02(d)
with respect to such Series of Bonds, and if such failure to notify the Trustee
is not corrected by 10:00 a.m., New York Time, on the applicable purchase date
with respect to such Series of Bonds, the Trustee shall presume that no Bonds of
such Series (or beneficial interests therein) have been remarketed for purposes
of the second paragraph of Section 6.04 hereof. The Trustee shall endeavor to
notify the Remarketing Agent by telephone as soon as reasonably practicable upon
its failure to receive notice by 5:00 p.m., New York Time, on the Business Day
next preceding the applicable purchase date.

 

(e) By 12:00 noon, New York Time, on each purchase date with respect to an
Enhanced Series (whether optional or mandatory) the Trustee shall, upon receipt
of the notices described in subsection (c) or (d) above, as appropriate, draw
upon the related Series Letter of Credit in an amount equal to the purchase
price of: (i) any tendered Bonds of such Enhanced Series (or beneficial
interests therein) not remarketed; and (ii) any tendered Bonds of such Enhanced
Series (or beneficial interests therein) remarketed and for which payment has
not been received; the related Series Credit Bank shall cause funds so drawn to
be wired to the Remarketing Agent or the Tender Agent, as appropriate, not later
than 3:00 p.m., New York Time, on the purchase date. By 3:00 p.m., New York
Time, on each purchase date with respect to a Series of Bonds (whether optional
or mandatory) the Corporation shall pay to the Remarketing Agent (if the Bonds
of such Series are held in a book-entry-only system) or the Tender Agent (if the
Bonds of such Series are no longer held in a book-entry-only system), as the
case may be, in lawful money (immediately available) of the United States of
America an amount equal to the purchase price of (A) any tendered Bonds of such
Series (or beneficial interests therein) not remarketed; and (B) any tendered
Bonds of such Series (or beneficial interests therein) remarketed and for which
payment has not been received; provided that to the extent that payment has been
made under a Series Letter of Credit pursuant to Section 3.03(b) hereof, the
Corporation shall not be obligated to make such payment until the due date
specified in the related Series Reimbursement Agreement.

 

(f) The Trustee shall, to the extent it has drawn funds under a Series Letter of
Credit for the purchase of Bonds of the related Enhanced Series, authorize
direct payment by the related Series Credit Bank to the Remarketing Agent or the
Tender Agent, as appropriate.

 

(g) Notices pursuant to this Section shall be by telephone or telecopy (receipt
confirmed in either case by telephone), or telegram, promptly confirmed in
writing, except that any drawing under a Series Letter of Credit shall be in
accordance with the terms thereof.

 

(h) Anything in this Indenture to the contrary notwithstanding, there shall be
no obligation of the Remarketing Agent to remarket Bonds of a Series (or
beneficial

 

76



--------------------------------------------------------------------------------

interests therein) if there shall have occurred and be continuing an Event of
Default with respect to the Bonds of such Series under this Indenture.

 

(i) Any Bond (or beneficial interest therein) optionally tendered for purchase
after the date on which the Trustee has notified the registered owners of the
Bonds of the related Series of a Conversion Date with respect to the Bonds of
such Series in accordance with the provisions of Section 2.02 hereof and the
forms of Bonds set forth in Section 2.03 hereof shall not be remarketed unless
the purchaser has been notified by the Remarketing Agent (if the Bonds of such
Series are held in a book-entry-only system) or the Trustee (if the Bonds of
such Series are no longer held in a book-entry-only system) of the conversion.
Any such notice shall contain the same provisions as the notice required of the
Trustee pursuant to Section 2.02(f)(v) of this Indenture. Any purchaser so
notified must deliver a notice to the Trustee and the Remarketing Agent (if the
Bonds of such Series are held in a book-entry-only system) or the Tender Agent
(if the Bonds of such Series are no longer held in a book-entry-only system), as
the case may be, stating that such purchaser will tender its Bonds (or its
beneficial interest therein) for purchase on the Conversion Date with respect to
the Bonds of such Series.

 

Section 3.03. Funds for Purchase Price of Bonds. On the date Bonds of a Series
(or beneficial interests therein) are to be purchased pursuant to the provisions
of this Indenture, the Remarketing Agent (if the Bonds of such Series are held
in a book-entry-only system) or the Tender Agent (if the Bonds of such Series
are no longer held in a book-entry-only system), as the case may be, shall
deliver the purchase price to the tendering Bondholder (or the tendering
beneficial owner) only from the funds listed below, in the order of priority
indicated:

 

(a) the proceeds of the sale of such Bonds (or beneficial interests therein)
which have been remarketed by the Remarketing Agent to any person other than the
Corporation (or any “insider” of the Corporation within the meaning of the
Federal Bankruptcy Code) prior to the time such Bonds (or beneficial interests
therein) are to be purchased, and, if the Bonds of such Series are held in a
book-entry-only system, delivered to the Remarketing Agent, or, if the Bonds of
such Series are no longer held in a book-entry-only system, delivered to the
Tender Agent, on the purchase date;

 

(b) moneys drawn under the related Series Letter of Credit if such Series of
Bonds constitutes an Enhanced Series; and

 

(c) moneys deposited by the Corporation with the Remarketing Agent (if the Bonds
of such Series are held in a book-entry-only system) or the Tender Agent (if the
Bonds of such Series are no longer held in a book-entry-only system), as the
case may be, which moneys shall be segregated by the Remarketing Agent or the
Tender Agent, as appropriate, in a separate subaccount in the Series Purchase
Account of the Purchase Fund apart from, and not commingled with, other moneys
held by the Remarketing Agent or the Tender Agent, as appropriate, in such
Series Purchase Account of the Purchase Fund.

 

Section 3.04. Delivery of Purchased Bonds. If the Bonds of a Series are held in
a book-entry-only system, the Remarketing Agent shall designate beneficial
interests in Bonds of

 

77



--------------------------------------------------------------------------------

such Series purchased with moneys described in Section 3.03(a) hereof as being
held for the account of such purchasers. Beneficial interests purchased with
moneys described in Section 3.03(b) hereof shall be designated by the
Remarketing Agent as being held for the account of the Corporation indicating
their status as Pledged Bonds, and disposed of pursuant to Section 3.06 hereof.
Beneficial interests purchased with moneys described in Section 3.03(c) hereof
shall be designated by the Remarketing Agent as being held for the account of
the Corporation indicating their status as Corporation Bonds.

 

If the Bonds of a Series are no longer held in a book-entry-only system, the
Tender Agent shall make available by 12:00 noon, New York Time, on a purchase
date (whether optional or mandatory), at its Principal Office, Bonds of such
Series purchased with moneys described in Section 3.03(a) hereof for receipt by
the purchaser thereof. Bonds of such Series purchased with moneys described in
Section 3.03(a) hereof shall be registered in the manner directed by the
Remarketing Agent and delivered to the Remarketing Agent for redelivery to the
purchasers thereof. Bonds purchased with moneys described in Section 3.03(b)
hereof shall be delivered by the Tender Agent to the Trustee, and registered by
the Trustee in the name of the Corporation indicating their status as Pledged
Bonds, and disposed of pursuant to Section 3.06 hereof. Bonds purchased with
moneys described in Section 3.03(c) hereof shall be registered in the name of
the Corporation indicating their status as Corporation Bonds and delivered to
the Corporation.

 

Section 3.05. Delivery of Proceeds of Sale of Purchased Bonds. Except in the
case of the sale of Pledged Bonds, the proceeds of the sale of Bonds of any
Series (or beneficial interests therein), to the extent not required to pay the
purchase price thereof, shall be paid to or upon the order of the Corporation;
and the proceeds of the sale of Pledged Bonds (or beneficial interests therein)
shall be paid to or upon the order of the related Series Credit Bank.

 

Section 3.06. Custody Fund.

 

(a) There is hereby created by the Corporation and ordered established with the
Remarketing Agent a separate and segregated trust fund to be designated the
“Provena Foods Inc. Variable Fixed Rate Demand Bonds-Custody Fund” (the “Custody
Fund”). Upon the issuance of a Series of Bonds, the Remarketing Agent shall
establish within the Custody Fund, with respect to such Series of Bonds, a
separate and segregated trust account to be designated the “Provena Foods Inc.
Variable/Fixed Rate Demand Bonds-Series [Series Designation] Custody Account”
(the “Series Custody Account”).

 

In the event the Bonds of a Series are no longer held in a book-entry-only
system, the Trustee shall establish and hold the Custody Fund and the Series
Custody Accounts.

 

(b) If a beneficial interest in a Bond of an Enhanced Series is purchased by the
Remarketing Agent pursuant to Section 3.01 hereof with moneys drawn under the
related Series Letter of Credit pursuant to Section 3.03(b) hereof, that
beneficial interest shall be designated on the books of the Remarketing Agent as
a Pledged Bond until released as herein provided, shall be designated as being
held in the related Series Custody Account, and shall be released only upon
receipt by the Remarketing Agent of an amount equal to the principal amount
thereof plus accrued interest, if any, thereon to the date of purchase. The
Remarketing Agent shall use its best efforts to remarket Pledged Bonds. If the

 

78



--------------------------------------------------------------------------------

Remarketing Agent remarkets any Pledged Bond, the Remarketing Agent shall give a
notice conforming to the notice described in the first sentence of Section
3.02(c) hereof, and shall direct the purchaser of such Pledged Bond to transfer,
by 12:00 noon, New York Time, on the purchase date, the purchase price of such
remarketed Pledged Bond to the Remarketing Agent. The Remarketing Agent shall
transfer such purchase price to the related Series Credit Bank upon receipt
thereof, and give all required notices, in accordance with the terms of the
related Series Letter of Credit. The Remarketing Agent shall deliver remarketed
Pledged Bonds to the purchasers thereof in accordance with Section 3.04 hereof.

 

If the Bonds of an Enhanced Series are no longer held in a book-entry-only
system and a Bond of such Series is purchased by the Tender Agent pursuant to
Section 3.01 hereof with moneys drawn under the related Series Letter of Credit
pursuant to Section 3.03(b) hereof, that Bond shall be delivered to and held by
the Trustee, shall be registered in the name of the Corporation (and shall
thereafter constitute a Pledged Bond until released as herein provided), shall
be deposited in the related Series Custody Account, and shall be released only
upon receipt by the Trustee of an amount equal to the principal amount thereof
plus accrued interest, if any, thereon to the date of purchase. The Remarketing
Agent shall use its best efforts to remarket Pledged Bonds. If the Remarketing
Agent remarkets any Pledged Bond, the Remarketing Agent shall give a notice
conforming to the notice described in the first sentence of Section 3.02(c)
hereof, and shall direct the purchaser of such Pledged Bond to transfer, by
12:00 noon, New York Time, on the purchase date, the purchase price of such
remarketed Pledged Bond to the Trustee. The Trustee shall transfer such purchase
price to the related Series Credit Bank upon receipt thereof, and give all
required notices, in accordance with the terms of the related Series Letter of
Credit. The Remarketing Agent shall designate remarketed Pledged Bonds to the
purchasers thereof in accordance with Section 3.04 hereof.

 

(c) To the extent of amounts due and owing a Series Credit Bank under the
related Series Reimbursement Agreement, the proceeds of the remarketing of
Pledged Bonds shall be deposited into the Series Custody Account and held by the
Remarketing Agent or the Trustee, as appropriate, for the account of, and in
trust solely for, such Series Credit Bank, shall not be commingled with any
other moneys held by the Remarketing Agent or the Trustee, as appropriate, and
shall be paid over immediately to such Series Credit Bank.

 

(d) On each Interest Payment Date prior to the release of Pledged Bonds from a
Series Custody Account, the Trustee shall (i) if the Bonds of the related Series
are held in a book-entry-only system, cause the Remarketing Agent to notify DTC
that the Remarketing Agent has waived payment on such Interest Payment Date with
respect to such Pledged Bonds, and that the Trustee shall be paying the related
Series Credit Bank with respect thereto directly from the related Series Revenue
Account of the Bond Fund; and (ii) whether or not the Bonds of the related
Series are held in a book-entry-only system, apply moneys on deposit in the
related Series Revenue Account of the Bond Fund to the payment of the principal
of and interest on such Pledged Bonds through direct transfer thereof to the
related Series Credit Bank (which Series Credit Bank shall promptly acknowledge
receipt of such payment in writing by facsimile transmission to

 

79



--------------------------------------------------------------------------------

the Trustee and the Remarketing Agent). Under no circumstances shall the Trustee
either (A) draw on a Series Letter of Credit or use moneys in a Series Letter of
Credit Account of the Bond Fund for purposes of making any payment with respect
to Pledged Bonds; or (B) apply moneys on deposit in a Series Revenue Account of
the Bond Fund for transfer to DTC in payment of any Pledged Bond.

 

(e) If, on any date prior to the release of Pledged Bonds from a Series Custody
Account, all Bonds of the related Series are called for redemption pursuant to
Article II hereof, or the Trustee declares an acceleration of the Bonds of the
related Series pursuant to Section 8.02 hereof, such Pledged Bonds shall be
deemed to have been paid, and shall thereupon be cancelled.

 

(f) It is recognized and agreed by the Remarketing Agent and the Trustee that
Pledged Bonds are held for the benefit of the related Series Credit Bank as a
first priority secured creditor.

 

Section 3.07. Special Rate Resetting. If any Bonds of a Series constitute
Pledged Bonds or Corporation Bonds due to a failure in remarketing such Bonds on
a mandatory tender date with respect to such Series of Bonds, the Remarketing
Agent shall be entitled to determine a new and higher Daily Rate, Floating Rate,
Adjustable Rate or Fixed Rate with respect to such Series of Bonds, as
appropriate (under the conditions and subject to the limitations provided
above), effective on such date as the Remarketing Agent is able to remarket such
Pledged Bonds or Corporation Bonds in whole. Such new and higher rate with
respect to such Series of Bonds shall be established by the Remarketing Agent in
its sole judgment having due regard for prevailing financial market conditions
at the lowest rate which will permit such Pledged Bonds or Corporation Bonds to
be sold at a price of par plus accrued interest to such delivery date, but in
any event such new and higher rate with respect to such Series of Bonds shall
not be in excess of the Maximum Rate. The determination of a new and higher
Daily Rate, Floating Rate, Adjustable Rate or Fixed Rate with respect to a
Series of Bonds, as appropriate, by the Remarketing Agent shall be conclusive
and binding upon the Corporation, the Trustee, the related Series Credit Bank,
if any, the Tender Agent and the registered owners of the Bonds of such Series.

 

ARTICLE IV

 

GENERAL PROVISIONS

 

Section 4.01. Authorization for Indenture; Indenture to Constitute Contract. The
Corporation is duly authorized under all applicable provisions of law to create
and issue the Bonds and to execute and deliver this Indenture, and all action on
the part of the Corporation required by its Certificate of Formation and
Operating Agreement and by applicable law for the execution and delivery of this
Indenture has been taken, and such action so required for the creation and
issuance hereunder of the Bonds shall, prior to the creation and issuance
thereof, have been duly and effectively taken. This Indenture is entered into in
consideration of the purchase of the Bonds by the Bond Owners, the provisions of
this Indenture shall be part of the contract of the Corporation with the Owners
of the Bonds, and shall be deemed to be and shall constitute a contract among
the Corporation, the Trustee and the Bond Owners. The provisions

 

80



--------------------------------------------------------------------------------

hereof are covenants and agreements with such Bond Owners, which the Corporation
hereby determines to be necessary and desirable for the security and payment of
the Bonds.

 

Section 4.02. Payment of Principal, Premium and Interest. The Corporation
covenants that it will duly and punctually pay or cause to be paid the principal
of, premium, if any, and interest on all Bonds issued under this Indenture at
the place, on the dates and in the manner provided herein, therein and in any
Series Supplement according to the true intent and meaning hereof and thereof.
Should the Corporation ever make a regular debt service payment in an amount
less than the full amount due and owing on the Bonds on any Interest Payment
Date, the Trustee shall allocate such payment pro rata among all the Series
Revenue Accounts of the Bond Fund.

 

By 12:00 noon, New York Time, on each Interest Payment Date with respect to a
Series of Bonds, the Corporation shall pay to the Trustee, in immediately
available funds, for deposit in the related Series Revenue Account of the Bond
Fund, the principal of, premium, if any, and interest on the Bonds of such
Series due on such Interest Payment Date; provided, however, that if such Series
of Bonds constitutes an Enhanced Series and the related Series Credit Bank has
paid the principal of, premium, if any, and interest on the Bonds of such Series
due on the Interest Payment Date, the Corporation’s obligation to make such
payments hereunder shall be satisfied. If such Series of Bonds constitutes an
Enhanced Series, the Corporation directs the Trustee to apply amounts received
by the Corporation, to the extent the related Series Credit Bank is not in
default under the related Series Letter of Credit, to reimburse the related
Series Credit Bank for amounts drawn under the related Series Letter of Credit
to make such payments; however, if such Series of Bonds constitutes an Enhanced
Series and the related Series Credit Bank is in default under the related Series
Letter of Credit, or if such Series of Bonds constitutes an Unenhanced Series,
the Corporation directs the Trustee to apply such amounts to pay the principal
of, premium, if any, and interest on the Bonds of such Series so as to assure
timely payment to the registered owners of the Bonds of such Series thereof on
the date due.

 

Section 4.03. Performance of Covenants; Corporation Warranties. The Corporation
covenants that it will faithfully comply with the stipulations and provisions
required to be performed by it and contained in this Indenture, or in any of its
proceedings pertaining hereto. The Bonds of each Series are and will be valid
and binding general obligations of the Corporation (ranking pari passu with all
other senior unsecured debt of the Corporation) enforceable in accordance with
the terms thereof and hereof, except as enforcement thereof and hereof may be
limited by bankruptcy, insolvency, moratorium, reorganization and other similar
laws affecting the rights of creditors and by the application of general
principles of equity, if such remedies are pursued, and may be further secured
by a related Series Letter of Credit. The Bonds of each Series constitute a
valid claim of the registered owners thereof against the related Series Accounts
established pursuant to, and the moneys held by the Trustee under, the Indenture
with respect to such Series of Bonds.

 

Section 4.04. Instruments of Further Assurance. The Corporation covenants that
it will do, execute, acknowledge and deliver, or cause to be done, executed,
acknowledged and delivered, such indentures supplemental hereto and such further
acts, instruments and transfers as the Trustee or the Credit Banks reasonably
may require for the better and more effectual assignment to the Trustee of all
payments, revenues and other amounts payable under or with

 

81



--------------------------------------------------------------------------------

respect to the Letters of Credit and any other income and other moneys assigned
hereby to the payment of the principal of, premium, if any, and interest on the
Bonds. The Corporation further covenants that it will not create or suffer to be
created any lien, encumbrance or charge upon its interest in the revenues and
other amounts payable under or with respect to the Trust Estate, except the lien
and charge granted hereby.

 

Section 4.05. Series Letters of Credit; Alternate Series Credit Facilities;
Rating Requirement.

 

(a) Subject to paragraph (e) below, an Initial Series Letter of Credit shall be
delivered to the Trustee simultaneously with the original issuance and delivery
of the Bonds of each Enhanced Series, simultaneously with each Conversion Date
relating to the Bonds of each Enhanced Series, and simultaneously with each
Adjustable Rate Reset Date relating to the Bonds of each Enhanced Series; each
such Initial Series Letter of Credit shall be substantially in the form attached
to the Series Reimbursement Agreement pursuant to which it is issued.

 

(b) The Corporation shall have the option from time to time to provide the
Trustee with an Initial Series Letter of Credit (substantially in the form
attached to the Series Reimbursement Agreement pursuant to which it is issued)
with respect to each Unenhanced Series in order to convert such Unenhanced
Series into an Enhanced Series; provided that the Corporation delivers to the
Trustee, not less than 45 days prior to the effective date thereof, (i) notice
to the effect that such Initial Series Letter of Credit will be delivered; (ii)
the date upon which such Initial Series Letter of Credit will be delivered, and
whether such date will be a Conversion Date or an Adjustable Rate Reset Date;
and (iii) a form thereof. On or prior to the effective date of such Initial
Series Letter of Credit, the Corporation shall furnish to the Trustee (A) the
prior written consent of the registered owners of all of the Bonds of such
Unenhanced Series then outstanding; (B) an opinion of Independent Counsel to the
effect that (1) delivery of such Initial Series Letter of Credit to the Trustee
is authorized under, and complies with the terms of, this Indenture, (2) the
presence of an Initial Series Letter of Credit (x) will not result in the Bonds
of such Series being subject to registration under the Securities Act of 1933,
as amended (the “1933 Act”), or that the Bonds of such Series have been
registered pursuant to the 1933 Act; (y) will not result in this Indenture and
the related Series Supplement being subject to qualification under the Trust
Indenture Act of 1939, as amended (the “1939 Act”), or that this Indenture and
the related Series Supplement have been qualified pursuant to the 1939 Act; and
(z) will not cause the Bonds of such Series to violate any provision of the
Securities Exchange Act of 1934, as amended; and (3) an opinion of counsel to
the issuer of such Initial Series Letter of Credit in form and substance
reasonably acceptable to the Trustee. No consent of the registered owners of the
Bonds of an Unenhanced Series shall be required as a condition precedent to the
delivery of an Initial Series Letter of Credit with respect to an Unenhanced
Series if such delivery is to take place on a Conversion Date or an Adjustable
Rate Reset Date with respect to such Unenhanced Series. Upon receipt of notice
of the Corporation’s intent to deliver an Initial Series Letter of Credit on
other than a Conversion Date or an Adjustable Rate Reset Date with respect to
such Unenhanced Series, at least 30 days prior to the proposed effective date
thereof the Trustee shall give written notice thereof to the registered

 

82



--------------------------------------------------------------------------------

owners of the Bonds of such Unenhanced Series then outstanding soliciting their
written consent thereto; if within such 30-day period fewer than all of such
registered owners consent thereto, such Initial Series Letter of Credit shall
not take effect with respect to such Unenhanced Series.

 

(c) The Corporation shall have the option from time to time to provide the
Trustee with an Alternate Series Credit Facility with respect to each Series of
Bonds; provided that the Corporation delivers to the Trustee, not less than 45
days prior to the Substitution Date, (i) notice to the effect that such
Alternate Series Credit Facility will be delivered and (ii) a form thereof. An
Alternate Series Credit Facility shall be issued by a financial institution upon
terms which shall in all material respects (other than those specific to one
Mode, if such Series Letter of Credit is to be in effect during another Mode) be
the same as the Series Letter of Credit it is intended to replace. Any Alternate
Series Credit Facility shall be effective on or prior to the first day on which
the Trustee may give notice of redemption under Section 2.06(b) or Section
2.07(b) of the Indenture with respect to the related Series of Bonds, and shall
have a term ending at least 15 days after an Interest Payment Date. On or prior
to the effective date of any Alternate Series Credit Facility to the Trustee,
the Corporation shall furnish to the Trustee (A) an opinion of Independent
Counsel stating that delivery of such Alternate Series Credit Facility to the
Trustee is authorized under, and complies with the terms of, this Indenture; (B)
written evidence from each Rating Agency then rating the Bonds of such Series
(if the Bonds of such Series are then rated), to the effect that the appropriate
Rating Agency has reviewed the proposed Alternate Series Credit Facility and
that the substitution of the proposed Alternate Series Credit Facility for the
Series Letter of Credit then in effect will not, by itself, result in a
reduction of its long-term rating of such Series below “A” or its equivalent;
and (C) an opinion of counsel to the issuer of such Alternate Series Credit
Facility in form and substance reasonably acceptable to the Trustee. Upon
receipt of notice of the Corporation’s intent to deliver an Alternate Series
Credit Facility, the Trustee shall give notice to the registered owners of the
Bonds of the related Series of such event pursuant to Section 9.03 of the
Indenture.

 

The Bonds of a Series shall be subject to mandatory tender and purchase on the
Substitution Date relating to such Series of Bonds. In the event any condition
precedent to the substitution is not fulfilled, after the mandatory tender date
the Bonds of such Series shall continue to be enhanced by the Series Letter of
Credit. In the event Bonds of such Series are not remarketed on the mandatory
tender date, the Trustee shall draw on the existing Series Letter of Credit,
resulting in such Bonds becoming Pledged Bonds and the Remarketing Agent shall
be entitled, in accordance with Section 3.07 hereof, thereafter to reset the
Daily Rate, the Floating Rate or the Adjustable Rate relating to such Series of
Bonds, as appropriate (under the conditions and subject to the limitations
provided above), to such higher rate as is necessary to remarket the Pledged
Bonds at par plus accrued interest, if any. The Trustee shall provide notice of
the mandatory tender of Bonds to the registered owners of the Bonds pursuant to
Section 2.08 hereof.

 

(d) If at any time there shall have been delivered to the Trustee an Alternate
Series Credit Facility, together with the other documents and opinions required
by this Section, then the Trustee shall accept such Alternate Series Credit
Facility and promptly

 

83



--------------------------------------------------------------------------------

surrender the previously held related Series Letter of Credit to the issuer
thereof, in accordance with the terms thereof for cancellation; provided,
however, that the Trustee shall not surrender the related Series Letter of
Credit until all payments required thereunder have been honored. If at any time
there shall cease to be any Bonds Outstanding of an Enhanced Series under the
Indenture, or if the related Series Letter of Credit expires in accordance with
its terms, the Trustee shall promptly surrender the related Series Letter of
Credit to the issuer thereof, in accordance with the terms thereof, for
cancellation. The Trustee shall comply with the procedures set forth in the
related Series Letter of Credit relating to the termination thereof.

 

(e) After each Conversion Date, Adjustable Rate Reset Date and Substitution Date
with respect to a Series of Bonds, the Bonds of such Series shall be secured by
an Initial Series Letter of Credit, unless (i) the Corporation provides to the
Trustee and the Remarketing Agent an opinion of Independent Counsel to the
effect that the absence of a Series Letter of Credit after the Conversion Date,
Adjustable Rate Reset Date and or Substitution Date, as appropriate; (A) will
not result in the Bonds of such Series being subject to registration under the
Securities Act of 1933, as amended (the “1933 Act”), or that the Bonds of such
Series have been registered pursuant to the 1933 Act, (B) will not result in
this Indenture and the related Series Supplement being subject to qualification
under the Trust Indenture Act of 1939, as amended (the “1939 Act”), or that this
Indenture and the related Series Supplement have been qualified pursuant to the
1939 Act; and (C) will not cause the Bonds of such Series to violate any
provision of the Securities Exchange Act of 1934, as amended; (ii) the Offering
Agreement shall have been amended to provide such additional requirements and
restrictions, if any, on the transfer of the Bonds of such Series, and the
beneficial interests therein, as are deemed appropriate in the opinion of
Independent Counsel for purposes of establishing compliance with all applicable
securities laws, whether Federal or state; and (iii) to the extent the Bonds of
such Series are no longer held in a book-entry-only system, the Bonds of such
Series shall have had placed upon them such statements of restriction on
transfer, if any, as are deemed appropriate in the opinion of Independent
Counsel for purposes of establishing compliance with all applicable securities
laws, whether Federal or state.

 

(f) After each Conversion Date, Adjustable Rate Reset Date and Substitution Date
with respect to a Series of Bonds, the Bonds of such Series shall be rated by at
least one Rating Agency, unless the Corporation provides to the Trustee and the
Series Credit Bank, an opinion of Independent Counsel to the effect that the
absence of a rating on the Bonds of such Series after such Conversion Date,
Adjustable Rate Reset Date or Substitution Date is permitted by this Indenture
and the related Series Supplement.

 

Section 4.06. Registration of Bonds; Trustee Appointed Bond Registrar; Persons
Treated as Owners.

 

(a) Registration. The Trustee is hereby appointed as registrar of the Bonds and
as such shall maintain the Registration Books as provided by this Indenture. The
Registration Books shall note any Pledged Bond and Corporation Bond, and shall
reflect the information required to be provided by Bond Owners in connection
with the transfer

 

84



--------------------------------------------------------------------------------

of Bonds. At reasonable times and under reasonable regulations established by
the Trustee, the Registration Books may be inspected and copied by the
Corporation, the Credit Banks, the Tender Agent, the Remarketing Agent or the
Owners (or designated representatives thereof) of at least 25% in aggregate
principal amount of Bonds of a Series then Outstanding.

 

(b) Transfer and Exchange. The ownership of a Bond may be transferred (in the
amount of any Authorized Denomination; provided, that any portion thereof
retained is itself in an Authorized Denomination) only upon surrender thereof at
the principal corporate trust office of the Trustee or, in the case of tenders
pursuant to Article III hereof, at the Principal Office of the Tender Agent (as
agent of the Trustee), accompanied by an assignment, duly executed by the Owner
of such Bond or its duly authorized attorney-in-fact, in such form as shall be
satisfactory to the Trustee or the Tender Agent, as the case may be, along with
the address and social security number or Federal employer identification number
of such transferee (or, if registration is to be made in the name of multiple
individuals, of all such transferees) and, if such transferee is a trust, the
name and address of the trustee(s) and the date of the trust of the proposed
transferee. Upon the due presentation of any Bond for transfer and on request of
the Trustee, the Corporation shall execute in the name of the transferee, and
the Trustee or the Tender Agent (as agent of the Trustee) shall authenticate and
deliver, a new fully registered Bond or Bonds of the same Series, in any
Authorized Denomination, in an aggregate principal amount equal to the unmatured
and unredeemed principal amount of such transferred fully registered Bond, and
bearing interest at the same rate, and maturing on the same date, as such
transferred Bond.

 

Bonds may be exchanged at the principal corporate trust office of the Trustee
for a like aggregate principal amount of Bonds of Authorized Denominations of
the same Series. All Bonds surrendered to the Trustee for exchange pursuant to
this Section shall be cancelled by the Trustee and shall not be redelivered.
Neither the Corporation nor the Trustee shall be required to make any such
transfer or exchange of any Bond during the 10 Business Days immediately
preceding the selection of the Bonds of the same Series for redemption or, with
respect to a Bond, after such Bond or any portion thereof has been selected for
redemption. Notwithstanding the foregoing provisions, the Trustee or the Tender
Agent (as agent of the Trustee) shall authenticate and make available for
receipt by the purchaser or purchasers of any Bond tendered or deemed to be
tendered in accordance with the provisions of the forms of Bonds contained
herein, against payment therefor, a new fully registered Bond or Bonds of the
same Series, in any Authorized Denomination, in an aggregate principal amount
equal to the principal amount of the Bond so deemed to be tendered.

 

The Trustee shall attach to each Bond issued in transfer or exchange for a Bond
(or a portion of a Bond) called for redemption or mandatory tender a copy of the
notice thereof.

 

(c) Charges. In all cases of the transfer of a Bond, the Trustee shall register
at the earliest practicable time, on the Registration Books, such Bond in
accordance with the provisions of this Indenture. The Corporation, the Tender
Agent or the Trustee may

 

85



--------------------------------------------------------------------------------

make a charge to the Bond Owner for every such transfer and every exchange of a
Bond sufficient to reimburse it for any tax, reasonable transfer fee or other
governmental charge required to be paid with respect to such transfer or
exchange, and may demand that such charge be paid before any new Bond is
delivered.

 

(d) Ownership. As to any Bond, the person in whose name the ownership of such
Bond shall be registered on the Registration Books shall be deemed and regarded
as the absolute owner thereof for all purposes, and payment of or on account of
the principal of, premium, if any, and interest on any such Bond shall be made
only to or upon the order of the registered Owner thereof or its legal
representative. All such payments shall be valid and effectual to satisfy and
discharge the liability upon such Bond, including the premium, if any, and
interest thereon, to the extent of the sum or sums so paid.

 

(e) Beneficial Interests. While the Bonds of a Series are held in a
book-entry-only system, it shall be the duty of the Remarketing Agent to effect
transfers and exchanges of beneficial interests in the Bonds of such Series in
accordance with the foregoing provisions.

 

Section 4.07. Cancellation. All Bonds which have been paid at maturity or
redeemed prior to maturity shall not be reissued but shall be cancelled by the
Trustee. All Bonds which are cancelled by the Trustee shall be disposed of by
the Trustee, and a certificate of the disposition thereof shall be furnished
promptly to the Corporation and, if such Bonds constitute part of an Enhanced
Series, the related Series Credit Bank; provided, however, that if the
Corporation shall so direct the Trustee, the Trustee shall forward the cancelled
Bonds to the Corporation.

 

Section 4.08. Non-presentment of Bonds. If any check or draft representing
payment of interest, principal, premium or purchase price on any Bond is
returned to the Trustee or the Tender Agent or is not presented for payment by
the payee thereof, or any Bond is not presented for payment of principal or
premium at the maturity or redemption date, or purchase price at the purchase
date, if amounts drawn under a Series Letter of Credit or the proceeds of a
remarketing of the Bonds by the Remarketing Agent, or, during an Adjustable Rate
Period or the Fixed Rate Period, proceeds of a drawing under a Series Letter of
Credit and/or Government Obligations purchased with proceeds of a drawing under
a Series Letter of Credit sufficient to pay such interest, or such principal and
premium or purchase price, as is applicable, shall have been made available to
the Trustee or the Tender Agent for the benefit of the Owner of the applicable
Bond, all liability of the Corporation to the Owner of such Bond for such
interest or such principal and premium or purchase price shall forthwith cease,
terminate and be completely discharged, and thereupon it shall be the duty of
the Trustee or the Tender Agent to hold such proceeds and/or Government
Obligations, without investing or reinvesting the same and without liability for
interest thereon, for the benefit of the Owner of such Bond, who shall
thereafter be restricted exclusively to such funds for any claim of whatever
nature on such Owner’s part under this Indenture or on, or with respect to, such
Bond, and thereafter such Bond shall no longer be considered to be Outstanding.
The Trustee’s or Tender Agent’s obligation to hold such proceeds and/or
Government Obligations shall continue for a period equal to five years following
the date on which the principal of all Bonds has become due, whether at
maturity, or at the date fixed for redemption thereof, or otherwise, at which
time the Trustee or the Tender Agent, upon payment of all fees and expenses due
and owing to it and receipt of indemnity satisfactory to it, shall

 

86



--------------------------------------------------------------------------------

surrender any remaining funds so held to the Corporation. Following such
surrender, any claim under this Indenture by the Owner of any Bond of whatever
nature shall be made only upon the Corporation.

 

The provisions of this Section shall be subject to all applicable escheat and
unclaimed property laws.

 

Section 4.09. Rights Under Certain Agreements and Series Letters of Credit. This
Indenture, the documents executed by the Corporation in connection herewith and
the Letters of Credit, duly executed counterparts or originals of which have
been filed with the Trustee, set forth the covenants and the obligations of the
Corporation, the Credit Banks and the Trustee. Reference is hereby made to such
documents for detailed statements of the covenants and obligations set forth
therein. The Corporation and the Trustee agree, subject to the provisions of
Section 8.13 hereof, that the Trustee, for and on behalf of the Bond Owners, in
its name or, to the extent permitted by law, may enforce all rights and
obligations of the Corporation.

 

Section 4.10. Return of Series Letters of Credit. Upon the Expiration of the
Term of the Series Letter of Credit, the Trustee shall immediately return the
related Series Letter of Credit to the related Series Credit Bank in accordance
with the terms thereof.

 

Section 4.11. Legal Existence of Corporation. Subject to Section 5.05 hereof,
the Corporation covenants that it will at all times maintain its legal existence
and will duly procure any necessary renewals and extensions thereof; will use
its best efforts to maintain, preserve and renew all the rights, powers,
privileges and franchises owned by it; and will comply with all valid acts,
rules, regulations and orders of any legislative, executive, judicial or
administrative body applicable to the Corporation in connection with the Bonds.
The Corporation further warrants that it is, and covenants that throughout the
term of this Indenture it will continue to be, a corporation qualified to do
business in the State of California.

 

Section 4.12. Notice to Remarketing Agent and Rating Agencies. The Trustee shall
provide the Remarketing Agent and each Rating Agency then rating a Series of
Bonds, if the Bonds of such Series are then rated, with prompt written notice
following the effective date of (a) the appointment of any successor Trustee,
Tender Agent or Remarketing Agent; (b) any change in the identity of the related
Series Credit Bank, if any; (c) any supplements or amendments to this Indenture,
the related Series Reimbursement Agreement, if any, or the Offering Agreement;
(d) the termination, expiration, extension or amendment of the related Series
Letter of Credit, if any (irrespective of whether or not such termination,
expiration, extension or amendment constitutes the “Expiration of the Term of
the Series Letter of Credit” for purposes of Section 2.06(b) or 2.07(b) hereof);
(e) the payment in full of all of the Bonds of such Series; (f) the giving of a
notice of mandatory tender of the Bonds of such Series in connection with a
Conversion Date or an Adjustable Rate Reset Date with respect to the Bonds of
such Series; or (g) the delivery of an Alternate Series Credit Facility with
respect to the Bonds of such Series if such Series of Bonds constitutes an
Enhanced Series.

 

Section 4.13. Diminution of, or Encumbrance on, Trust Estate. The Corporation
covenants not to sell, transfer, assign, pledge, release, encumber or otherwise
diminish or dispose of, directly or indirectly, by merger or otherwise, or cause
or suffer the same to occur, or create

 

87



--------------------------------------------------------------------------------

or allow to be created or to exist any lien upon, all or any part of its
interests in the Trust Estate, except as expressly permitted by this Indenture.

 

Section 4.14. Books, Records and Accounts. The Trustee agrees to keep proper
books for the registration of, and transfer of ownership of, each Bond, and
proper books, records and accounts in which complete and correct entries shall
be made of all transactions relating to the receipt, disbursement, investment,
allocation and application of the proceeds received from the sale of the Bonds,
the revenues received from the Corporation, the Letters of Credit, the Funds and
Accounts created pursuant to this Indenture, and all other moneys held by the
Trustee hereunder. Records shall be kept separately for each Series of Bonds.
The Trustee shall, during regular business hours and upon reasonable prior
notice, make such books, records and accounts available for inspection by the
Corporation, the Credit Banks and the Bond Owners.

 

Section 4.15. Temporary Bonds. Until definitive Bonds are ready for delivery,
there may be executed, and, upon written request of the Corporation, the Trustee
or the Tender Agent shall authenticate and deliver, in lieu of definitive Bonds,
but subject to the same limitations and conditions, temporary printed, engraved,
lithographed or typewritten registered Bonds (without coupons) of the same
Series, in any Authorized Denomination, substantially of the tenor hereinabove
set forth for definitive Bonds, and with such omissions, insertions and
variations as may be appropriate. If temporary Bonds of a Series shall be
issued, as soon as is practicable the Corporation shall cause the definitive
Bonds of such Series to be prepared and to be executed and deposited with the
Trustee, and the Trustee or the Tender Agent, upon presentation to it at its
principal corporate trust office or Principal Office, respectively, of any
temporary Bond, shall cancel the same and authenticate and deliver in exchange
therefor at the required location, without charge to the Owner thereof, a
definitive Bond or Bonds of the same Series of an equal aggregate principal
amount and bearing interest at the same rate as the temporary Bond or Bonds so
surrendered. Until so exchanged the temporary Bonds shall be entitled in all
respects to the same benefit and security of this Indenture as the definitive
Bonds of the same Series to be issued and authenticated hereunder.

 

Section 4.16. Mutilated, Lost, Stolen or Destroyed Bonds.

 

(a) If any Bond is mutilated, lost, stolen or destroyed, the Trustee, upon
written request, shall authenticate a new Bond, dated as provided in Article II
hereof, of the same denomination and Series, and bearing interest at the same
rate as the Bond mutilated, lost, stolen or destroyed; provided, however, that,
in the case of any mutilated Bond, such mutilated Bond shall first be
surrendered to the Trustee, and, in the case of any lost, stolen or destroyed
Bond, there shall first be furnished to the Trustee evidence of such loss, theft
or destruction satisfactory to the Trustee, together with indemnity covering the
Trustee, the related Series Credit Bank, if any, and the Corporation
satisfactory to the Trustee, and thereafter such purported lost, stolen or
destroyed Bond shall not be deemed to be Outstanding hereunder other than for
purposes of payment from the proceeds of the indemnity so provided. If any such
Bond shall have matured, instead of issuing a duplicate Bond the Corporation may
pay the same. The Trustee and the Corporation may charge the Owner of such Bond
with their reasonable fees and expenses in connection with the issuance of any
such duplicate Bond.

 

88



--------------------------------------------------------------------------------

(b) Every substituted Bond issued pursuant to this Section shall be entitled to
the benefit and security of this Indenture to the extent provided herein. If the
Bond alleged to have been lost, stolen or destroyed shall be at any time
enforceable by anyone, the Corporation shall pay such solely from the indemnity
required above.

 

(c) All Bonds shall be held and owned upon the express condition that the
foregoing provisions are exclusive with respect to the replacement or payment of
mutilated, lost, stolen or destroyed Bonds, and shall preclude any and all other
rights or remedies, notwithstanding any law or statute existing or hereafter
enacted to the contrary with respect to the replacement or payment of negotiable
instruments or of investment or other securities without their surrender.

 

ARTICLE V

 

REPRESENTATIONS AND COVENANTS

 

Section 5.01. Representations and Covenants of Corporation. The Corporation
makes the following representations and covenants as the basis for its
undertaking herein contained:

 

(a) The Corporation is a corporation duly organized, validly existing and in
good standing under the laws of the State of California, is duly qualified, in
good standing and authorized to do business as a foreign corporation in each
other jurisdiction in which it does business, where, because of the nature of
its activities or properties, such qualification is required, has full power to
execute and deliver this Indenture, is authorized and empowered to enter into
the transactions contemplated by this Indenture and to carry out its obligations
hereunder, and by proper action of its board of directors has been duly
authorized to execute and deliver this Indenture and the Bonds.

 

(b) The execution and delivery of this Indenture on the Corporation’s part have
been duly authorized by all necessary corporate action, and neither the
execution and delivery of this Indenture, the consummation of the transaction
contemplated hereby, nor the fulfillment of or compliance with the terms and
conditions hereof, conflicts with or results in a material breach of the
Articles of Incorporation or Bylaws or other organizational document of the
Corporation or any agreement or instrument to which the Corporation is now a
party or by which it or any of its property is bound, or constitutes a default
(or would constitute a default with due notice or the passage of time or both)
under any of the foregoing, or, except as described herein or as permitted by
the Series Reimbursement Agreements, results in the creation or imposition of
any prohibited lien, charge or encumbrance whatsoever upon any of the property
or assets of the Corporation under the terms of any instrument or agreement to
which the Corporation is now a party or by which it, or any of its property, is
bound. The Corporation has performed all duties, undertaken all acts, made all
findings, obtained all approvals, published all notices and held all hearings
prerequisite to the issuance of the Bonds, and the execution and delivery of
this Indenture.

 

89



--------------------------------------------------------------------------------

(c) The Corporation has not and will not pledge or assign its interest in any
Series Letter of Credit and the related Series Accounts other than to the
Trustee under this Indenture to secure the related Series of Bonds.

 

(d) The execution and delivery of this Indenture, and the issuance of the Bonds
hereunder, complies with all presently applicable rules, regulations,
ordinances, resolutions and laws of the local, State and Federal governments.

 

(e) The Corporation will not purchase, or allow any “insider” (within the
meaning of the Federal Bankruptcy Code) of the Corporation to purchase, any of
the Bonds (other than Corporation Bonds).

 

Section 5.02. Administrative Expenses. The Corporation shall pay, or cause to be
paid, an amount equal to (a) the reasonable fees and charges of the Trustee for
its services rendered as Trustee under this Indenture, and its reasonable
expenses, including reasonable fees and expenses of its counsel; (b) the
reasonable fees and charges of the Tender Agent, if any, for acting as Tender
Agent for the Bonds, and its reasonable expenses, including reasonable fees and
expenses of its counsel; and (c) the reasonable fees and charges of the
Remarketing Agent for acting as Remarketing Agent for the Bonds, and its
reasonable expenses, including reasonable fees and expenses of its counsel.

 

If the Corporation should fail to make any of the payments required in this
Section, the item or installment which the Corporation has failed to pay shall
continue as an obligation of the Corporation until the same shall have been
fully paid, with interest thereon at the Maximum Rate until paid in full.

 

The Corporation shall pay all costs of printing Bonds of any Series, if any
Bonds of such Series are required to be printed after the Closing Date with
respect to the Bonds of such Series.

 

Section 5.03. Obligations of Corporation Hereunder Unconditional. The
obligations of the Corporation to make the payments required under this
Indenture and the Bonds, and to perform and observe the other agreements
contained herein, shall be absolute and unconditional, and shall not be subject
to any defense or any right of set-off, counterclaim or recoupment arising out
of any breach of the Trustee or any Credit Bank of any obligation to the
Corporation hereunder or otherwise, or out of any indebtedness or liability at
any time owing to the Corporation by the Trustee or any Credit Bank. Until such
time as all of the Bonds shall have been fully paid or redeemed, the Corporation
(a) will not suspend or discontinue any payments provided for herein; (b) will
perform and observe all other agreements contained in this Indenture; and (c)
will not terminate this Indenture for any cause, including, without limiting the
generality of the foregoing, the occurrence of any acts or circumstances that
may constitute failure of consideration, commercial frustration of purpose, any
change in the tax or other laws of the United States of America or any political
subdivision of thereof, or any failure of the Trustee or any Credit Bank to
perform or observe any agreement, whether express or implied, or any duty,
liability or obligation arising out of or connected with any Series Letter of
Credit or this Indenture. Nothing contained in this Section shall be construed
to release any Credit Bank from the performance of any of the agreements on its
part contained in the related Series Letter of Credit, or to release the Trustee
from the performance of any of the agreements on its part

 

90



--------------------------------------------------------------------------------

contained in this Indenture, and in the event the Trustee or any Credit Bank
should fail to perform any such agreements on its part, the Corporation may
institute such action against the Trustee or such Credit Bank as the Corporation
may deem necessary to compel performance as long as such action does not
abrogate the obligations of the Corporation contained in the first sentence of
this Section. The Corporation may, however, at the Corporation’s own cost and
expense and in the Corporation’s own name, prosecute or defend any action or
proceeding or take any other action involving third persons which the
Corporation deems reasonably necessary in order to secure or protect the
Corporation’s rights hereunder.

 

Section 5.04. Release and Indemnification Covenants. The Corporation hereby
agrees to indemnify and save the Tender Agent, the Remarketing Agent, the
Trustee, the Credit Banks and their respective directors, officers, agents and
employees harmless from and against all claims, losses and damages, including
reasonable legal fees and expenses, arising out of any breach or default on the
part of the Corporation in the performance of any of its obligations under the
Series Reimbursement Agreements, the Bonds or this Indenture. In addition, the
Corporation agrees to indemnify and hold the Trustee, the Credit Banks, the
Remarketing Agent and the Tender Agent harmless against all liabilities which
they may incur in the exercise and performance of their powers and duties under
this Indenture and under any other agreement referred to in this Indenture, and
for any fees and expenses of the Trustee, the Credit Banks, the Remarketing
Agent and the Tender Agent to the extent funds are not available under this
Indenture for the payment thereof. Promptly after receipt by an indemnified
party under this Section of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
Corporation under this Section, notify the Corporation in writing of the
commencement thereof; but the omission so to notify the Corporation will not
relieve it from any liability which it may have to any indemnified party
otherwise than under this Section; provided, however, that the failure of any
indemnified party to give such notice to the Corporation shall reduce the
liability of the Corporation under this Agreement to such party by the amount of
damages directly attributable to the failure to give such notice. In case any
such action is brought against any indemnified party, and it notifies the
Corporation of the commencement thereof, the Corporation will be entitled to
participate in and, to the extent that it may wish, to assume the defense
thereof, with counsel approved by such indemnified party, such approval not to
be unreasonably withheld. Any such indemnified party will reasonably cooperate
with the Corporation in any investigation relating to such action, the defense
of such action, and any attempts to settle or compromise any such action. After
notice from the Corporation to such indemnified party of its assumption of the
defense of any such action, the Corporation will not, except as hereinafter
provided, be liable to such indemnified party under this Section for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. If the
Corporation shall not have employed counsel to have charge of the defense of any
such action within 30 days of receipt of notice from an indemnified party or if
any such indemnified party or parties shall have reasonably concluded that there
may be defenses available to it or them which are different from or additional
to those available to the Corporation (in which case the Corporation shall not
have the right to direct the defense of such action on behalf of the indemnified
party or parties), legal and other expenses thereafter reasonably incurred by
the indemnified party shall be borne by the Corporation.

 

91



--------------------------------------------------------------------------------

No indemnification shall be deemed to be made under this Section or elsewhere in
this Agreement for negligence or intentional misconduct by the Tender Agent, the
Remarketing Agent, the Trustee, the Credit Banks and their respective directors,
officers, agents and employees. The obligations of the Corporation under this
Section shall survive the payment in full of the Bonds and the discharge of this
Indenture.

 

Section 5.05. Corporation to Maintain Existence; Consolidation or Merger.

 

(a) Unless the Corporation complies with the following provisions of this
Section and complies with any applicable requirements of each applicable Series
Reimbursement Agreement, the Corporation agrees that as long as any Bonds are
outstanding it will maintain its existence, will not dissolve, liquidate or
otherwise dispose of all or substantially all of its assets, and will not
consolidate with or merge into another corporation, limited liability company or
entity or permit one or more other corporations, limited liability companies or
other entities to consolidate with or merge into it. Any dissolution,
liquidation, disposition, consolidation or merger shall be subject to the
following conditions:

 

(i) the Corporation obtains (A) with respect to each Unenhanced Series, the
written consent of the owners of all Bonds of such Unenhanced Series then
outstanding; and (B) with respect to each Enhanced Series, the written consent
of the Credit Banks providing Letters of Credit with respect to such Enhanced
Series;

 

(ii) the Corporation provides a certificate to the Trustee, the Remarketing
Agent and the Credit Banks, in form and substance satisfactory to the Trustee,
the Remarketing Agent and the Credit Banks, to the effect that no Event of
Default exists hereunder and that no Event of Default will be caused by the
dissolution, liquidation, disposition, consolidation or merger;

 

(iii) the Corporation furnishes to the Trustee and the Remarketing Agent a
written confirmation executed by the Credit Banks to the effect that
enforceability of the Letters of Credit will not be adversely affected by the
dissolution, liquidation, disposition, consolidation or merger;

 

(iv) the entity surviving the dissolution, liquidation, disposition,
consolidation or merger assumes in writing the obligations of the Corporation
hereunder and under the Bonds, the Offering Agreement, the Series Supplements,
the Series Reimbursement Agreements and the Representation Letters;

 

(v) the Corporation or the entity surviving the dissolution, liquidation,
disposition, consolidation or merger, within 10 days after execution thereof,
furnishes to the Credit Banks, the Remarketing Agent and the Trustee a true and
complete copy of the instrument of dissolution, liquidation, disposition,
consolidation or merger;

 

(vi) neither the validity nor the enforceability of the Bonds, this Indenture,
the Series Supplements, the Offering Agreement, the Series

 

92



--------------------------------------------------------------------------------

Reimbursement Agreements or the Representation Letters is adversely affected by
the dissolution, liquidation, disposition, consolidation or merger; and

 

(vii) no rating on any Series of Bonds, if any Series of Bonds is then rated, is
reduced or withdrawn as a result of the dissolution, liquidation, disposition,
consolidation or merger.

 

(b) As of the purported effective date of the dissolution, liquidation,
disposition, consolidation or merger, the Corporation (at its cost) shall
furnish to the Trustee, the Remarketing Agent and the Credit Banks an opinion of
counsel, in form and substance satisfactory to the Trustee, the Remarketing
Agent and the Credit Banks, as to the legal, valid and binding nature of item
(iv) above, and as to item (vi) above.

 

ARTICLE VI

 

REVENUES AND FUNDS

 

Section 6.01. Application of Original Proceeds. The proceeds of the sale of the
Bonds of each Series shall be deposited with the Trustee on the Closing Date
pursuant to Sections 6.03 and 6.05 hereof, and applied in accordance with
Sections 6.04 and 6.05 hereof for authorized and lawful purposes of the
Corporation.

 

Section 6.02. Creation of Bond Fund. There is hereby created by the Corporation
and ordered established with the Trustee a separate and segregated trust fund to
be designated the “Provena Foods Inc. Variable/Fixed Rate Demand Bonds-Bond
Fund” (the “Bond Fund”). Upon the issuance of a Series of Bonds, the Trustee
shall establish within the Bond Fund, with respect to such Series of Bonds, two
separate and segregated trust accounts to be designated the “Provena Foods Inc.
Variable/Fixed Rate Demand Bonds-Series [Series Designation] Revenue Account”
(the “Series Revenue Account”) and the “Provena Foods Inc. Variable/Fixed Rate
Demand Bonds-Series [Series Designation] Letter of Credit Account” (the “Series
Letter of Credit Account”).

 

Section 6.03. Payments into Bond Fund. There shall be deposited into the
appropriate Series Accounts of the Bond Fund when received: (a) all payments
specified in Section 4.02 hereof; (b) all moneys required to be so deposited in
connection with any redemption of Bonds; (c) all revenues derived or received by
the Trustee under or with respect to the Letters of Credit; (d) any amounts
directed to be transferred into the Bond Fund pursuant to any provision of this
Indenture; (e) all other moneys when received by the Trustee which are required
to be deposited into the Bond Fund or which are accompanied by directions that
such moneys are to be paid into the Bond Fund; and (f) all accrued interest, if
any. Any amounts drawn under a Series Letter of Credit shall be held in the
related Series Letter of Credit Account of the Bond Fund and shall not be
commingled with any other moneys held by the Trustee. Any other amounts received
for deposit in the Bond Fund shall be held in the appropriate Series Revenue
Account of the Bond Fund and shall not be commingled with any other moneys held
by the Trustee.

 

Section 6.04. Draws on Letters of Credit; Use of Moneys in Series Letter of
Credit Accounts. On or before 12:00 noon, New York Time, on the Business Day
immediately

 

93



--------------------------------------------------------------------------------

preceding each Interest Payment Date with respect to an Enhanced Series or date
upon which Bonds of such Enhanced Series mature, are to be accelerated or are to
be redeemed, the Trustee shall draw on the related Series Letter of Credit an
amount which shall be sufficient for the purpose of paying the principal,
premium and interest coming due and payable on such Enhanced Series (whether at
maturity, upon prior redemption, or upon acceleration in accordance herewith) on
such Interest Payment Date or such date upon which the Bonds of such Enhanced
Series mature, are to be accelerated or are to be redeemed; provided, however,
that the Trustee shall not draw on a Series Letter of Credit with respect to the
payment of any Pledged Bond. The Series Credit Bank shall cause funds so drawn
to be wired to the Trustee not later than 12:00 noon, New York Time, on the
Interest Payment Date, maturity date, acceleration date or redemption date, as
appropriate. All amounts derived by the Trustee with respect to a Series Letter
of Credit shall be deposited in the related Series Letter of Credit Account of
the Bond Fund upon receipt thereof by the Trustee.

 

On or before 12:00 noon, New York Time, on the date upon which the Bonds of an
Enhanced Series are to be purchased, the Trustee shall draw on the related
Series Letter of Credit an amount which, when added to the remarketing proceeds,
if any, shall be sufficient for the purpose of paying the purchase price coming
due and payable on the Bonds of such Enhanced Series (or beneficial interests
therein) on such purchase date; provided, however, that the Trustee shall not
draw on the related Series Letter of Credit with respect to the payment of any
Pledged Bond. The Series Credit Bank shall cause funds so drawn to be wired to
the Tender Agent (if the Bonds of such Enhanced Series are not held in a
book-entry-only system) or the Remarketing Agent (if the Bonds of such Enhanced
Series are held in a book-entry-only system) not later than 3:00 p.m., New York
Time, on the purchase date. All amounts paid to the Tender Agent or the
Remarketing Agent with respect to a Series Letter of Credit shall be deposited
in the related Series Purchase Account.

 

Moneys derived from a Series Letter of Credit shall be used solely for the
payment of the principal or purchase price of, premium, if any, and interest on
Bonds of the related Enhanced Series (other than Pledged Bonds). The Corporation
hereby authorizes and directs the Trustee, the Tender Agent and the Remarketing
Agent to withdraw sufficient funds from each Series Letter of Credit Account of
the Bond Fund or each Series Purchase Account of the Purchase Fund to pay the
principal or purchase price of, premium, if any, and interest on Bonds of the
related Enhanced Series as the same become due and payable; and, in the event of
a default under a Series Letter of Credit, to use all moneys then on deposit in
the related Series Revenue Account of the Bond Fund to pay principal of, and
premium, if any, and interest on the Bonds of such Enhanced Series; which
authorization and direction the Trustee, the Tender Agent and the Remarketing
Agent hereby accept. Immediately following the honoring of any draw under a
Series Letter of Credit, an amount equal to the amount of such draw shall be
transferred from the related Series Revenue Account of the Bond Fund or the
related Series Purchase Account of the Purchase Fund to the related Series
Credit Bank as reimbursement for such draw.

 

Section 6.05. Creation of Disbursement Fund; Disbursements.

 

(a) There is hereby created by the Corporation and ordered established with the
Trustee a separate and segregated trust fund to be designated the “Provena Foods
Inc. Variable/Fixed Rate Demand Bonds-Disbursement Fund” (the “Disbursement
Fund”).

 

94



--------------------------------------------------------------------------------

Upon the issuance of a Series of Bonds, the Trustee shall establish within the
Disbursement Fund, with respect to such Series of Bonds, a separate and
segregated trust account to be designated the “Provena Foods Inc. Variable/Fixed
Rate Demand Bonds-Series [Series Designation] Disbursement Account” (the “Series
Disbursement Account”). All proceeds received by the Corporation upon the sale
of the Bonds of a Series, other than accrued interest, if any, which shall be
deposited in the related Series Revenue Account, shall be deposited in the
related Series Disbursement Account, together with any other moneys required to
be so deposited hereby. The Corporation hereby authorizes and directs the
Trustee to disburse the moneys in each Series Disbursement Account upon
presentment to the Trustee of written requests conforming to the requirements of
paragraph (c) below.

 

(b) All proceeds of the each Series of Bonds, including moneys earned pursuant
to the provisions hereof, remaining in the related Series Disbursement Account
on the Completion Date with respect to such Series of Bonds established pursuant
to Section 6.06 hereof shall be used by the Trustee for transfer to the related
Series Revenue Account of the Bond Fund for application to the redemption of
Bonds of such Series in accordance with Section 2.06(c) or 2.07(c) of this
Indenture.

 

(c) Each disbursement from a Series Disbursement Account shall be made only upon
receipt by the Trustee of a requisition signed by the Corporation Representative
and approved by the related Series Credit Bank, if any, unless such approval is
otherwise waived by the related Series Credit Bank in the Series Supplement,
certifying:

 

(i) the requisition number;

 

(ii) the purpose to which such payment relates;

 

(iii) the payee, which may be the Trustee in the case of a requisition for
payment of interest on the Bonds of such Series or for the payment of the fees
and expenses of the Trustee relating to such Series of Bonds, and which may be
the Corporation in the case of reimbursement for payments advanced by the
Corporation;

 

(iv) the amount;

 

(v) the method of payment, whether check or wire transfer;

 

(vi) that the payment is due, is a proper charge against the related Series
Disbursement Account and has not been the basis for any previous withdrawal from
the related Series Disbursement Account;

 

(vii) that all the funds being requisitioned are being used for authorized and
lawful purposes of the Corporation; and

 

95



--------------------------------------------------------------------------------

(viii) that no Event of Default with respect to such Series of Bonds exists
under this Indenture, and no condition, event or act which, with notice or the
lapse of time, or both, would constitute or give rise to such an Event of
Default exists.

 

Each requisition shall be consecutively numbered.

 

Nothing in this Section shall impose on the Trustee any obligation to see to the
proper application of moneys disbursed from the Disbursement Fund in accordance
with the requirements of this Section. In making disbursements from the
Disbursement Fund, the Trustee may rely on requisitions delivered to it in
conformance with the requirements of this Section.

 

(d) If an Event of Default with respect to a Series of Bonds occurs under this
Indenture, and the Trustee declares the principal of all Bonds of such Series
and the interest accrued thereon to be due and payable, no moneys may be paid
out of the related Series Disbursement Account by the Trustee during the
continuance of such an Event of Default, except into the related Series Revenue
Account of the Bond Fund as and when necessary for the purposes of (i) paying
the Bonds of such Series as due as a result of such Event of Default; or (ii) if
such Series of Bonds constitutes an Enhanced Series, reimbursing the related
Series Credit Bank for any draw under the related Series Letter of Credit to pay
the Bonds of such Series due as a result of such Event of Default; provided,
however, that if such an Event of Default shall be waived and such declaration
shall be rescinded by the Trustee or the registered owners of the Bonds of such
Series pursuant to the terms of this Indenture, the full amount of any such
moneys in the Series Disbursement Account may again be disbursed by the Trustee
in accordance with the provisions hereof.

 

(e) The Trustee shall keep and maintain adequate records pertaining to each
Series Disbursement Account and all disbursements therefrom, and after the
Completion Date with respect to the related Series of Bonds is certified as
provided in Section 6.06 hereof, the Trustee shall file an accounting thereof
with the Corporation and the related Series Credit Bank, if any,.

 

Section 6.06. Completion Certificates. The payment of all costs and expenses
relating to a Series of Bonds shall be evidenced by the filing with the Trustee
of a certificate of the Corporation Representative stating that, except for
amounts retained by the Trustee for costs and expenses not then due and payable,
or the liability for which the Corporation is in good faith contesting or
disputing, all costs and expenses to be paid from the related Series
Disbursement Account of the Disbursement Fund have been paid or provided for,
and no further disbursements will be requested by the Corporation therefrom. Any
balance remaining in the Series Disbursement Account after the Completion Date
(other than any amount retained by the Trustee for costs not then due and
payable or the liability for which the Corporation is contesting or disputing)
which constitutes the largest Authorized Denomination shall be transferred to
the related Series Revenue Account of the Bond Fund and applied to the
redemption of the Bonds of the related Series pursuant to Section 2.06(c) or
2.07(c) hereof, as appropriate, and any amounts remaining on deposit that do not
equal an Authorized Denomination shall be transferred to the

 

96



--------------------------------------------------------------------------------

related Series Revenue Account of the Bond Fund and used to pay interest on the
Bonds of such Series on the next Interest Payment Date relating thereto.

 

Section 6.07. Investment of Moneys. Subject to the restrictions hereinafter set
forth in this Section, moneys held in the Bond Fund and the Disbursement Fund
shall be invested and reinvested by the Trustee upon written directions of the
Corporation in Qualified Investments, maturing no later than the date on which
such moneys will be required to be paid out hereunder; provided that any moneys
held in the Series Letter of Credit Accounts of the Bond Fund shall be invested
and reinvested solely in Government Obligations, maturing no later than the date
on which such moneys will be required to be paid out hereunder. Moneys held in
the Purchase Fund shall not be invested by the Remarketing Agent or the Tender
Agent. All investment instructions hereunder shall be provided in writing to the
Trustee no later than one Business Day prior to the making of the investment
directed therein. The Trustee may make any and all such investments through its
own investment department, or through any of its affiliates or subsidiaries. The
Trustee shall be entitled to rely on all written investment instructions
provided by the Corporation hereunder. The Trustee shall not be responsible or
liable for the performance of any such investments or for keeping the moneys
held by it hereunder fully invested at all times. Absent the provision of
investment instructions hereunder, the Trustee shall not make any investment of
the moneys held pursuant hereto; provided, however, that the Trustee shall
notify the Corporation in the event any moneys are being held uninvested
pursuant hereto. Any obligations acquired by the Trustee as a result of such
investment or reinvestment shall be held by or under the control of the Trustee
(except for such investments held in book entry form) and shall be deemed to
constitute a part of the Fund or Account from which the moneys used for its
purchase were taken. All investment income shall be retained in the Fund or
Account to which the investment is credited from which such income is derived,
and (a) with respect to the Disbursement Fund shall be available for the
purposes set forth in Section 6.05 hereof; and (b) with respect to the Bond Fund
shall be available for the purposes set forth in Section 6.04 hereof (and to the
extent so available shall serve as a credit against the amount due from the
Corporation on the next succeeding payment date).

 

Section 6.08. Moneys Held in Trust. All moneys required to be deposited with or
paid to the Trustee for the account of any Fund or Account (other than the
Series Custody Accounts) under any provisions of this Indenture shall be held by
the Trustee in trust, and, except for moneys deposited with or paid to the
Trustee for redemption of Bonds, notice of the redemption for which has been
duly given, shall, while held by the Trustee, constitute part of the Trust
Estate and be subject to the security interest created hereby.

 

Section 6.09. Repayments from Indenture Funds. Any amounts remaining in the
Series Accounts created under this Indenture, after payment or provision for
payment in full of the Bonds of the related Series in accordance with Article
VII hereof, the fees, charges and expenses of the Trustee, the Tender Agent, the
Remarketing Agent and any co-trustee appointed hereunder relating to such Series
of Bonds, and all other amounts required to be paid hereunder with respect to
such Series of Bonds shall be paid, upon the expiration of, or upon the sooner
termination of, the terms of this Indenture, in the following order of priority:
(a) should a deficit exist in any Series Revenue Account, such moneys shall be
deposited pro rata in all Series Revenue Accounts for which there exists a
deficit; (b) should any Credit Bank be owed money under a Series Reimbursement
Agreement (as evidenced by written notice given to the Trustee

 

97



--------------------------------------------------------------------------------

by the Credit Bank), such moneys shall be paid pro rata to all Credit Banks so
owed money; and (c) should there be any balance, such moneys shall be paid to
the Corporation.

 

Section 6.10. Custody of Funds and Accounts. All Funds and Accounts created
pursuant to this Indenture and held by the Trustee shall be held in trust, in
the name of the Corporation, for the benefit of the Bondholders and, to the
extent of amounts owed by the Corporation to the Credit Banks under the Series
Reimbursement Agreements, on a subordinated basis for the benefit of the Credit
Banks; provided that each Series Custody Account shall be held in trust for the
benefit of the related Series Credit Bank only.

 

ARTICLE VII

 

DISCHARGE OF INDENTURE

 

Section 7.01. Discharge. If the Corporation shall pay or cause to be paid, or
there shall be otherwise paid, or provision shall be made for the payment of,
the principal, premium, if any, and interest due or to become due on the Bonds
of a Series at the times and in the manner stipulated therein, and if the
Corporation shall not then be in default under any of the other covenants and
promises in the Bonds of such Series and this Indenture to be kept, performed
and observed by it or on its part, and if the Corporation shall pay or cause to
be paid to the Trustee all sums of money due or to become due according to the
provisions hereof or of the Bonds of such Series (and the Trustee shall have
paid all amounts, if any, payable to the related Series Credit Bank, if any,
pursuant to Section 6.09 hereof and the related Series Letter of Credit, if any,
shall have been returned to the related Series Credit Bank, if any, for
cancellation), then, except for the rights of the Trustee under Section 9.02
hereof, these presents and the interests in the Trust Estate and rights hereby
granted with respect to such Series of Bonds shall cease, determine and be void,
and the Trustee shall take such actions as may be necessary to evidence the
cancellation and discharge of the lien of this Indenture with respect to such
Series of Bonds. While a Series of Bonds is in the Adjustable Rate Mode or the
Fixed Rate Mode, a Bond of such Series shall be deemed to be paid within the
meaning of this Article VII and for all purposes of this Indenture when (a)
payment of the principal of and the applicable redemption premium, if any, on
such Bond, plus interest thereon to the due date thereof (whether such due date
be by reason of maturity or upon redemption as provided in this Indenture, or
otherwise), shall have been provided to the Trustee by irrevocably depositing
with the Trustee, in trust, and the Trustee shall have irrevocably set aside
exclusively for such payment, any combination of (i) if such Bond constitutes
part of an Enhanced Series moneys drawn under the related Series Letter of
Credit, or if such Bond constitutes part of an Unenhanced Series moneys paid by
the Corporation, sufficient to make such payment; and/or (ii) Government
Obligations (purchased with moneys drawn under the related Series Letter of
Credit if such Bond constitutes part of an Enhanced Series, or moneys paid by
the Corporation if such Bond constitutes part of an Unenhanced Series) not
subject to redemption or prepayment and maturing as to principal and interest in
such amounts and at such times as will, in the opinion of an independent
certified public accountant delivered to the Trustee, provide sufficient moneys,
without reinvestment of any matured amounts, to make such payment without
reinvestment (and there shall be no such reinvestment); (b) the Trustee shall
have been given irrevocable written instructions to call all outstanding Bonds
of such Series for redemption on a date certain, if such Bonds are to be called
for redemption prior to maturity; and (c) all necessary and proper fees,
compensation and expenses

 

98



--------------------------------------------------------------------------------

of the Trustee and the Tender Agent pertaining to the Bonds of such Series shall
have been paid or the payment thereof provided for to the satisfaction of the
Trustee.

 

If the Corporation shall comply with the provisions of the prior paragraph with
respect to all the Bonds of a particular Series, the Bonds of such Series shall
no longer be entitled to the benefit of the Trust Estate or any rights
hereunder.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01. Events of Default. Each of the following events is hereby defined
as, and declared to constitute, an “Event of Default” under this Indenture with
respect to each Series of Bonds, independently from any other Series of Bonds:

 

(a) default in the due and punctual payment of the principal or purchase price
of, premium, if any, or interest on any Outstanding Bond of a particular Series,
whether at the stated maturity thereof, upon the purchase date thereof, upon any
proceedings for redemption thereof, or upon the maturity thereof by declaration
of acceleration;

 

(b) default by the Corporation in its performance or observance of any of the
other covenants, agreements or conditions contained in this Indenture, and the
continuation thereof for the period after notice specified in Section 8.12
hereof;

 

(c) if such Series of Bonds constitutes an Enhanced Series, receipt by the
Trustee of a written notice from the related Series Credit Bank following a
drawing under the related Series Letter of Credit with respect to the payment of
interest on the Bonds of such Series, which notice shall be received prior to
the close of business on the 10th Business Day following the drawing, to the
effect that the amount available to be drawn under the related Series Letter of
Credit to pay interest on the Bonds of such Series has not been reinstated to
equal at least 45-days’ accrued interest at the Maximum Rate (or, during an
Adjustable Rate Period or the Fixed Rate Period with respect to such Series of
Bonds, at least 200-days’ accrued interest computed at the applicable Adjustable
Rate or Fixed Rate);

 

(d) if such Series of Bonds constitutes an Enhanced Series, receipt by the
Trustee of a written notice from the related Series Credit Bank that an event of
default has occurred under the related Series Reimbursement Agreement; or

 

(e) occurrence of an Act of Bankruptcy.

 

Section 8.02. Acceleration. Upon the occurrence of an Event of Default described
in Section 8.01(a), (c), (d) or (e), the Trustee shall accelerate the maturity
of the Bonds then Outstanding of such Series, whereupon the principal of and all
accrued interest on the Bonds of such Series shall become immediately due and
payable, without premium, and, should such Series of Bonds constitute an
Enhanced Series at the time of acceleration, no interest shall accrue on the
Bonds of such Series from and after the date of such acceleration. Upon the
occurrence of an Event of Default described in Section 8.01(b), the Trustee may,
and if requested to do so by

 

99



--------------------------------------------------------------------------------

the Owners of not less than 25% in aggregate principal amount of the Bonds then
Outstanding of such Series shall, accelerate the maturity of the Bonds of such
Series, whereupon the principal of and all accrued interest on the Bonds of such
Series shall become immediately due and payable, without premium, and, should
such Series of Bonds constitute an Enhanced Series at the time of acceleration,
no interest shall accrue on the Bonds of such Series from and after the date of
such acceleration. In the event of any acceleration of the Bonds of a Series,
the Trustee shall give the Corporation, the related Series Credit Bank, if any,
and the Remarketing Agent prompt written notice thereof.

 

Following an acceleration of the Bonds of an Enhanced Series pursuant to this
Section, the Trustee shall draw upon the related Series Letter of Credit in
accordance with its terms in an amount which equals the total amount of
principal of and interest on the Bonds of such Series coming due and payable;
provided that no such draw shall be made to pay any Pledged Bond. All amounts
derived by the Trustee with respect to a Series Letter of Credit shall be
deposited in the related Series Letter of Credit Account of the Bond Fund upon
receipt thereof by the Trustee and applied as provided in Section 8.07 hereof;
all moneys held by the Trustee in the related Series Revenue Account of the Bond
Fund shall be applied by the Trustee to reimburse the related Series Credit Bank
or, to the extent that the related Series Credit Bank fails to honor such draw,
to pay the Bonds of such Series. All fees and expenses relating to such Enhanced
Series payable (or reasonably expected to be incurred) to the Trustee or the
Tender Agent hereunder prior to the discharge of this Indenture with respect to
such Enhanced Series shall be paid from available funds held by the Trustee
other than funds representing proceeds of draws under the related Series Letter
of Credit, or moneys already held for the benefit of the registered owners of
the Bonds of the related Series.

 

The provisions of this Section are subject to the provisions of Section 8.13
hereof.

 

Section 8.03. Other Remedies; Rights of Bond Owners. Upon the occurrence of any
Event of Default with respect to a Series of Bonds, the Trustee may pursue any
available remedy by suit at law or in equity to enforce the payment of the
principal or purchase price of, premium, if any, and interest on the Bonds then
Outstanding of such Series, and the performance by the Corporation of its
obligations hereunder, including, without limitation, the following:

 

(a) by mandamus, or other suit, action or proceeding at law or in equity,
enforce all rights of the registered owners of the related Series of Bonds, and
require the Corporation to carry out its obligations under this Indenture and
the related Series Supplement;

 

(b) bring suit upon the Bonds of such Series;

 

(c) by action, suit or proceeding at law or in equity require the Corporation to
account for any moneys received by the Corporation as if it were the trustee of
an express trust for the registered owners of the Bonds of the related Series;
and

 

(d) by action, suit or proceeding at law or in equity enjoin any acts or things
which may be unlawful or in violation of the rights of the registered owners of
the Bonds of the related Series.

 

100



--------------------------------------------------------------------------------

If such Series of Bonds constitutes an Enhanced Series, and if the related
Series Credit Bank is not in default under the related Series Letter of Credit,
the Trustee shall not be entitled to exercise any remedy hereunder, with respect
to an Event of Default set forth in Section 8.01(b) hereof with respect to such
Enhanced Series, without the prior written consent of the related Series Credit
Bank.

 

Subject to the last sentence of the prior paragraph, if an Event of Default with
respect to a Series of Bonds shall have occurred, and if requested to do so by
the Owners of not less than 25% in aggregate principal amount of the Bonds then
Outstanding of such Series, and if indemnified as provided in Section 9.01(l)
hereof, the Trustee shall be obligated to exercise one or more of the rights and
powers conferred by this Section or by Section 8.02 hereof as the Trustee, being
advised by counsel, shall deem most expedient in the interests of such Bond
Owners.

 

No remedy conferred upon or reserved to the Trustee or the Bond Owners by the
terms of this Indenture is intended to be exclusive of any other remedy, but
each and every such remedy shall be cumulative and in addition to any other
remedy given to the Trustee or the Bond Owners hereunder, or now or hereafter
existing at law or in equity. No delay or omission to exercise any right or
power accruing upon any default or Event of Default shall impair any such right
or power or shall be construed to be a waiver of any such default or Event of
Default or an acquiescence therein; and every such right and power may be
exercised from time to time as often as may be deemed expedient. No waiver of
any default or Event of Default hereunder, whether by the Trustee or the Bond
Owners, shall extend to or shall affect any subsequent default or Event of
Default or shall impair any right or remedy consequent thereon.

 

The provisions of this Section are subject to the provisions of Section 8.13
hereof.

 

Section 8.04. Right of Bond Owners to Direct Proceedings. Anything in this
Indenture to the contrary notwithstanding, upon the occurrence of an Event of
Default with respect to a Series of Bonds, the Owners of a majority in aggregate
principal amount of the Bonds then Outstanding of such Series shall have the
right, at any time, by an instrument or instruments in writing executed and
delivered to the Trustee and the related Series Credit Bank, if any, to direct
the method and place of conducting all proceedings to be taken in connection
with the enforcement of the terms and conditions of this Indenture, or for the
appointment of a receiver or for any other proceedings hereunder, other than for
the payment of the principal or purchase price of, premium, if any, and interest
on the Bonds of such Series, or any part thereof; provided, however, that
direction shall not be otherwise than in accordance with the provisions of law
and this Indenture; and provided, further, that, if such Series of Bonds
constitutes an Enhanced Series, and if the related Series Credit Bank is not in
default under the related Series Letter of Credit, no such direction shall be
followed by the Trustee without the prior written consent of such Series Credit
Bank.

 

Section 8.05. Appointment of Receiver. Upon the occurrence of an Event of
Default with respect to a Series of Bonds, and upon the filing of a suit or
other commencement of judicial proceedings to enforce the rights of the Trustee
and the registered owners of the Bonds of such Series under this Indenture, the
Trustee shall be entitled, as a matter of right, to request the appointment of a
receiver or receivers of the Trust Estate and of the revenues, issues,

 

101



--------------------------------------------------------------------------------

earnings, income, products and profits thereof, pending such proceedings, with
such powers as the court making such appointment shall confer.

 

Section 8.06. Waiver of Certain Laws. Upon the occurrence of an Event of Default
with respect to a Series of Bonds, to the extent that such rights may then
lawfully be waived, neither the Corporation nor anyone claiming through or under
it shall claim or seek to take advantage of any appraisement, valuation, stay,
extension or redemption laws now or hereafter in force in order to prevent or
hinder the enforcement of this Indenture. The Corporation, for itself and all
who may claim through or under it, hereby waives, to the extent that it lawfully
may do so, the benefit of all such laws.

 

Section 8.07. Application of Moneys. All moneys relating to the Bonds of a
particular Series received by the Trustee pursuant to any right given or action
taken under the provisions of this Article shall (after payment of the costs and
expenses of the proceedings resulting in the collection of such moneys and of
the fees and expenses, liabilities and advances of the Corporation, the Trustee
and the Tender Agent, it being understood that such payment shall not be made
from the proceeds of any draw under the related Series Letter of Credit, if any,
or any moneys already held for the benefit of the registered owners of the Bonds
of such Series) be deposited in the related Series Revenue Account of the Bond
Fund (or if received from the related Series Credit Bank, if any, in the related
Series Letter of Credit Account of the Bond Fund), and all moneys in the related
Series Revenue Account shall be applied as follows:

 

(a) Unless the principal of all the Bonds Outstanding of such Series shall have
become or shall have been declared due and payable, all such moneys shall be
applied:

 

FIRST, to the payment to the persons entitled thereto of all installments of
interest then due on the Outstanding Bonds of such Series and, if the amount
available shall not be sufficient to pay in full any particular installment,
then to the payment ratably, according to the amounts due on such installment,
to the persons entitled thereto, without any discrimination or privilege
(provided, however, that no payment shall be made with respect to any Pledged
Bond or Corporation Bond);

 

SECOND, to the payment to the persons entitled thereto of the unpaid principal
of, and premium, if any, on, the Outstanding Bonds of such Series which shall
have become due (other than Bonds of such Series matured or called for
redemption for the payment of which moneys are already held pursuant to the
provisions of this Indenture) in the order of their due dates, and, if the
amount available shall not be sufficient to pay in full the principal of each
Bond of such Series due on any particular date, together with such premium, then
to the payment ratably, according to the amount of principal and premium due on
such date, to the persons entitled thereto, without any discrimination or
privilege (provided, however, that no payment shall be made with respect to any
Pledged Bond or Corporation Bond); and

 

THIRD, to the payment to the related Series Credit Bank, if any, to reimburse
the related Series Credit Bank, if any, for drawings on the related

 

102



--------------------------------------------------------------------------------

Series Letter of Credit, if any, used to pay principal, premium or interest on
the Bonds of such Series.

 

(b) If the principal of all the Outstanding Bonds of such Series shall have
become due or shall have been declared due and payable by acceleration, all such
moneys shall be applied first to the payment of the principal, premium, if any,
and interest then due on the Bonds of such Series, without preference or
priority of principal and premium over interest or of interest over principal
and premium, or of any installment of interest over any other installment of
interest, or of any Bond of such Series over any other Bond of such Series,
ratably, according to the amounts due respectively for principal, premium, if
any, and interest, to the persons entitled thereto, without any discrimination
or privilege (provided, however, that no payment shall be made with respect to
any Pledged Bond or Corporation Bond), and second, if the Bonds of such Series
constitute an Enhanced Series, to the payment of all obligations owed to the
related Series Credit Bank pursuant to the related Series Reimbursement
Agreement.

 

(c) If the principal of all the Outstanding Bonds of such Series shall have been
declared due and payable by acceleration, and if such declaration shall
thereafter have been rescinded and annulled under the provisions of this
Article, then the moneys shall be applied in accordance with the provisions of
subsection (a) above; provided, however, that in the event that the principal of
all the Bonds of such Series shall later become due or be declared due and
payable by acceleration, the moneys shall be applied in accordance with the
provisions of subsection (b) above.

 

Notwithstanding the foregoing restrictions on payment in respect of any Pledged
Bond or Corporation Bond, moneys may be applied to the payment first of Pledged
Bonds and second of Corporation Bonds, but only after payment in full of all
other Outstanding Bonds of such Series and, if the Bonds of such Series
constitute an Enhanced Series, of all obligations owed to the related Series
Credit Bank pursuant to the related Series Reimbursement Agreement; and, to the
extent that such surplus moneys are not available for application to Pledged
Bonds or Corporation Bonds after acceleration of the Bonds of such Series, all
Pledged Bonds and Corporation Bonds shall be deemed to be no longer Outstanding
and shall be cancelled, and no payment shall be made in respect thereof. Under
no circumstances shall any Pledged Bond be paid with moneys on deposit in the
related Series Letter of Credit Account of the Bond Fund, rather Pledged Bonds
shall be paid solely and only from moneys on deposit in the related Series
Revenue Account of the Bond Fund; provided that, if the Bonds of such Series are
then held in a book-entry-only system, the procedures concerning waivers of
payments with respect to DTC and direct payments to the related Series Credit
Bank, as set forth in Section 3.06(d) of this Indenture, shall be followed.
Whenever moneys are to be applied pursuant to the provisions of this Section,
such moneys shall be applied at such times, and from time to time, as the
Trustee shall determine is appropriate upon due consideration of the amount of
such moneys available for application and the likelihood of additional moneys
becoming available for such application in the future.

 

Whenever the Trustee shall apply such funds it shall fix the date of
application, which shall be the earliest date possible for the Trustee to
consummate its duties. The Trustee shall

 

103



--------------------------------------------------------------------------------

give such notice as it may deem appropriate of the deposit with it of any such
moneys and of the fixing of any such date.

 

If the Bonds of a Series are held in a book-entry-only system, it shall be the
responsibility of the Remarketing Agent to distribute moneys to the beneficial
owners of the Bonds of such Series in accordance with the priorities set forth
in this Section.

 

For purposes of this Section, the term “principal” shall include the principal
component of the purchase price of the Bonds, and the term “interest” shall
include the interest component of the purchase price of the Bonds.

 

Section 8.08. Remedies Vested in Trustee. All rights of action (including the
right to file proofs of claim) under this Indenture and under the Bonds may be
enforced by the Trustee without the possession of any Bond or the production
thereof in any trial or proceedings related thereto, and any such suit or
proceeding instituted by the Trustee shall be brought in its name as Trustee
without the necessity of joining as plaintiff or defendant the Owner of any
Bond.

 

Section 8.09. Rights and Remedies of Bond Owners. No Owner of any Bond of a
particular Series shall have any right to institute any suit, action or
proceeding in equity or at law for the enforcement of this Indenture or for the
execution of any trust hereof or for the appointment of a receiver or any other
remedy hereunder, unless:

 

(a) an Event of Default with respect to such Series has occurred of which the
Trustee has been notified as provided in Section 9.01(h) hereof, or of which by
said Section 9.01(h) the Trustee is deemed to have notice;

 

(b) the Owners of not less than 25% in aggregate principal amount of the Bonds
then Outstanding of such Series shall have made written request to the Trustee
and shall have offered it reasonable opportunity either to proceed to exercise
the powers hereinbefore granted or to institute such action, suit or proceeding
in the name or names of such Owners, and shall have offered to the Trustee
indemnity as provided in Section 9.01(l) hereof;

 

(c) the Trustee shall thereafter fail or refuse to exercise the powers
hereinbefore granted, or to institute such action, suit or proceeding in its own
name, within 60 days; and

 

(d) if the Bonds of such Series constitute an Enhanced Series, and if the
related Series Credit Bank is not in default under the related Series Letter of
Credit, the related Series Credit Bank has given its prior written consent
thereto;

 

and such notification, request and offer of indemnity are hereby declared in
every case, at the option of the Trustee, to be conditions precedent to the
execution of the powers and trusts of this Indenture, and to any action or cause
of action for the enforcement of this Indenture, or for the appointment of a
receiver or for any other remedy hereunder. No one or more Owners of the Bonds
of such Series shall have any right in any manner whatsoever to affect, disturb
or prejudice the lien of this Indenture by such Owners’ action, and all
proceedings at law or in equity shall be instituted, had and maintained in the
manner herein provided and (except as

 

104



--------------------------------------------------------------------------------

herein otherwise provided) for the equal and ratable benefit of the Owners on
all Bonds then Outstanding of such Series. Nothing in this Indenture, however,
shall affect or impair the right of any Bond Owner to enforce the payment of the
principal of, premium, if any, and interest on any Bond owned by such Bond Owner
at and after the maturity thereof, or the obligation of the Corporation to pay
the principal of, premium, if any, and interest on any Bond to the Owner thereof
at the time and place, and in the manner, expressed in such Bond. Nothing
contained herein shall be construed as permitting or affording any Bond Owner a
right or cause of action against the Trustee or in respect of the Bonds of such
Series where a default has been waived under Section 8.11 hereof or cured under
Section 8.12 hereof.

 

Section 8.10. Termination of Proceedings. In case the Trustee shall have
proceeded to enforce any right under this Indenture by the appointment of a
receiver or otherwise, and such proceedings shall have been discontinued or
abandoned for any reason, or shall have been determined adversely to the
Trustee, then and in every such case the Corporation, the Trustee, the related
Series Credit Bank, if any, and the registered owners of the Bonds of such
Series shall be restored to their former positions and rights hereunder, and all
rights, remedies and powers of the Trustee shall continue as if no such
proceedings had been taken.

 

Section 8.11. Waivers of Events of Default. With respect to each Series of
Bonds, the Trustee may in its discretion, and with the prior written consent of
the related Series Credit Bank (if the Bonds of such Series constitute an
Enhanced Series, and if the related Series Credit Bank is not in default under
the related Series Letter of Credit) shall, waive any Event of Default hereunder
and its consequences, and shall do so upon the written request of the Owners of
a majority in aggregate principal amount of the Bonds then Outstanding of such
Series; provided, however, that the Trustee may not waive an Event of Default
with respect to a Series of Bonds described in subparagraph (a), (c), (d) or (e)
of Section 8.01 hereof without the written consent of the registered owners of
all Bonds then Outstanding of such Series, and, if the Bonds of such Series
constitute an Enhanced Series, the full reinstatement of amounts available to be
drawn under the related Series Letter of Credit.

 

Section 8.12. Notice of Default; Opportunity to Cure Defaults. Anything herein
to the contrary notwithstanding, no default under Section 8.01(b) hereof shall
constitute an Event of Default with respect to a Series of Bonds until the
related Series Credit Bank (if the Bonds of such Series constitute an Enhanced
Series, and if it is not in default under the related Series Letter of Credit)
shall have concurred therein, and actual notice of such default by registered or
certified mail shall be given to the Corporation by the Trustee or by the Owners
of not less than 25% in aggregate principal amount of all Bonds Outstanding of
such Series, and the Corporation shall have had 30 days after receipt of such
notice at its option to correct said default or to cause said default to be
corrected, and shall not have corrected said default or caused said default to
be corrected within the applicable period; provided, however, that if said
default be such that it cannot be corrected within the applicable period, it
shall not constitute an Event of Default with respect to a Series of Bonds if
corrective action is instituted by the Corporation within the applicable period
and diligently pursued until the default is corrected.

 

Section 8.13. Limitation on Defaults and Remedies. Notwithstanding anything
herein to the contrary, prior to the Expiration of the Term of the Series Letter
of Credit with respect to an Enhanced Series, and as long as the related Series
Credit Bank is not in default in its payment

 

105



--------------------------------------------------------------------------------

obligations under the related Series Letter of Credit, the related Series Credit
Bank shall be entitled, but not obligated, to direct the Trustee in the exercise
of all rights and remedies under this Article related to such Enhanced Series,
including, but without limitation, acceleration of the Bonds of such Enhanced
Series, institution of legal proceedings and the granting of any waivers with
respect to the foregoing. Until such time as a Series Credit Bank is in default
in its payment obligations under the related Series Letter of Credit, neither
the Trustee, the Corporation nor the Owners of the Bonds of the related Enhanced
Series shall have the right or be permitted to exercise any of the rights or
remedies granted or permitted to any one or more of them under this Article VIII
without the express written consent of such Series Credit Bank; provided,
however, that the Trustee shall have the ability to accelerate the maturity of
the Bonds of such Enhanced Series upon the occurrence of an Event of Default
with respect to such Enhanced Series described in Section 8.01(c) or (d) hereof
without the express written consent of the related Series Credit Bank; and
provided, further, that nothing in this Section is intended or shall be
construed to affect the obligation of the Trustee pursuant to Section 6.04,
which is absolute and unconditional, to demand and collect all amounts due and
payable under the related Series Letter of Credit when and as the same shall
become due and payable.

 

ARTICLE IX

 

THE TRUSTEE, TENDER AGENT AND REMARKETING AGENT

 

Section 9.01. Acceptance of Trusts. The Trustee hereby accepts the trusts
imposed upon it by this Indenture, and agrees to perform said trusts, but only
upon and subject to the following express terms and conditions:

 

(a) The Trustee, prior to the occurrence of an Event of Default and after the
curing or waiving of all Events of Default which may have occurred, undertakes
to perform such duties and only such duties as are specifically set forth in
this Indenture. In case an Event of Default has occurred (which has not been
cured or waived), the Trustee shall exercise such of the rights and powers
vested in it by this Indenture, and use the same degree of care and skill in
their exercise, as a prudent person would exercise or use under the
circumstances in the conduct of his or her own affairs.

 

(b) The Trustee may execute any of the trusts hereof, exercise any powers
hereunder and perform any of its duties hereunder by or through attorneys,
agents, receivers or employees, but shall be answerable for the conduct of the
same in accordance with the standard specified above. Neither the Remarketing
Agent nor any Series Credit Bank shall be deemed an agent of the Trustee for any
purpose, and the Trustee shall not be responsible for the compliance of either
of them with their respective obligations under this Indenture or in connection
with the transactions contemplated herein. The Trustee shall be entitled to the
advice of counsel (which may be an employee or affiliate of the Trustee)
concerning all matters of trust hereof and its duties hereunder, and in all
cases may pay such reasonable compensation to all such attorneys, agents,
receivers and employees as may reasonably be employed in connection with the
trust hereof. The Trustee may act upon the opinion or advice of any attorneys
approved by the Trustee in the exercise of reasonable care. The Trustee shall
not be responsible for any

 

106



--------------------------------------------------------------------------------

loss or damage resulting from any action or non-action exercised in good faith
in reliance upon such opinion or advice.

 

(c) The Trustee shall not be responsible for any recital herein or in the Bonds
(other than the certificate of authentication thereon), the legality,
sufficiency or validity of this Indenture, the Series Reimbursement Agreements,
the Letters of Credit, the Bonds or any document or instrument relating hereto
or thereto; the recording or filing of any instrument required by this Indenture
to secure the Bonds; collecting any insurance proceeds; the validity of the
execution by the Corporation of this Indenture or of any supplement hereto or
amendment hereof or of any instrument of further assurance; or the validity,
priority, perfection or sufficiency of the security for the Bonds issued
hereunder or intended to be secured hereby, or otherwise as to the maintenance
of the security hereof, except for the filing of Uniform Commercial Code
continuation statements, if any are required to be filed.

 

(d) The Trustee shall not be accountable for the use of any Bonds authenticated
or delivered hereunder. The Trustee may in good faith buy, sell, own and hold
any of the Bonds (or beneficial interests therein) and may join in any action
which any Bond Owner may be entitled to take with like effect as if the Trustee
were not a party to this Indenture. The Trustee may also engage in or be
interested in any financial or other transaction with the Corporation, the
Credit Banks, the Tender Agent or the Remarketing Agent; provided, however, that
if the Trustee determines that any such relationship is in conflict with its
duties under this Indenture, it shall eliminate the conflict or resign as
Trustee. To the extent permitted by law, the Trustee may also purchase Bonds (or
beneficial interests therein) with like effect as if it were not the Trustee.

 

(e) The Trustee shall be protected in acting upon, and may conclusively rely
upon, any notice, certificate, opinion, request or other paper or document
reasonably believed by it to be genuine and correct, and reasonably believed by
it to have been signed or sent by the proper person or persons. Any action taken
by the Trustee pursuant to this Indenture upon the request, authority or consent
of any person, who at the time of making such request or giving such authority
or consent is the Owner of any Bond, shall be conclusive and binding upon all
future Owners of the same Bond and any Bond issued in replacement therefor.

 

(f) As to the existence or nonexistence of any fact, or as to the sufficiency or
validity of any instrument, paper or proceeding, the Trustee shall be entitled
to rely upon a certificate signed by a duly authorized representative of the
Corporation, the Tender Agent, the Remarketing Agent, a Series Credit Bank or
the Corporation as sufficient evidence of the facts therein contained; and prior
to the occurrence of a default of which the Trustee has been notified as
provided in subsection (h) of this Section, or of which by said subsection (h)
it is deemed to have notice, the Trustee shall also be at liberty to accept a
similar certificate to the effect that any particular dealing, transaction or
action is necessary or expedient. The Trustee may, at its discretion, secure
such further evidence (including, but not limited to, legal opinions) deemed
necessary or advisable by it, but shall in no case be bound to secure the same.
The Trustee may accept a certificate of an

 

107



--------------------------------------------------------------------------------

authorized officer of the Corporation charged with the maintenance of its books
and records of the Corporation to the effect that a resolution in the form
therein set forth has been adopted and is in full force and effect.

 

(g) The right of the Trustee to perform any discretionary act enumerated in this
Indenture shall not be construed as a duty. The Trustee shall not be answerable
for other than its negligence or willful misconduct in the performance of its
powers and duties under this Indenture.

 

(h) The Trustee shall not be required to take notice or be deemed to have notice
of any default or Event of Default hereunder, or in any other document or
instrument executed in connection with the execution and delivery of the Bonds,
except an Event of Default under Section 8.01(a), (c) or (d) hereof, unless the
Trustee shall be specifically notified in writing of such default or Event of
Default by the Corporation, the Tender Agent, a Series Credit Bank or the Owners
of at least 25% in aggregate principal amount of the Bonds then Outstanding of
the particular Series of Bonds to which such default or Event of Default
relates. All notices or other instruments required by this Indenture to be
delivered to the Trustee shall be delivered at the principal corporate trust
office of the Trustee, and, in the absence of such notice so delivered, the
Trustee may conclusively assume there is no default except as aforesaid.

 

(i) At any and all reasonable times, the Trustee and its duly authorized agents,
attorneys, experts, engineers, accountants and representatives shall have the
right to inspect fully all books, papers and records of the Corporation
pertaining to this Indenture and the Bonds, and to take such photocopies and
memoranda therefrom and in regard thereto as may be desired.

 

(j) The Trustee shall not be required to give any bond or surety in respect of
the execution of the trust created hereby or the powers granted hereunder.

 

(k) Notwithstanding anything contained elsewhere in this Indenture to the
contrary, the Trustee shall have the right, but not the obligation, to demand,
in respect of the withdrawal of any cash, the release of any property, or the
taking of any action whatsoever within the purview of this Indenture, any
showing, certificate, opinion, appraisal or other information, or corporate
action or evidence thereof, in addition to that required by the terms hereof as
a condition of such action by the Trustee, as deemed desirable for the purposes
of establishing the right of a Series Credit Bank or the Corporation to the
withdrawal of any cash, the release of any property or the taking of any other
action by the Trustee.

 

(l) Before taking any action referred to in Article VIII or Section 9.03 hereof
(except with respect to any drawing under a Series Letter of Credit and payment
of the related Series of Bonds therefrom at the time or times payment is due, or
with respect to acceleration of the particular Series of Bonds and payment of
the Bonds of such Series upon such acceleration), the Trustee may require that a
satisfactory indemnity bond be furnished for the reimbursement of all expenses
which it may incur and to protect it

 

108



--------------------------------------------------------------------------------

 

against all liability, except liability which is adjudicated to have resulted
from its negligence or willful misconduct, by reason of any action so taken.

 

(m) All moneys received by the Trustee shall, until used, applied or invested as
herein provided, be held in trust for the purposes for which they were received,
but need not be segregated from other funds, except to the extent required by
law or this Indenture. The Trustee shall be under no liability for interest on
any moneys received by it hereunder.

 

(n) Notwithstanding the effective date of this Indenture or anything to the
contrary in this Indenture, the Trustee shall have no liability or
responsibility for any act or event relating to this Indenture which occurs
prior to the date the Trustee formally executes this Indenture and commences
acting as Trustee hereunder.

 

(o) No provision of this Indenture shall be deemed to require the Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of its rights or
powers, if the Trustee shall have reasonable grounds for believing that
repayment of such funds, or, in the alternative, adequate indemnity against such
risk or liability, is not reasonably assured to it.

 

(p) The Trustee has no obligation or liability to the Bondholders for the
payment of interest or premium, if any, on, or principal or purchase price of,
the Bonds, but rather the Trustee’s sole obligation is to administer, for the
benefit of the Bondholders and, on a subordinated basis, the Credit Banks, the
various Funds and Accounts established hereunder.

 

(q) The Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys, and the
Trustee shall not be responsible for any misconduct or negligence on the part of
any agent or attorney appointed with due care by it hereunder.

 

Section 9.02. Annual Fees, Charges and Expenses of Trustee and Tender Agent. The
Trustee and the Tender Agent shall be entitled to reasonable compensation for
all services rendered by them under this Indenture. In addition, the Trustee and
the Tender Agent shall be entitled to reimbursement for their charges and
expenses (including reasonable counsel fees and expenses) incurred in connection
with such services. Such compensation and reimbursement shall be paid by the
Corporation in accordance with Section 5.02 hereof; provided, however, that to
the extent not so paid, the Trustee may make pro rata disbursements from the
Series Revenue Accounts of the Bond Fund to pay such amounts, but only after
reimbursing the Series Credit Banks for all draws previously made under the
Series Letters of Credit which have not been reimbursed. The Trustee’s and the
Tender Agent’s right to receive compensation and reimbursement of expenses under
this Section shall be secured by a lien on the Trust Estate, which lien shall be
subordinate to the lien in favor of the Bondholders for payment of the principal
of, premium, if any, and interest on the Bonds, except that, upon an Event of
Default with respect to a particular Series of Bonds, but only upon such an
Event of Default, the Trustee shall have a prior lien upon the portion of the
Trust Estate relating to such Series of Bonds

 

109



--------------------------------------------------------------------------------

(excluding that portion of the Trust Estate relating to such Series of Bonds
consisting of proceeds of any draw under the related Series Letter of Credit and
funds held for the payment of principal or purchase price of, premium, if any,
and interest on Bonds of such Series not yet delivered or surrendered in
accordance with the provisions of this Indenture, and excluding that portion of
the Trust Estate relating to such Series of Bonds consisting of funds already
held for the benefit of the registered owners of the Bonds of such Series
pursuant to any other provisions of this Indenture, as to which such lien shall
be subordinate to the lien created hereby for the benefit of such Bond Owners)
for its extraordinary fees, charges and expenses incurred in enforcing the
provisions of this Indenture or any other agreement referred to herein. The
Corporation hereby indemnifies and holds harmless the Trustee and the Tender
Agent against any liabilities which the Trustee and the Tender Agent may incur
in the exercise and performance of their powers and duties hereunder and under
any other agreement referred to herein which are not due to the Trustee’s or the
Tender Agent’s negligence or willful misconduct, and for any fees and expenses
of the Trustee and the Tender Agent to the extent funds are not available under
this Indenture for the payment thereof. The rights of the Trustee and the Tender
Agent under this Section shall survive the payment in full of the Bonds and the
discharge of this Indenture.

 

Section 9.03. Notice to Bond Owners of Default or Delivery of Alternate Series
Credit Facilities. If a default occurs of which the Trustee is required by
Section 9.01(h) hereof to take notice or of which notice of default is given as
provided in Section 9.01(h) hereof, then the Trustee shall promptly give written
notice thereof by certified mail, postage prepaid, to each Owner of Bonds then
Outstanding of the affected Series. The Trustee shall promptly give written
notice to the Remarketing Agent, the affected Series Credit Bank, if any, and
the Corporation by certified mail of any such notice of default sent to any
Owner of Bonds as provided hereunder.

 

If an Alternate Series Credit Facility is to be delivered, 30 days prior to the
time that the Trustee will be presented with such Alternate Series Credit
Facility, the Trustee shall send notice by first-class mail to all Owners of
Bonds of the related Series whose names appear on the Registration Books stating
that such Alternate Series Credit Facility will be substituted for the Series
Letter of Credit relating to such Series of Bonds.

 

Section 9.04. Intervention by Trustee. In any judicial proceeding to which a
Series Credit Bank or the Corporation is a party, and which, in the opinion of
the Trustee and its counsel, has a substantial bearing on the interests of the
Owners of the Outstanding Bonds of a particular Series, the Trustee may
intervene on behalf of the Owners of the Bonds of such Series, and shall do so
if requested in writing by the Owners of at least 25% in aggregate principal
amount of the Bonds then Outstanding of such Series or the related Series Credit
Bank, and when provided with sufficient indemnity pursuant to Section 9.01(l)
hereof.

 

Section 9.05. Successor Trustee by Merger or Otherwise. Any corporation or
association into which the Trustee may be converted or merged, with which it may
be consolidated, or to which it may sell or transfer its corporate trust
business and assets as a whole or substantially as a whole, or any corporation
or association resulting from any such conversion, sale, merger, consolidation
or transfer to which it is a party, ipso facto, shall (if it is qualified to be
Trustee hereunder) be and become the Trustee hereunder vested with all of the
title to the Trust Estate and all the trusts, powers, discretions, immunities,
privileges, responsibilities,

 

110



--------------------------------------------------------------------------------

obligations and all other matters as was its predecessor, without the execution
or filing of any instrument (other than as required by the Letters of Credit) or
any further act, deed or conveyance on the part of any of the parties hereto,
anything herein to the contrary notwithstanding; provided, however, that such
successor Trustee meets the requirements of Section 9.14(a) hereof.

 

Section 9.06. Resignation by Trustee. The Trustee may resign from the trusts
hereby created by giving written notice to the Corporation, the Tender Agent,
the Remarketing Agent, the Credit Banks and the Owners of the Bonds then
Outstanding, and shall so resign whenever it ceases to be qualified to act as
Trustee hereunder. Such notice shall be sent by certified mail, postage prepaid,
to the Bond Owners. Such resignation shall take effect upon the appointment of a
successor Trustee. If no successor Trustee is appointed pursuant to Section 9.08
hereof within 30 days after the delivery of such notice, a temporary Trustee may
be appointed by the Corporation. If no successor Trustee or temporary Trustee is
appointed within 45 days after delivery of such notice, the resigning Trustee
may petition any court of competent jurisdiction for the appointment of a
successor Trustee.

 

Section 9.07. Removal of Trustee. The Trustee may be removed at any time by an
instrument or substantially concurrent instruments in writing delivered to the
Trustee, the Tender Agent, the Remarketing Agent and the Bond Owners, and signed
by the Credit Banks and the Corporation. Such instruments shall be sent by
certified mail, postage prepaid, to the Bond Owners. Such removal shall take
effect upon the appointment of a successor Trustee.

 

Section 9.08. Appointment of Successor Trustee. In case the Trustee shall
resign, be removed, be dissolved, be in the course of dissolution or
liquidation, or otherwise become incapable of acting or not be qualified to act
hereunder, or in case the Trustee shall be taken under the control of any public
officer or a receiver appointed by a court, a successor may be appointed by the
Corporation with the consent of the Credit Banks, and notice to the Remarketing
Agent, the Tender Agent and the Bond Owners; provided that a single entity shall
serve as Trustee for all Series of Bonds. Such notice shall be sent by certified
mail, postage prepaid, to the Bond Owners.

 

Section 9.09. Successor Trustee. Every successor Trustee (including any
temporary trustee appointed by the Corporation pursuant to Section 9.06 hereof)
appointed hereunder shall execute, acknowledge and deliver to its predecessor,
the Credit Banks, the Tender Agent, the Remarketing Agent and the Corporation an
instrument in writing accepting such appointment hereunder, and thereupon such
successor, without any further act, deed or conveyance, shall become fully
vested with the title to the Trust Estate and all of the trust powers,
discretions, immunities, privileges, responsibilities, obligations and all other
matters of its predecessor; but such predecessor shall, nevertheless, on the
written request of the Corporation, or of its successor Trustee, execute and
deliver an instrument transferring to such successor Trustee all the estates,
properties, rights, powers and trusts of such predecessor hereunder; and every
predecessor Trustee shall transfer the Letters of Credit, and deliver all
securities and moneys held by it as the Trustee hereunder, to its successor
Trustee. Should any instrument in writing from the Corporation be required by
any successor Trustee for more fully and certainly vesting in such successor the
estates, rights, powers and duties hereby vested or intended to be vested in the
predecessor any and all such instruments in writing shall, on request, be
executed, acknowledged

 

111



--------------------------------------------------------------------------------

and delivered by the Corporation. The resignation of any Trustee and the
instrument or instruments removing any Trustee and appointing a successor
hereunder, together with all other instruments provided for in this Article,
shall be filed and/or recorded by the successor Trustee in each recording
office, if any, where this Indenture shall have been filed and/or recorded. No
appointment of a successor Trustee hereunder shall become effective unless such
successor meets the requirements of Section 9.14(a) hereof.

 

Section 9.10. Appointment of Tender Agent.

 

(a) In the event the Bonds of a Series are no longer held in a book-entry-only
system and upon the direction of the Corporation, the Trustee shall appoint a
Tender Agent for the Bonds of such Series. The Tender Agent shall have power to
act (i) in the authentication and delivery of Bonds in connection with transfers
and exchanges; and (ii) in effecting purchases and sales of Bonds pursuant
hereto, receiving notices of tender for purchase, making deliveries of Bonds and
holding Bonds pursuant hereto. For all purposes of this Indenture, the
authentication and delivery of Bonds by the Tender Agent shall be deemed to be
the authentication and delivery of Bonds “by the Trustee.” The same entity shall
serve as Tender Agent for all Series of Bonds no longer being held in a
book-entry-only system.

 

(b) Any successor corporation to the initial Tender Agent is otherwise eligible
under this Section, without the execution or filing of any document or any
further act on the part of the parties hereto, the Tender Agent or such
successor corporation; provided, however, that such successor corporation meets
the requirements of paragraph (c) below.

 

(c) The Tender Agent may at any time resign by giving 30-days’ written notice of
resignation to the Trustee, the affected Credit Banks, the Remarketing Agent and
the Corporation, and by mailing notice of such resignation by certified mail to
the registered owners of the Bonds of the affected Series, and such resignation
shall take effect upon the Trustee’s assumption of the duties of the Tender
Agent, or upon the appointment by the Trustee upon the direction of the
Corporation of a successor tender agent, and the acceptance by the successor
tender agent of such appointment. Each Tender Agent (i) shall at all times be a
commercial bank or trust company having an office in the States of California or
New York; (ii) shall at all times be organized and doing business under the laws
of the United States or of any state; (iii) shall have a combined capital and
surplus of at least $30,000,000; (iv) shall be authorized under such laws to
exercise corporate trust powers; and (v) shall be subject to supervision or
examination by Federal or state authority. If such successor tender agent
publishes reports of condition at least annually pursuant to law or the
requirements of Federal or state authority, then for the purposes of this
Section, the combined capital and surplus of such successor tender agent shall
be deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. The Trustee may at any time terminate the
agency of the Tender Agent by giving written notice of termination to the Tender
Agent, the affected Credit Banks, the Remarketing Agent and the Corporation, and
by mailing notice of such termination by certified mail to the registered owners
of the Bonds of the affected Series. Upon such a termination, or in case at any
time any successor Tender Agent shall cease to be eligible under this Section,
the Trustee, with the

 

112



--------------------------------------------------------------------------------

 

consent of the affected Credit Banks, shall either assume the duties of the
Tender Agent, or the Trustee shall appoint a successor Tender Agent; and in such
event the Trustee shall give written notice of such assumption or appointment to
the Corporation, the affected Credit Banks and the Remarketing Agent, and shall
mail notice of such assumption or appointment by certified mail to all
registered owners of the Bonds of the affected Series. The Trustee agrees to
furnish to the Tender Agent and the Rating Agencies, if the Bonds of the
affected Series are rated, a copy of all notices sent to, or delivered by, it
under this Section. The Tender Agent shall be entitled to all exculpations and
indemnifications granted to the Trustee, as applicable, pursuant to this
Article.

 

(d) Following the Fixed Rate Conversion Date with respect to a Series of Bonds,
there shall be no requirement for the services of a Tender Agent hereunder with
respect to such Series of Bonds.

 

(e) Unless and until a Tender Agent is appointed in accordance with this
Section, all references in this Indenture to the Tender Agent shall be of no
force and effect.

 

Section 9.11. Remarketing Agent. Gates Capital Corporation, New York, New York,
has been appointed initial Remarketing Agent for the Bonds pursuant to the
Offering Agreement. The Corporation shall, within 15 days of the resignation or
removal of the Remarketing Agent, appoint a successor Remarketing Agent for the
Bonds, subject to the conditions set forth in Section 9.12 hereof; provided that
a single entity shall serve as Remarketing Agent with respect to all Series of
Bonds. If the Corporation fails to appoint a successor Remarketing Agent within
30 days of the resignation or removal of the Remarketing Agent, the Credit Banks
may jointly appoint a successor Remarketing Agent, subject to the conditions set
forth in Section 9.12 hereof. In the event a successor Remarketing Agent has not
be appointed at a time when a notice of optional tender is to be delivered by a
Registered Owner, such optional tender notice shall instead be delivered to the
Trustee until a successor Remarketing Agent is appointed. Any successor
Remarketing Agent shall designate to the Trustee, the Tender Agent, the Credit
Banks and the Corporation its Principal Office, and signify its acceptance of
the duties and obligations imposed upon it hereunder by a written instrument of
acceptance delivered to the Corporation, the Credit Banks and the Trustee (with
a copy thereof mailed by certified mail to each Bond Owner) under which the
Remarketing Agent will agree particularly to (a) use its best efforts to
remarket any Bond tendered or deemed to be tendered for purchase in accordance
with the terms hereof; (b) keep such books and records as shall be consistent
with prudent industry practice and the Offering Agreement, and make the
information contained in such books and records available to the Trustee, the
Credit Banks, the Remarketing Agent and the Corporation at all reasonable times;
and (c) determine the Daily Rate, the Floating Rate, the Adjustable Rate and the
Fixed Rate as required herein. As long as the Bonds of a Series are held in a
book-entry-only system, the Remarketing Agent must be the sole participant in
such system with respect to the Bonds of such Series.

 

113



--------------------------------------------------------------------------------

Section 9.12. Qualifications of Successor Remarketing Agents; Resignation or
Removal of Remarketing Agents.

 

(a) Each successor Remarketing Agent shall be (i) organized as a corporation and
doing business under the laws of the United States or any State thereof; and
(ii) authorized by such laws to perform all the duties imposed upon it by this
Indenture. As long as the Bonds of a Series are held in a book-entry-only
system, each successor Remarketing Agent shall be the sole participant in such
system with respect to the Bonds of such Series.

 

(b) A Remarketing Agent (whether initial or successor) may at any time resign
and be discharged of the duties and obligations created by this Indenture by
giving at least 30-days’ written notice to the Corporation, the Tender Agent,
the Credit Banks and the Trustee (with a copy thereof mailed by certified mail
to each of the Bond Owners). A Remarketing Agent (whether initial or successor)
may be removed at any time at the direction of the Corporation and filed at
least 30 days prior to such removal with the Remarketing Agent and with the
Trustee. No removal or resignation hereunder shall become effective prior to the
acceptance of appointment of a successor Remarketing Agent hereunder.

 

(c) Following the Fixed Rate Conversion Date with respect to a Series of Bonds,
there shall be no requirement for the services of a Remarketing Agent hereunder
with respect to such Series of Bonds.

 

Section 9.13. Appointment of Separate or Co-Trustee. It is the intent of the
parties to this Indenture that there shall be no violation of any law of any
jurisdiction denying or restricting the rights of banking corporations or
associations to transact business as a trustee in such jurisdiction. It is
recognized that in case of litigation under this Indenture, and in particular in
the case of the enforcement of this Indenture on default, or in case the Trustee
deems that by reason of any present or future law of any jurisdiction it may not
exercise any of the powers, rights or remedies herein granted to the Trustee, or
hold title to the properties, in trust, as herein granted, or take any other
action which may be desirable or necessary in connection therewith, it may be
necessary that the Trustee appoint an additional individual or institution as a
separate trustee or co-trustee. The following provisions of this Section are
adapted to these ends.

 

If the Trustee appoints an additional individual or institution as a separate
trustee or co-trustee, each and every remedy, power, right, claim, demand, cause
of action, immunity, estate, duty, obligation, title, interest and lien
expressed or intended by this Indenture to be exercised by, vested in or
conveyed to the Trustee with respect thereto shall be exercisable by, vested in
and conveyed to such separate trustee or co-trustee, but only to the extent
necessary to enable such separate trustee or co-trustee to exercise such powers,
rights and remedies, and every covenant and obligation necessary for the
exercise thereby by such separate trustee or co-trustee shall run to and be
enforceable by either of them.

 

Should any instrument in writing from the Corporation be required by the
separate trustee or co-trustee so appointed by the Trustee for more fully
vesting in and confirming to them such properties, rights, powers, trusts,
duties and obligations, any and all such instruments in writing

 

114



--------------------------------------------------------------------------------

shall, on request, be executed, acknowledged and delivered by the Corporation.
If any separate trustee or co-trustee, or a successor to either, shall die,
become incapable of acting or not be qualified to act, resign or be removed, all
the estates, properties, rights, powers, trusts, duties and obligations of such
separate trustee or co-trustee, so far as permitted by law, shall vest in and be
exercised by the Trustee until the appointment of a successor to such separate
trustee or co-trustee.

 

Section 9.14. Qualifications.

 

(a) Each successor to the Trustee and each institutional co-trustee, if any,
shall at all times be a bank or trust company qualified to serve as the Trustee;
which (i) is organized as a corporation and doing business under the laws of the
United States or any state thereof; (ii) is authorized under such laws to
exercise corporate trust powers, (iii) is subject to supervision or examination
by Federal or state authority; (iv) has combined capital and surplus (as set
forth in its most recent published report of condition) of at least $30,000,000;
and (v) shall not have become incapable of acting or have been adjudged a
bankrupt or an insolvent nor have had a receiver appointed for itself or for any
of its property, nor have had a public officer take charge or control of it or
its property or affairs for the purpose of rehabilitation, conservation or
liquidation.

 

(b) Should any successor to the Trustee or any institutional co-trustee at any
time cease to be eligible, pursuant to this Section, to act as successor to the
Trustee or co-trustee (as the case may be), it shall promptly notify the Owners
of all Outstanding Bonds, the Corporation, the Remarketing Agent, the Credit
Banks and the Tender Agent of such fact; such notice shall be sent by certified
mail, postage prepaid, to the Bond Owners. Any such notice shall set forth all
the relevant facts known to the Trustee.

 

ARTICLE X

 

SUPPLEMENTAL INDENTURES

 

Section 10.01. Supplemental Indentures Not Requiring Consent of Bond Owners.
Subject to the terms and provisions of Sections 10.03 and 10.04 of this
Indenture, the Corporation and the Trustee may, without the consent of, or
notice to, any of the Bond Owners, enter into an indenture or indentures
supplemental to this Indenture and/or the Series Supplements, not inconsistent
with the terms and provisions hereof, for any one or more of the following
purposes: (a) to cure any ambiguity, formal defect or omission in this Indenture
and/or the Series Supplements; (b) to grant to or confer upon the Trustee, for
the benefit of the Bond Owners, any additional rights, remedies, powers or
authorities that may lawfully be granted to or conferred upon the Bond Owners or
the Trustee; (c) to provide for the issuance of a Series of Bonds in accordance
with the terms hereof; (d) to subject to this Indenture additional revenues,
properties or collateral; (e) to modify, amend or supplement this Indenture
and/or the Series Supplements, or any indenture supplemental hereto or thereto,
in such manner as to permit the qualification hereof and thereof under the Trust
Indenture Act of 1939, as amended, or any similar Federal statute hereafter in
effect, or to permit the qualification of the Bonds for sale under the
securities laws of the United States or any of the states of the United States,
and if the Corporation so determines, to add to this Indenture and/or the Series
Supplements, or any

 

115



--------------------------------------------------------------------------------

indenture supplemental hereto or thereto, such other terms, conditions and
provisions as may be permitted by the Trust Indenture Act of 1939, as amended,
or any similar Federal or state statute; (f) to add to the covenants and
agreements of the Corporation contained in this Indenture other covenants and
agreements thereafter to be observed for the protection of the Bond Owners or to
surrender or limit any right, power or authority herein or therein reserved to
or conferred upon the Corporation; and (g) to make any other change which does
not have a material adverse effect upon the interests of the Bondholders.

 

Section 10.02. Supplemental Indentures Requiring Consent of Bond Owners.
Exclusive of supplemental indentures covered by Section 10.01 hereof, this
Indenture and/or the Series Supplements may be amended or supplemented only as
provided in this Section. Subject to the terms and provisions contained in
Sections 10.03 and 10.04 of this Indenture, the Owners of not less than 51% in
aggregate principal amount of the Bonds then Outstanding of each Series shall
have the right, from time to time, to approve the execution by the Corporation
and the Trustee of such indenture or indentures supplemental hereto as shall be
deemed necessary and desirable by the Corporation for the purposes of modifying,
altering, amending, adding to or rescinding, in any particular, any of the terms
or provisions contained in this Indenture or in any supplemental indenture;
provided that supplements to this Indenture and/or a Series Supplement which
affects only particular Series of Bonds need be consented to only by the Owners
of not less than 51% in aggregate principal amount of the particular Series of
Bonds affected. If at any time the Corporation shall request the Trustee to
enter into any such supplemental indenture for any of the purposes of this
Section, the Trustee shall, upon being satisfactorily indemnified with respect
to expenses, cause notice of the proposed execution of such supplemental
indenture to be mailed by certified mail to the Credit Banks (provided that, in
the case of a supplement which affects only particular Series of Bonds, notice
need only by given to the affected Series Credit Banks, if any) and the Bond
Owners (provided that, in the case of a supplement which affects only particular
Series of Bonds, notice need only be given to the registered owners of the Bonds
of the affected Series). Each such notice shall briefly set forth the nature of
the proposed supplemental indenture and shall state that copies thereof are on
file at the principal corporate trust office of the Trustee for inspection by
all affected Bond Owners. If, within 60 days, or such longer period as shall be
prescribed by the Corporation, following the mailing of such notice, the Owners
of the requisite percentage in aggregate principal amount of the Bonds
Outstanding at the time of the execution of any such supplemental indenture
shall have consented to and approved the execution thereof as herein provided,
no Owner of any Bond shall have any right to object to any of the terms and
provisions contained therein, or the operation thereof; or in any manner to
question the propriety of the execution thereof; or to enjoin or restrain the
Trustee or the Corporation (subject to Section 10.04) from executing the same or
from taking any action pursuant to the provisions thereof. Upon the execution of
any such supplemental indenture as in this Section and Section 10.04 permitted
and provided, this Indenture and/or the Series Supplement shall be and be deemed
to be modified and amended in accordance therewith.

 

Section 10.03. Limitation Upon Amendments and Supplements. Nothing contained in
Sections 10.01 and 10.02 hereof shall permit, or be construed as permitting,
without the consent and approval of the Owners of all of the Bonds then
Outstanding (a) an extension of the maturity of the principal of, or the time
for payment of any redemption premium or interest on, any Bond, or a reduction
in the principal amount of any Bond, or the rate of interest or redemption
premium thereon, or a reduction in the amount of, or extension of the time of
any

 

116



--------------------------------------------------------------------------------

payment required by, any Bond, or a material modification in the optional tender
rights granted by Article III hereof; (b) a privilege or priority of any Bond
over any other Bond (except as herein provided); (c) a reduction in the
aggregate principal amount of the Bonds required for consent to such a
supplemental indenture; (d) the deprivation of the Owner of any Bond then
Outstanding of the lien created by this Indenture; (e) except as provided in
Article XI hereof, an alteration of the obligations of the Credit Banks under
the Letters of Credit; or (f) the amendment of this Section. Any supplement that
affects less than all of the Bonds, need be consented to only by the Owners of
the Bonds of the affected Series. No amendment or supplement to this Indenture
and/or the Series Supplement may be entered into without the Trustee and the
Corporation first receiving (i) an opinion of Independent Counsel to the effect
that such amendment or supplement is authorized under this Indenture; and (ii)
written evidence from each Rating Agency then rating the Bonds of the affected
Series (if the Bonds of such Series are then rated) to the effect that the
appropriate Rating Agency has reviewed the amendment or supplement, and that the
effectiveness thereof will not, by itself, result in a reduction or withdrawal
of such Rating Agency’s then current rating on the Bonds of such Series.

 

Section 10.04. Consent of Credit Banks, Remarketing Agent and Tender Agent
Required. Anything herein to the contrary notwithstanding, an amendment or
supplemental indenture under this Article shall not become effective unless and
until the Credit Banks shall have consented in writing to the execution and
delivery thereof; provided, however, that the consent of a Series Credit Bank
shall not be required during any period that such Series Credit Bank is in
default under its Series Letter of Credit; and provided, further, that the
consent of a particular Series Credit Bank shall not be required if such
amendment or supplement does not affect the related Series of Bonds. The Trustee
shall inform the Tender Agent and the Remarketing Agent of any amendment or
supplement to this Indenture and/or the Series Supplements affecting the
respective rights and obligations of the Tender Agent and the Remarketing Agent,
and such amendment or supplement shall not become effective unless and until the
Tender Agent or the Remarketing Agent, as the case may be, shall have consented
in writing to the provisions thereof which affect its rights and obligations.

 

ARTICLE XI

 

MODIFICATIONS OF LETTERS OF CREDIT

 

Section 11.01. Modifications of Letters of Credit. No Series Letter of Credit
may be modified without the prior written consent of 100% of the registered
owners of the Bonds of the related Enhanced Series (except to correct any formal
defects in such Series Letter of Credit, which modification may be made with the
consent of the Corporation and the Trustee, and without the consent of the
registered owners of the Bonds of such Enhanced Series), other than to (a)
effect transfers thereof; (b) effect extensions thereof; or (c) effect
reductions and reinstatements thereof, all in accordance with the terms thereof.
Pursuant to the terms hereof, however, the Corporation has the right to obtain
an Alternate Series Credit Facility without the consent of the registered owners
of the Bonds of the related Enhanced Series.

 

117



--------------------------------------------------------------------------------

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01. Consents of Bond Owners. Any consent, request, direction,
approval, objection or other instrument required by this Indenture to be signed
and executed by a Bond Owner may be in any number of concurrent writings of
similar tenor, and may be signed or executed by such Bond Owner in person or by
such Bond Owner’s agent appointed in writing. The fact and date of the execution
by any person of any such consent, request, direction, approval, objection or
other instrument, or of the writing appointing any such agent, and of the
ownership of a Bond, may be proved in any jurisdiction by the certificate of any
officer who by law has the power to take acknowledgments within such
jurisdiction that the person signing such writing acknowledged before him the
execution thereof, or by an affidavit of any witness to such execution, and if
made in such manner shall be sufficient for any of the purposes of this
Indenture, and shall be conclusive in favor of the Trustee with regard to any
action taken by it under such request or other instrument.

 

Section 12.02. Limitation of Rights. With the exception of rights herein
expressly conferred, nothing expressed or mentioned in or to be implied from
this Indenture or the Bonds is intended, or shall be construed, to give to any
person other than the parties hereto, the Tender Agent, the Credit Banks, the
Remarketing Agent and the Owners of the Bonds any legal or equitable right,
remedy or claim under or with respect to this Indenture or any covenants,
conditions and provisions herein contained. This Indenture and all of the
covenants, conditions and provisions hereof are intended to be, and are, for the
sole and exclusive benefit of the parties hereto, the Tender Agent, the Credit
Banks, the Remarketing Agent and the Owners of the Bonds as herein provided.

 

Section 12.03. Severability. If any provision of this Indenture shall be held or
deemed to be or shall, in fact, be invalid, inoperative or unenforceable, the
same shall not affect any other provision herein contained or render the same
invalid, inoperative or unenforceable to any extent whatever.

 

Section 12.04. Notices. Except as otherwise provided in this Indenture, all
notices, certificates or other communications hereunder shall be sufficiently
given and shall be deemed given when personally delivered or mailed by certified
mail (or first-class mail where specified), postage prepaid, or when sent by
telecopy (receipt confirmed by telephone) or telegram, addressed as follows:

 

If to the Corporation:

  

Provena Foods Inc.

5010 Eucalyptus Avenue

Chino, California 91710

Attention: Thomas J. Mulroney, Chief Financial Officer

Telephone: (909) 627-1082

Facsimile: (909) 627-7315

 

118



--------------------------------------------------------------------------------

If to the Trustee:

  

U.S. Bank National Association,

One California Street, Suite 2550

San Francisco, California 94111

Attention: Ms. Loyce Harrison-Bailey

Telephone: (415) 273-4540

Facsimile: (415) 273-4590

 

If to the Remarketing Agent:   

RBC Dain Rauscher, Inc.

777 South Figueroa Street, Suite 850

Los Angeles, California 90017

Attention: Catherine Bando, Managing Director

Telephone: (213) 363-4137

Facsimile: (213) 624-5263

 

RBC Dain Rauscher, Inc.

Three Times Square, 24th Floor

New York, New York 10036

Attention: Craig Laraia

Telephone: 917-934-5802

Facsimile: 917-934-5838

 

If to the Credit Banks:

   To the addresses specified in the appropriate Series Supplements

 

A duplicate copy of each notice given hereunder by either party hereto shall be
given to the Tender Agent, the Remarketing Agent and the appropriate Series
Credit Bank, if any. If a Tender Agent is appointed under this Indenture, it
shall notify the Trustee and the Co-Trustee of the address to which notices,
certificates or other communications shall be sent. Any person or entity listed
above may, by notice given hereunder, designate any further or different
addresses to which subsequent notices, certificates or other communications
shall be sent. All notices required to be given to Moody’s Investors Service
pursuant to this Indenture shall be addressed to Moody’s Investors Service at 99
Church Street, New York City, New York 10007, Attention: Structured Finance
Group-Corporate Department.

 

Section 12.05. Payments or Performance Due on Other than Business Days. Except
as specifically provided herein, if the last day for making any payment or
taking any action, including, without limitation, exercising any remedy, under
this Indenture falls on a day other than a Business Day, such payment may be
made, or such action may be taken, on the next succeeding Business Day, and, if
so made or taken, shall have the same effect as if made or taken on the date
required by this Indenture. The amount of any payment due under this Indenture
shall not be affected because payment is made on a date other than the date
specified in this Indenture pursuant to this Section.

 

Section 12.06. Execution of Counterparts. This Indenture may be executed in
several counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

 

119



--------------------------------------------------------------------------------

Section 12.07. Applicable Law. This Indenture shall be governed by and construed
in accordance with the internal laws of the State of California; provided,
however, that the rights, duties, immunities and standards of care relating to
the Trustee shall be governed by and construed in accordance with the internal
laws of the jurisdiction in which its principal corporate trust office is
located.

 

Section 12.08. Disqualified Bonds. In determining whether the Owners of the
requisite aggregate principal amount of Bonds have concurred with any demand,
request, direction, consent or waiver under this Indenture, Bonds which are
owned or held by or for the account of the Corporation (including Pledged Bonds
and Corporation Bonds), or by any person directly or indirectly controlling or
controlled by, or under direct or indirect common control with, the Corporation
shall be disregarded and deemed not to be Outstanding for purposes of any such
determination (unless all of the Bonds are either Corporation Bonds or Pledged
Bonds, in which event such Bonds shall be deemed to be Outstanding for purposes
of any such determination).

 

120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be executed
in their respective names by their respective duly authorized officers, all as
of the day and year first above written.

 

PROVENA FOODS INC.

By

  /s/    THOMAS J. MULRONEY            

--------------------------------------------------------------------------------

    Thomas J. Mulroney, Vice President

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee

By

  /s/    Illegible            

--------------------------------------------------------------------------------

   

Authorized Officer

 

[Signature Page to Indenture]

 